IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

Jason ™. ‘Polter
(full name)

 

 

Plaintiff(s).

AY Wernes ~e a\ a

(Full name) .

{0539.34 )
(Register No). )

Defendants are sued in their (check one):
Individual Capacity
Official Capacity

 

 

Defendant(s).

X_ Both

COMPLAINT UNDER THE CIVIL RIGHTS ACT OF 42 U.S.C. § 1983

 

L Place of present confinement of plaintiff(s): 2). &. Ty. OU. Co.
SYO\ Fotaocs SAtee + — SS SoseHin AO. 450%

Il. Parties to this civil action:

Please give your commitment name and any another name(s) you have used while

incarcerated,

 

Address 1a @.0 C.

A. Plaintiff \oson MH. Pod\ec RegisterNo. \OS 32 eH
_ SYO\ Fotacm Stee:

S& ose din SAO. (24ASOls

B. Defendant__— e Sh oerlpers . er o\. z

 

Isemployedas Sve iS\ oX Coss Cougds

 

For additional plaintiffs or defendants, provide above information in same format on a

separate page.

Case 4:19-cv-00084-FJG Document1 Filed 01/30/19 Page 1 of 184
5

Ss

Do your claims involve medical treatment? Yes X No

 

Do you request a jury trial? Yes_& No
Do you request money damages? Yes X No
State the amount claimed? $ 990 ,/000 (actual/punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes_X No
Grievance procedures:

A. Does your institution have an administrative or grievance procedure?
Yes & No

B. Have the claims in this case been presented through an administrative or grievance
procedure within the institution? Yes ¥ No

 

C. Ifa grievance was filed, state the date your claims were presented, how they were
presented, and the result of that procedure. (Attach a co y of the final result.)
_AMoebes ote. Dotnatanns VIO-\SQ7
AXvarbe & ote, Eyihitisve& [@ OO Ae Fy DS . KK LiL wnt
see Exriink AB Hota OfoOKS Q-\\
Soe

D. Ifyou have not filed a grievance, state the reasons.

 

 

 

Previous civil actions:

A. Have you begun other cases in state or federal courts dealing with the same facts involved
in this case? Yes No

B. Have you begun other cases in state or federal courts relating to the conditions of or
treatment while incarcerated? Yes No

C. If your answer is “Yes,” to either of the above questions, provide the following
information for each case.

(1) Style:
(2) Date filed:

 

(Plaintiff) (Defendant)

 

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 2 of 184
B.

(3) Courtwhere filed: Can ©. our Cleendt © oat \
(4) Case Number and citation: \ % CA-cc Oo\ySs
(5) Basic claim made: = ttc, H\ 1)

(6) Date of disposition:

 

(7) Disposition: Q e ed OK
(Pending) (oirdppeal) (resolved)
(8) If resolved, state whether for:

 

(Plaintiff or Defendant)
For additional cases, provide the above information in the same format on a separate page.

Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred. Do not give legal arguments or cite cases or statutes. You
may do that in Item “B” below. If you allege related claims, number and set forth each claim
in a separate paragraph. Use as much Space as you need to state the facts. Attach extra
sheets, if necessary. Unrelated separate claims should be raised in a separate civil action.

 

Badv\achne XW ofSte. POSA faces \H-\ bo
—

MM he & ote, Evins KOZ

ArXNocne & ate Exits AK-GO

 

 

 

 

 

 

State briefly your legal theory or cite appropriate authority:

 

 

Bivacke & ate. PAROS S \$S-DAa\

 

 

 

 

 

Case 4:19-cv-00084-FJG Document1 Filed 01/30/19 Page 3 of 184
x. Relief: State briefly exactly what you want the court to do for you. Make no legal arguments.

 

SN LAOS ~

XT. Counsel:

A. If someone other than a lawyer is assisting you in preparing this case, state the person’s

name. PWobok S \ \ K

B. Have you made any effort to contact a private lawyer to determine if he or she would
represent you in this civil action? Yes X No

If your answer is “Yes,” state the names(s) and address(es) of each lawyer contacted.

 

 

CoiWias LOWeoy Se ysre _\e Sawn
SLO’. Mraie SiAteck AOle Orin @ Suavk Wao
KEN GUNA SA. bouwis Cro. Gd\O\

 

C. Have you previously had a lawyer representing you in a civil action in this court?

Yes No x “

If your answer is “Yes,” state the name and address of the lawyer.

 

 

J declare under penalty of perjury that the foregoing is true and correct.

Executed (signed) this asth day of Janvgs + 20/4.
| © vw &D

Signature(s) of Plaintifi(s) SB4OV Faiaocrn Strees

SX. Boh!e|erny cra, GHAOL
the thin Ushog»
AeA 4 ae”

 
 

IRENE ELAINE DE -

Notary Pubiic, Nota ee

State of Missourt

c Buchanan County
ommission # 179 7

My Commission Expires 01 312091 f

    
   
 

 

 
 
  

 

     

 

Case 4:19-cv-00084-FJG Document1 Filed 01/30/19 Page 4 of 184
nt oem a S + ox INE, ay

Vi S\SQA ow Tons ackion w\ed ‘ey
Nason tn. Poe’ —— Los On

sekvio\ Aekoimee. Fok approximately

\ bo oy S AS We Cass County Dor\
Vocoxed in Wostisonoile Si ssont .
Yok dosmoneS ORK ANAL AC Oe X e\\ eX
parses AQA OSC \ABA o\eartr
_ tase o+ excesswe Fotce UN odor
—oX Yee Foust SA Nenemadsnens ko Ave
Lrike& Stodtes ConsSitudion The
_ SVR NAK mea S Oro\oSions of
_ \dwwee “Sroce sas Landes Dre FAA ond
— Fourrkeenn Asnendernendss So ne
D.S. Consiivudion ‘ay X \\ coo
Oe wucd TSO TAOSOEAL & er cedtioN
deXNoinerS OccounysS Yae Sate. a
Dien oX§ awily of Marana, ON, AV
amt Shen e Cons Ober ‘oOo

Tae aac Xo SOK2 Brook Mowe
Gradleina RWS LS5, AANLO7O any
“ASEAN XS \XO OnwW armours aa No
rpkeneSud APPTOOCoN\onm ON thse ¥
a! STAN BIAS ge MEN Xo c Wot. complionce.
massa Ne Seto -S\are Lands Vor oX\

Vora S « “P\ARaES& Suse S ene
Todds oN access Yo Yee cout
Gash ATR eu 0dee IE Dagumentd Eleuvyasar Pass gels Y Ae
copss osdeterds Ko se Lnrdiqerss SupalieS
Voat\oste Yo Vuat ont accous an
xseqoarte Veo Wie tat Yy ~ Olen en \
MIS AAR Poke Agen proce e Sima Oto Se
VA wie\e Siac ot SPV Shs, MANNS randeX
Swe Fist OSS. SKM ont Foos\een Qn
Asner Sees So Save DOS. Cons Nien s
\>\ oorsi&X od eae nods Nor\ ONAL S
Ger O\ e\ ws oN seX omneeS Veco CONS
Lowe Wrese rarsxyert ‘ Ne estioo\ om x
oO Cine, ond Na So Plows Ke, Pie AG ~_
Sekoune eS a otfouode Soorn No mower
OLS aXe DARTron Adore \e. o\ CONS ane
bumic SeXemadess oth ae eve OHone &
ase Bio Ke. Shes \ramreadtess Cattiana Sher,
VALS PiewendS Ole Asioad dKe horns s
x Loom ASANO NG ner OtN Oro Naan
LOA eo Ynrese_ UndteS Va ea \ ONAN,
OX A CLACAR Of naked Won oa ciiene.
SVN MAGIA SS OOK Bers et Sod vies
SOW V7O Gndtk GOO.O44% ands SNe
Toons \ OD Corns e\ LARAESL Save S\ Wan,
Avwrenksonen \, oS We Daidked Svo\e
CaneNiioSsion | DALS a@\se Wwreots
YAS. oft She OA aiseal= oN, ey PLsilene
‘ SSLAES Loca ASMA DUA SEMIN, =
“P\ea nik & “Poet ANS Worrell Ours
Ored Cy oN QedXornees LAS Now ee eet,
Gased: 0. ic C8ORACREEDOBUMSAKD Filedsneo1ea, PYRO Bdss oX
Mave ose Aerie aontdoot eXelcise

YA See Se of — Ao _Aacee SS YO at
\ndioot AYES ~ Seme dy ok Soot
FecteoXion =~ XNel ee VS WS orsecquote.
Sodace Nol exeterse AS SEMA L
Wwe wdsrds<4oos ole Doan ety overs .

Wo TO. No Wess Oades LOX SONS

SOVUAC & os LAG AD SL Mie Nhs oat Seloinees
ONG \oc Ket Soro \SB-OQ3 Wout S O&O Qoy..
So\ CORSASA\O AS Odiw LAD No CN\e ate. Ac
ovetad\ e\\ecs NaoX (Ls unconss\on anal
Ons LAMneatMuy \ o) S\o aks Dwy Dh cCoX\
~ARA. wrens o\ \we on, _ Yor net Nwvets @
Z Sol\ Comhiisivois AITNS oak No Haciament
Nas mie No A ekORe es ee kes Wane so

Kye, eae A a A ey ev ‘Son

Cones votnss cen eX& ec LAN \\
Dies Wrok of 2 Coet ce in © es QA oO
QeXon WeeS> OL € Oke cn Noesce ty XO
O\<co. QOS s Xo oer ors ot YXrcse
Son \ CORSAN Ne AS SEA Oo SOK oo
Boke She Que Viccwe SS Onset Qare
FASS A omdt Sausdke enn, AmenssnendS
ko Nae U.S. Cons iu dion. Plinkit
\ usiSnes ol\ LS Yaew . a Od reais Solon
ANY 2a ek oO Wok on V\orohikis
ero wer Sods 4 SAGARA _AGY Ore
Vl(oce Ss ands noliicoMoWs .

Gddccd amc hbodsa Fo Eder’ BRA GLAQRS Spags Poiaa4
Aeotiooadion ON oeXSonod AOR ex\ “
SLAC OS \or \poolkS \ 2 OON snoXerio\ \
Wy Qenrc sNeens ENE 9 TWO
Nateusinay ele et Ploce dor E> OC
ODS Suave. Oloce st \We atu Oe
Prior adds anreare S rete tons oo
Sac Eq uot PistecNian, Cloxrse urdrteX
Ware Fous\eemn Amensanens So Sine
WL) Ss. Cons \ Odor x P\ aR S&
exroerrence drs SONOs8n Nose. oX
TexoNioion Vy Mre KeXenrowmrss .
) osN\ Yous Mo*k Vaeike tu *\o —~ OD sob
OX ON Ne ov eS\y cesveic Noe
cCombiSiens Nee SetendsondtS
Seve SM aX Noten ss OX WON S No \pleocdk&
Yael Cle Patoas ion Onan Sina, ot
Seis Cioi\ ANOS SS Cor ham
OX a. ot EHAON Xo Sic
Ave Oo Ont couss s “fork
\eas Ma Asoud_o MSanel (ses
Onn CocO\ ony > s

___ Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 8 of 184
SDUSLSDICTION AAD VENDE

4. Wis isa ciwil\action authorized ‘ay
WS USC Secon \ASA No sedssess We
Seorivedion. undet colot of stove. Vow,
o% TONS secuferd ny ne Conssitudion
o& We Daihed ShoteS . Tre cours hos
SOsisd\ cNvom Onmdiel AY OSC Sechion \3A3\
ant YAY) (3). Whe coust has
DLAD e\ emremror\ ‘os sdichion overs

i Naw SA'S Shove \ow Claims Ss onde lt
(AS D.S.Ce Secon VEGF. “PVA ES
Dason Rolkes seeks dec\ot Sot \
reve X OULSL.0d% So AS OSC Secon 20)
Ond ABORW “PVARARK Boldecs Clalens
Xo . \aancNiv & yt e\\eX are OvrdWos\2ee
‘oy AB DSC. SecMon AABSD ONL AABH
om Worle GS oX Wwe Febeto\ Boles of

CANN SProcednce.

on. The Western Disktic’s of Missouri is
OAC apploetiove, Demare vonael’t

AS OST SecNiow VRa\ (\3) (Q) DeCoarse
iS AS where Vne events Qvira MSE
So Mais clalen occ oterd ~

Case 4:19-cv-00084-FJG Document.1—Filed.01/30/19 Page 9 of 184
PLAYIWY LEFF

PVanxv AL Sasson Wolke COAS
ak od Nise S srens ane & Weve
XO Wassnad DieNVo\ SKehonee oF
Snre Cass Counhy Sai Of UMmd_e’d
ates And COMATA\ ‘ey On osSces ot
Dae Cass Couns \| Shecils Office
locove dS ao A50\ Wess Meokroanic SL. ,
Warctisenoite, Ono. GO70\ . Ne is
Nove comMne dS Aw COSss oo ot AA
TAL S808 \ DWepottrmens ot Cotvec ions
\ocoaXsxe s& os LWwestemnReceodt Oty
VRanpresiCS Kam Cotrec\ionad Ceniel
BHO Fetaen Siteeds SA. Doseen,

AA SSOUTI ’ GH 506

Case 4:19-cv-00084-FJG Document 1_ Filed 01/30/19 Page 10 of 184
Ly (@). De erdsons Se roelmet 1S Ye
SwesiS&. oS Cass County ~ Weis \eaoly
Ce Sporn s\r\e Nos Qn eee os Lom, ON
_ ae Cass Cound | Shes S&S OAMce

And Tass Courts So\ a \ecoX\e & oS

ASO\ Loess Mecwkanic Siteer .
Watrisomoalle Mo. GTO\. We is
\eao\s| \ eSDorA ale Xot Dance

mo eK ose oN o\\ Qe Verano S oy

Anos So\ °

U(b) Delerndrandts Drvars Died voas Whe
snesniS\ oX§ Cass Couns, . We woas
\eaoiky Te Sponaila\e Not Yne7 OpMeiodion
OX See Cass County Swesiis OfMce

hi ONR& Coa DS COoarny So VocoaX\e & Aw

_ Wastinenville Missoni. We voas

1, \eootyy CesDpomartarle Net woe roeWose
oT OM Se amodtes of nods Yoi\

|! Gusta Sne. Ye oS AOVS ond’ AoO\le

Li grem\lome & WN WAS. Comoloaint 2

5 (a) TDelerdsonds K Weoiies Ihakae Nombet 6X7
ya We Sod Veursenan’ ant Bioision
ComremantieS OX Sve Cass. County
So ~ Weis Veo Texaporsimre Yor

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 11 of 184
She ones OLOA ARK AdEMIRTS Vtodion
oS Sve Cass Coucsdy Dot \ocodsed

ATS Watt: sono We TA\ SSO’ = Wee LS
\eaod\ Tesoonsiw\e Nor We
roeMare of We \acnokes o8 nok
So - XX oN ones SA2eahione ox XN
WAS comoloin’ We Wel& Wwe Tony
aS My evr enan’s Tivision C omcnand2f
An LoAas Assione & Yo Ye Coss
Coumty Sel m=

5. (\) De\erndt&oans Dove Rodbogr s sys Ye
\weubernan’y of Se Cass Couns
Swesikis OSSice \oceX\ei aX
Wastisonule Sissousi.. KA od Aisne s
mrendioned&d in AWS Comolasys \ne herd

Ane Sank as Li errs amon’. .

b, (a) WeXerdBrand S.Busagess Yaotiove.
Cormiset Gb. 1S oOo Setaecon*s ox
Awe Coss Coumsy Sonw\ wT ax aN.
Mines Menxioned ia RLS Comola\ aN,
Weta Sane Sank AS Son Sloe ans
OMB LAs ASSiane dk So Wie Cass
Couns \) Son \Veocoxet ii Warttisonni\e,
NO SSonk\.

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 12 of 184
6 (b).

G (c)

DeterndXYonds Susdin Ciloawousn 18.
Yae Deseo of Swe, Cass Cound,
SwesitSs O8§Sice Tolko. ak att SKeneS
Rremdloned& LO YAS COCMolorn’ wed\
Sree Tank as. Dextoaeon an& Loads
Ossiomedr So Me Cass. Counsy
Swett XS OsAAce ant Cas County
Sa - \ ocoX\ ey WN Wott Some

DA SOAS.

Deendonds S eaniret Wise \S a
Serneoan o\ Nae Cass County Da
rono aS o\\ Nines cremsVoned VQ XLS
Comolany Wel bot Mare fonkK aS
Corporat ank Setacany ank was
ASSianerd so We OSS County Soi\
\ocoke & 1 Wathisonui We SNVissouti.

i Ded endsons Sason We Wet aan ‘ SON

Coeveos o\ ot Nae Coss Couns y Soar\
rono..as OA NiseneS snendsioned& un
YAS Comolain’ Wel Naw tank of

CoetOot o\ OANA LOOAS Assione dh Xo
Dae Cass Commsy Dow Vocoke dy uN

Wosttisono Xe OA ssouds .

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 13 of 184
bes la). Detend< ors SNocN Gunn VS n~ deoudy

S(b)

oX “Mae Cass Cound\ Soa mono ack

O\\ kienesS TAeadslone& LA SAAS
Comolainy hela Yae Conk oO X Leo LANL
AAR Loads ASSioge & Xo SA

Cass Couns DWa\ Veco Se SL ox
ABO\ Wea Meokhanic Ss fee’.
Waoarttiseno ie RAILSS0O8\ . GYTO\ .

Desemnrdrors VL. Monko\en Yhabae
Gormeekt SLA 1S a Seed ot’ Wve
Cass County Sow mono od OA Nene

Mem rene dkK WQS cComoloink Nelk
re tank of depudy ANA Was

ASS\ ane d Xo Ye Coss County Son
\ocoXe & Yo Woe SOIT SNA SSO’.

| Deerndsons Sb eo ernNo\enSion
As ow KA vet Depry Lorne ck alt

XV Tres MNenr One dy AN SAK S Comolain’
Jel& Yee tank of KA Laid Wer \
ORBwrwas assaner So Wee Cass
Coundy monte OMe, \ocoke d

VN WwW Os&USoO cow 2 DNAS BOWL Me

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 14 of 184
10, Delendsonk Wend8ickKS lradoe
muses G77 1s a Keprdy oN Swe
Cass Couns Weil wowno os OX 2ienes
| Oren ione dy LN SAAS Comndlai a’
— Wed Mae Sank oS depuky AKA
Goas AsSmonerw Yo Mane Cass

~ Cours \\ Noa \o cose & ‘ o™~ Watt Soro Ye
_ PA .ssor.rs ma

LL ay Delerdonk Kirn OMe 1S. a nutse
NE SAC OX Sues vor sov Lo Ko \S
leant tesponsibie So Stour ve
dre quote Pre Si con COX 2. yo WarnoXeS
Dro ate in Custody oX Yee
Cass County Doli\ ~ wore od al\ Xirnes
Mend ioneds wr SAS Comolain’s ely

Re Sank aS tmredBitcoart SupesvisSor

ARM Was ASSrawneK No We
Cass Coumy SwWwes\S& S OA cee
AR Cass Coun Zoi\ Vocote &
Ac Watti Somorire WA sso0L8%.

V(b) Dekerdors Moonced CottesSonar Nealiincore
\s Lesoons dre No gsakr StocWwe ahequoh
SHE BACaAX Weaiki.c ote Xo OLEAN oX\.
SekoineeS rv We Cass Coun’, ya .
Dertemsrond Mavamce ds C ottecNiono\ \veotnc ats
Vas Yne employes oN Yew commockea

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 15 of 184
medica Oetsomme oF Saxe Coss
Covomsy Son\ Ord \S. YESPonsiB\-e-
Yor We Imrie, SSL RO

SUOeX SN SATS OY = CONKLONT Ont.

if Ssoos iow ON VAs pve di co

ecm. ©\ OV een. DPD eXerdsons Adware ds
Cottecsiomnod Weadikicore 1S locoke &

Laks 3982. Lo. Bossina VWeace Ste oh.

“Pe ona wd Waois _oMo\S .

| DeSendsons County o*X Cass is

responsvate Yor Swe BolicieS

Oracd\c es CORA Crsvyoons OX VS
Swesk X's Decors enen\ AS roe \\

as Se TNO, . AISA . SE Qelkur SAMO) \

Comkto\ w Ors dh SOO ai\Wior o% ANS
SwWesrS&5 So eX. Sepody Sy Ont
comtacked. enedico\ esmroloyeeS

Coumsy of Cass is ani sas ok

A\ Sines mendrone & in Seis. comoloic’s

Ane, employ ef oF OX police Selsomned

Mose & Wertein as woe \\ as We

contac eo eve SicoX\ s\ oX& Onds
Rorohced CottecNionod\ Kealikcote .
Detersrond County o% Cass 1N o\SO
feSpoms ete Yor Swe, apetosiok — ofacMice,
Ont soioad \) OX Conon. of \A&
Sow Noelia Y —

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 16 of 184
13. Eaon delemdsons 45S Sued isin duroady
Od VN YAS oN \vet oOXMeloX\ capacity .

BS o\\ Wines trembloned VA SAS
Como\ aw Ray AeXendtrioans ack ed.

UrrdeXk Snel co\ot Oo Stove \owd °

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 17 of 184
A.

\S.

FACTS

— Plaads\SA Sasson , RPod\XeS \S 0 oferxciol
d&eNornee ak Ane Cass Coussy “Nas \
OWording, Vot OX \asy ATION nN On CTEM AO,

case Shot ok Ane Xime of WT Wanoy AWS,
_Comeloin She. \psy Yrioi is Scheduled,

For Feb. Ad QOV7. On Dec. 2O™ 2O\G
Sason Pottel volved counsel So proceed
ro se., See Exhibis QB in suppers of Ais
COMPlain’s ~ On Dec. Qo™ AX WoOS \oane &
AmXo Yall noles Ano DroiasiKX{ Rother
AS vepte sending Nimsely eto se , SO \o\

LOSMICAONS Ln be owote o®% She MERON
NOL & Yuntoamenkad TON Ond.. Meets of}
Ane “FloWn’ oN access Yo Ane coutys Ss

On Nov.3 5 AO\’ Nov \O™ 20\ b V Ont
Dec. AO QO’ . PAL. Portes fequesred

ANnwe cous Yo oppoins bo WN eswate
-COUnse\ anBran Whe alkevAohiwe Shand iby

counse\ ~ *ne cout KENNER SAAS Yeques

M\\0. “Portes has been plenenved

tom wol KYA » OT is CTA RON CASES
AS weNW as Wis TOMO AT Wes
We ciwi\ Tian s Ac of 4X U.S.C. 1483,

+hnis has CAUSE A Seloy Sank ac\ua\

\Gase ai Rey 000 Fan eoouanN cRled Ong [19 Tage eofhs4 x Lown,
beino, ainle Yo asset\ noniswolous cloims,
¥\e moons Win Ane const .

mee Nein A2as Vines ~ LAAS evn
S ‘ =)

iL VS POAT EA TNS OW \e or. CASAS Pes ANY

mo Ss AN Dot Non’s She possibis s o*+

CNL MPa dd e\S \eao\ CADATOS Ya exstia
AAsmissed becouse of Meso vie.

oX Viewsko ions” a hon Ses ox

heads \ine Sot oss \onoy DLA CORN was
povkeX\ Ane ereads occutedsr. Mr. Posrct
was arso prevenked Storm Vera oa
ati of holbeas. COLOUAS »

_ hwo CoSS Coundy : RAE S hove ofdeted

PIMA Dasoa Porret 15 Yo hove

OACCeSs Xo Sve. Vous Vib tasty ant Xusthnet

Sho We is Aecl\oarerd Tmdroenh So Wok

Or. VoWeS TAY \ne obl\e +o pre pate

Got o Sosy NTN ow Awo SiS etens
CSAINMoN\ CASES . Vrose Aso \r&VeS
ase 3. WMichoaeN Burriey ANd
Stacey Less, Ta QOrs ank sernetord\

Mone S VW RAO\Vl”o bos Srorone'S ordes

access Yo Yve lon Weraty See
Exnibiy C ant BD nm sugposts of AWS
comolea\ny . See also Exnibbrs O Sot
vein oy BeodsNianes. EM ww RB shows

CHAS a: RoNeBdu-F ICS DSR aN RURSA/TAD pa Qu sO fk RINO, plo se
\%

a]

 

Sor\ Tecovas LW Wwadicote. adhe We. Possess
cCofecW Used Tequess, Notes ant asked
Noo Yo use Xe Nos WIBsat y . Noa WN
FecolSS vor\ imdcoie Ane SKelerdSsoOrxsS

day. S. Yokes Srocey Guo CT. thomholen x

Paw WelSefaan amd XK. Nerves a Ao. edts.sd
og Votdel access So Ye Vow \iistoty, belneem
SOX QOS — Decreriaes QOVL 2 ws. Porrek

toad arSo0. dKemeds access belween Feb \5 AON?
Xo Felosuosy 15,2018, Ot. YoWet is
‘\weescetodses Bb bo QoyS A’ we Cass Coun yet’ ;
Be\enon’s Pane > ox We. Poryets Vedder oX
\rcoscetodien of2 Odcsannet as Todos. N. =

Exits C.D AR land V is eswdrence to

_Ceod\y Show Vv ABITLO, ans Awno does
ptdess No Esenens Wan. VosAad Sco acceSS Xo Ye

Contes ant Nea ior ORY.» See oso Exninits HM

On of alooud Suly AOW Ane lore Vbsoxy

ETORTACA excite d& OW Toots cok ‘oe

occessine vAi\ Son of ichals Telicense
AWKe sokS WON , FTorn Ws RodSe0S Vator geadocy
Lom. bee X She Oro Sars, WAS coe Lexis ss
i Soy. WNASE and other Ker ofa s Moe
Noe o% She exOrreadror VSSAR anw® So&
ANE. RolXeT “VA coBd Ynousom&s of dclloss. Xo
SeK\cense Shree PFOoKOMr, Because of Nne So\ore

Aas wrss2di dOoEN.- PI aRppyANded NeiodOVSWAS oBage 2direhe \S

  

Gas
Ae

LO.

O hua. DOH oS Aine Mr. Poles SA Cok ner
access Xo Ane \ows Vevey LilhodA So BN|T . ONS,
Padtek 31S KeMeds any aieCKoek we Meons. ON
Vers teseafdn Wa She Viided amound o8 Yime
gag, RPoides Was Yo meek Laven SeakMaes »
Delertdrordrts JelS Wesel Buaraps Dea, Coundy

oN Cass. Ku Nese Bustin Cloiiboutn ans

SoS. S. Burgess ove fespornsiple No ASavte —

ON ARE guoke \onn Vilstasyy \ => ‘ LRALAL = Ons
Snok Wg, “oles Was wh Ons Ss oS access So
Xare coutis Serod ofe Mos ovens} CesAMichiv eg .
RB vroaon]ed ate Evnibds C.D AO AA

| P\redSSS “Vodher noliced Wa Bec. QOlb wien

\ne Nroaty aps So USe Ne Node quote \ews
Vib tty) ws IWWwaAS TUNMrMa, V aN SONNY arm

4 AWOL. Wromlancdios ‘ey Mice, Wises ook oX

AS \eoo\ Ve Seok vs VSO APOSALerr aS
\S aXree Acla\ tun Foss Case Ano. WIAS
Soomdloodses On odiSemp\ to seve ‘ne Coum\y

LWOHsAL 6

Wonosasie. DAwioe. Docey Lely ant Sodae TM. Damned

A&B wos PA. ay Mene fesdttichions Not

Coase Sumeed S AB CA CROOG3S ant \SCACRODE3AS-O)
woe Ye Was IW sete Coats Toorrs Seon,

SON ROVS YMfoucnovsy Fels. DS, QOI\S.

1 RAEVIN.-cRAOVS DIBBA 0s paver Cm
aN. On Kurs \S. AONG Bde Mowery
of dese rds CA OK & \ous Nvtes OA). SGN Andy
L AWSaens pacKone Yok Cake \GCA-cRo0007,
wos Avac Hooks pet Week , Re\evans

PaaesS ofe atyoodned oS Exmipik »

22. BR Derween December AO Nnsonodn
1 F DOLLY WA ONT. War. Poidt\el rere w\ apt

aActesS So Swe low Warosy ARAW Was.
Kemraediwr ON ates Qodvw € Mews oX
\eano\ seseoften vA Yre Veoited& acnoun’s
oX SAS mr VWolteX Yas Xo Te Po eu.
Zot oo “NASA. Stlo\ oma mee Qa Ay
Bi Secos tine §& Oto Sk... B&N\ednets OX
i Kanes. OW ADA NX VN SUPoo\s OX
ese XYockuod, MeanpNions » TNL. RoAXek
modi] 1s Yaoven. Xo. o\ Sor\ officlo\s
ond So Wwe Selendsondss Se{h Webel.
K. NeowWeS , Son. 5. BRotoce ss . Socy Goan,
WF. TromnoW\ er ond 3. WeSSetman rok
\e VS ASYAN No Wie XK Vows Sut om
DWeprr \\ S\eonen Node rsa KOA unis
Not exceSswe Yorce Coaccess Xo Wave
Cours NA o\oN\on S = ORY Yox Sok \edSna,
VARROAKES SRoke Veo CANS . VYrRose
deendsords Mievemred Wr, VodteX
Ssowy SQA So Re YAS vw TONS
CESPANS Mo. Docu mon Ls Re daeofio ASME &
— Are AeXendsonss Andro Someohe 15
—o\So Noaiserticc. Yae Tarrode Ackhudy,
—~VLisk Saok oN TAAS Xoisaly), \oxy oN
Ykeo . son\ soteX Waods Pvoiek\ <A Rec
| or So use occess So Yee \oss Vilptos y.
\Sok VA > UN Ve So Xo Sacks Wve
Vows Witosy WIAD praccessmr\e Or
So's TONMDO\ propet\ — Sods oles
*so\ AMicic\S Von ato | Awe, Soar nokeS
Seo Wr Radek acne dX access welote.
Wey ever Vins ou Sars WS Save
\ COTO Al WS TOReacs ptopet\ >» OW
CN isktsa8S Say Dec. ad Aol. Oc. Poiler
Ons So). Loige Aired No aol accesS
So Seve. camoude’S Nossa VSS = ‘gauss,
RAC. Voices nd. Sorts LIvse Cou wos
AEN Are Ploagoss No Cun ProoeNy) a WN AS
— ugsoeX\e~ Kasey ASN So HOLES ans Ae
Tessode Rewrsy List Nnod oc 18-25-16
SSecosts SOAs. “Rot et VAD CAS Owes 5 lo emnadteS.
Bc. Vot(el GooulK Vike Orbea cosmeton
Loskone Yo Show Dre Sects \We. WIS Ros
ye ne Loxn \vIStosy wots Vena, ond Mae Yack
Se}. LOIS @ corms hot avert Ae. CassQodeC
—occe sper. AS\ooked ate Exbilorts NAN
_ Aine. wasodte Acdoidsy \ist \ooy 2 Tess \is*

Tw oO\So SROVOD TNIV e fOr, ray OACAVONS

eae Ray-cobA Ic BATHS ER onsoHd Spage ser MONS.»
a3. The excuses Wr. VoWtek heats

Ftoen Xov\ oSSACIONS Teanxdana Wien
Dok Heino AS tO USe Ane. lan

WOtoty oN SS

Or.) ™M \s No cosy to teVicease She
OAK plosfyarr Nhod expited

lo. The loss Wintety 1S LUASECUTS ond
Looked to Yaw invetnerx So do Ye

Pre, Nacts iW \S \ooke oy Xo ne wresvacky

Ye As Ao soxe Fou YRe SeaArsdy

oX SRE IASN AUS on «

ie hey re ovina P foro lemns aeANN
ANY ARENAS, +o come, WH. _2Nern assed
TeseriQoa, VN

ae) Flaw with She weosite oPPlicarion
“Eask Cose™

@,) SoS Qo Nod have Ye Passwort
) Fos N\ cose iS Nok CONMg, PIoHe NY

ov.) Waete Xo YOUS\\ Os Sots Ot s\ohh

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 24 of 184
OH.

XS »

OW of ABous Novemaet I> QO\ te l-Qd-\7
On& Ruornrefous elnet Cons Heatinas
Mr. PONENT MAKE NeVGad\ CopNrolaint’s
YA oper Cons alaours an WoKequode
\onn Vilsta.ty non Sneste 1S Wo Reo\
lor book , ova Wresxe VS A
MNASSoON\ ConshiSGhions , OfedsSiadr
TAONOAS GNernplets , Fotrng (Ho
prinyed . Ao Holme as COtOrs Yo teas
No Inkowmead\on or SEPPTESSioK NemiMas
OMmdst Yr Noc\ AWWATROKLS QV] Semvers
YO Wow ev Lea CoS . Whe * OQ
Sroacey Led WWiotrme dt WUC Yosyet
he coors exescise Nis RAQNS NKR
USE We SUeNaNCY Sy SNhewrs WT PWC
O\So Loto <. TNODY Vessxess “ro ne
SO BL DNC Leds albouss an
INOARVN|N WONG lors Wipsosy > See bk WA

On SoNvoes ee LOW Depry Malco
SAA Te. Coded rok Ye \PRdQE
ORNS No KNonw;s vs Yaw \oss WE TARY
WAS TURRIADED ANAK VA VW WwortKed e
Depry Moreen ans Trt. “Pod ef
me eactwn oyrel VW Ye \awn Vos OXY
ANS ¥TVeK Yo ane AN | re\evany
Seater Fopics Ww Whe Seatcn ENANR

USSHY cable E WIG AB oda By OC
Ab.

aQored& An Voovecos &S Aros ACID Woe \ow
Vissony Was Mok accessible .. Deqgers,

TN Ok Cus nfotsred TANS. Voliet Wee to oda
\es Swe Arenw K’nous of SRS. Ye occ ing,
\ SSW . Welevams PoneS os Vanity Tectas.

ofe aktooned as. EXibA TAR. Ae iAcmod]e

1 awd). Vist. Mais Vist olso. Showed SDONY,

oOnct Nowe arrests No aor acce SS
No Vown AN aSsy Krecon8©< ok comp Qurel molfunction m

On Son .a\ AV] Cor pofal. Wise one Oe, Poldet
LA Ske. Laws Vilasoty ~ Cor OLA Wise anw&
“PVA ASA Sa sots Mot\ee Loete unod\e Xo
ROA access So Sve leno lietaty , Sere
INAS WO Cass word amd Se Pane Voake &
Vike AS Neeike iy rece areas a DWeoud\\ Wendi,
Sorts ooeds Yae lout sheakel We, Wo,

Li Moke S\o’\ 2 AN Ae veaoe_ OCMONY \A s\
J ODS QE Yne Compures Ye OnRicloasy NO.

» ~ * \._*
wx Save iSSr0e. pose gn POWhEKS We ROLON OO

ost wel\eX She devendiions Sustica Ciloiloourn

oX§ Sane Cass Couns\) Snesiits OF Fice is Lono
Yor oPNCAGAS, Tees No aS & Comnp udv~er
Neoreichar. DeSertroms DoN- Dus Cloibouts
NS \eap FeSOomsibr(e. Yb ASSUTeE ACLCLDS
om. operodion of Sne Nous Wiatosy ~ dow\

— Ofchets ra8Uls& Rot, COMmDIAN So Foss Coase

Cabsd SRV) FIBUB AME! iN Fin eSoRSR 26 HOR
SeXernsonss Jelh Weber, Bush ant Biehl,
‘A. Neri \eS. ~ DoS o DOSAIG Ci\o\lbourn 7 Cass County
So}. SS. BusaesS nerves Pad Not Se

_ Fass Case Koeol\codion . Eas a8

Stee SMX CAR An oWermot So Sone

Sve TOUMAY Of <wet\iis otyice Money 7
Kdirodned ate Exvbibiis FiO and Wo

_ Swow Se Yack WN cost TNOHSY Xo
access Notts Srocune tS 2c. “DAS
A\S0 SKows a cusrommed SuUppot\ Anos
PD Wed Loas Co called Wecanrse

oX Wwe SeSuseod No Jury on odgequode
\ans Wietesy x Leoic Wor srichoie Ane
SeXerdsomdts Set roewet DREN Dids\
KA. WesMes. Sed. TuUshinn Crorlnontr , Sak.

DS. Dusagses Cams asot Ne Wetaoan
rdom He FesOons Bre No Mokke Sure
—Xwe \ass \Ssaso8y VS. Kunde dt @. Feo We. Valdez
eve also Yre Coumy oF Cass wo 8d,
ow, CeSoHohsS are \o see, Sve Cass
Coney Sor\ nes Q\ ore & Ole Oak Qandsa

Nes Om Ae Qucr< \oxd We tas = AwSoon]ed
VS EXhiints SX. See inemoke ay Mis,
Dohice Yolse \o Om e\apsed eminode >.

Yot Son. AAO . os \S mimodes .

T&S o\so Says Lows Liletosy os\ermot Got

! LAGIRIN, «. Wares. 4S NO Wan ANS g “Pole Lrnsednr

panty a6 EG Docbiyn ABs Deshs Hash Prado LOasann

Aros WS. HON TORK AY OX
HX?

AS

LAA.

OW Yon. \S ROY? We, Poidel tequess
So Use We lors Woraty. Sal ofSicioks
Son Ww Sen Were Howitray Prowlemngs
eX YA, ONY NIA, NO COTNe WD «

ePpony Commsrotin SOABW We ewer
AVR No TeSek Hh. The SWepody| SOAS
VN MRerte Se, any Pras OSOBACEN S

Xo Hody LARA OR. Ae OA \oo Vt

AN AW VeCoy aS Low Tec orws

Ss Woda Waicosxe, We TAPAS 2X

Ne ORM CASK LOAS Vequedters Xo

Sk Mra PlOR\EHE Hosnevonrs Viernes

On Dec- AS, AON 41S Joa neds Wo
Ane noes Ms. ‘Pot\el orok Yo USe

PAe Vows Wiatary bok ANS 1S Unite
So \o Mack] Sne lors Wistosy COOdNWw
Nos We accesstare of Fam PIOperly .
SAakS Love Von ged wnko NoXNeG

Yrox Pc Voter USE QR YaAc lors
Vstaty De ofe Vaey eet SA Ousk
RresX\ VX UNS CORTINA, EtoH ery

On Feo.4,Q0V7 Depurdy Berd Voted
Tse SPolhes Ne cord ase We law
Vintasy » Mes Depodty Rero \wspeckey
Yhe Foss Case KA.pe No see ih VX

LS BRIS Sim AD Mea WAT MRIao Pe PENY
NoNHino, Woo woik of Aype in She
Season NYE Deeudly Rew feser

Aine compurxes Stue *XX\sneS So see
VE AA Lwondt& SAX Yee prokletn aus
a\\ altemd§ Tolled. Deprrty Ber
crose noe o* Vs ands Sarvs. Ne woo
DEX LR om soos of Set L See Exnics 0

30. Play A Pod eX Kas hey NRA Vi Pedy
COSMO oC { Niece No accesS AR
Vous WESSON Yioun VO Youd o§
YAS Oxo CDR] Vee t]e Qs arsoun’s oN
Miene Tr, Voiksel COas aber] +o
ACCESS Vy Amexe were Romelous
MeneS he Was IKKE A OSE Nsom
1 Rodd UACHIOKS OANQW AN QN\|
ARTS ONAN PpoO-up GARBAP Woe
PoP 6 COX Wa SASNSoonceS :
TRE PLP UO WinGors KePs AMNOGEMDIDG,
Yae Yost Case hop codion Use’
Yrox Sac. Fass Case Koen coors
Wee red Veneers ems Omer. PUTOns. Sew
as Woo Mee Asvod tum subsctipiien,
Was hommdaBear an oder oy
Yo sane Wave cCoomy of ShresiSis
OSAVCEe Mone) SO ook SAR
Sresitis, oS{ice sAoNK KNOORS. Works
APA Fe. BRAMALL DR DOW ASHGED OL

Yhe ol& wot King, Sott Woote Proatacn
oO). DerXYendsXKandrs Weld Weet ~Dwiapr Dieh\ .
Coumsy ot Coss , LY. K.NenWes SS Lrsrica Cloiboutn
ll Sox. aS. WutgesS ~ Fonte. yo Font oN
OQ UNS Vows Vintoty Yoedwwe es Soy AOS
ASO Fes. AO\D AMI Ane WE Says
Was Woh\ee woAs AWmcakcesoke& sa Cass Couns
Yed\ 8 Nne Sack tr. Potter Loas denied
” XadKroMoe MeahS ot \eao\ Ce SeatOn
__o\. om ad\ernp’s Yo Sove Pre COUNT Andy
SwesS4s o\Mece MNone\) nas SNooped
PrcaeiS&S PodideS Lecen. LI OUIAIRA, OF ome ie
iS Vow Sure Urndet Swe cioi\ TAQAS acy oS
Yd USC 1968S. Me Wodldt/7c Nas Hee «SRRea,

be
—
at

_._ Sir prevented Yrorn prepaterno his delense

L Sot Hn Sty Lylo\ CLOSING BOYS Ana,

ab menie K Cominnandctes (Mrssed Vela
Keo Qanes Nok SAPO’ eSsron 2 oxy AQ. ps evened
Ws “Woes Neos OQ ea Wis. Loss ey

__ kOWa Won So Vane OO. Screme Cont) antsy.
So be Olb\e Yo Jormok\ YS Viany , prevenved
Yeon Plein a SSodce \nolke aS. CokOUWS..
AX\WwoNS Qemred Yre Efo Se. IDRMgQ ess SvpelieS ,
preverrers Yio acing pfo SV COUSIN,
ANNES, No REN CLIMAX an Cor Maps

COmNp\orny, ASS OO ed rte, Exnitort > Qa Xo

SWovo Ma. Vadrec ‘1 SS Pio oe. < Exact O. Nee SdaeS

ok de& ot aia Oc Molions. AisSo

oSgoredooesits SAS Geckd30Mo WDge Wo

     
3a. PradaAi SS SPoste& aS S\\e TMoONy
Fequess Vote S AN oy OMedances
Oma askew \o\ ON CN OS = © NevP
OA O\KeS Rod & QLOHOSAAS Lo
eneeXy Ne Need of \eoo\ SewMnicesS |
Tinose aternos\ve OXo OO SONS Nao
aAo% Kearenw ates

O-) Tye Veg res’ Not Vos Rook %
TAY QSOS Comsiud<\oacr, Sel Wed
LAN goon Wont soo\\ , Bee SKE HH)

by Copys o§% \eao\ PmoAVKiart of &
Fags Case of She Tea\etKer

Cr) Regnes Yor \eaod CONS OO% Semewy
“Yo At Onda RON OMT SKKOLHEY] NG
MATE Wi Qrord ohVotn|e , [OHA
aes adeise. See Exhibs E ani CO

L Ad) Pred Tat Hoon Xovens . SUiOpo VeWoO
Vote y Wobeas Co LOUS Yot WS .
SIA ANY Yr! § Of Hon moos Xo R
nose. Noirs No seek Ye heneiis
oO Rove AN os otal ProSvonS

e.) Plo Sex AWA QeH'§ SOP ov e>D nods
-- Case 119 PDEA SMA py Tasty NX
33.

Soe

CWern Mts Potter Vequess \ROON\ FYotws,
\eas\ QOcossrehyS (ana RIAD AN eS
We \S NOL NO VO Sern, Soe.
ae \ousd Wetosy ot cietK okt Yae courts
Whe Yack VS Ye couss Cv\etK eWnel
Wemred YreSe Yoseas of trosds We
Wrone Goes nod TeaHond back{. The
SeNenrdnioars Vissedsx in Sig com >\ any
have Hod Pranseesi We SUAKwS No
access \ erod Sotens and SouumenadS

AN SAE lous Woraty. Ia Suppott

oN VANS Cl\aist att. Socio Nea adions
See Exnisi\ F Xo Shows addihionol
chategs apply Yet acce SSin
GOCUrrmesrds Ss at Q Vea Sotens . See
Exilors G As shows Ane \Ors Wasoaty
Ho|eS Wo ShWorvs PWnese Seaklew
OPMenS do Xo Sac’ Ney \rave fort
ERISES OLONOS eer \eaord SocwS

SON oor VA Exnvtars e =

The \ow\i Ystasy AS wok Rooke Xo o.
RUNS eX Or enemrdsxro WAS. Pook
Vota, PURUKGA BHY ask Toes .
OL dSocusressS aNW TASeC\ANn . We
ACA CHBAMAS ABW AN Lod of Ach a\s
YesSuse vo Oo OMNN GRA OTN Veaa
WoAel yar Mecanse Or. Sod eS

~
~ Case NESS Document 1 Filed 01/30/19 Page 32 of 184
Was NatwKN ery Waite. YeSealon Sener

ANA No DRANG ODL Yo er AN of

copy , Wr. PodWes Ls Joiced& Vo

ASE MOOK eAorve Aisne Nondrd
WTA, o\\ \e ao TeSealorn ‘.
COUSAANA A DAN Yay > ANNA VS S
OW VeSCOLOKR Nisne

35. PriWASS Pote® USES Tequesh Fotos
an Wed asiedsancesS KomevLous
AAAS ASIA Sot Vea copys
Ons, Plo Se Tremors SUO OVS recanse
POY Svcso es AN Ryiniary AX \
AevictieS Sec. G@ in Ye inwodie
Nanri go0k Wow TERAQQENN pto se

JAMoAeS Com Teg pres \eao\ SON ES
ons \ PRON mmrodePia\, Paese Teques
Ondy OX LeNARTES Ao XS es Sener
Of GVER (Ano TEM ewWrours OLoce SS.
See Exniews Cc LO SA Od Nl CAMB WAN
Yo SWKoew VS How DX WS &

Awwo S\ANerens WSoeS orfketS

+6 Keay MT. Paden a
suUoce\\ eS anrm® Sve Nock Te Pottet
5 SN eoiesendin \iease\\ ae SQ
msn ours CO eo ON Wik oud.
SLonBWny COUNSEN a TAS Senor

Has Prevers oo MG. Rotel Ntown
Case 4:19-cv- 0084-F, Document 1 Filed 01/30/19 Pee 33 aN
ACTLESS WO WReE COGKWNS 2eDe
Kerars oF Ta oer supoWes
\eao\ COAT O\ \ CEQey S CONX reg Poke
laws Vatasy hove Plevens?*or
Mere Voee Troon Wein nis cow
QA “ass Comsploin’s 2 VQ WSS \YBQS
and Wotan YHe Sto\ute o
Vand’ adorns ce Voitet Was
OM YAS \eao CAAISAS ‘> See Exner O

36, DoW RecevSsS CW arsscose| Pre, Poel

Coste ASTOR OW Yequesy Soren, Neer
Roe Deer Ne mrotmohen Keay at
ANY WA Plo Se INRQenS SUooOWes
\ VAN Pai co PN Sy SVosnps Leave\obeS \
ec « 1d eo TY SmomhnoWeSi 0S
CROdDL QAnol az o*% Ye rr S ote
GRA CARBS Mol WawmelouS AWEeres
LoNION Patt oF Yre NomdisooK policy
PTO SE Yok PLO SE UNdS\ em \amodteS
See Exiniend AD AsA\cd\ a SS Sec. ©
Depry Te Tommollecgy Sori mw We ONY
MAS NO awe We Anno envertopeS
AMA Sout di eCeS oX OOO Ne
BEAN Remrevw. ASSAN omer pto Se ind OVNN
Supe’ aD \S reos\y) apine, HAGA aos Doe,
Nd, Pleven S org Votiet Now VieQateroa Lot
*TVoX\ CUumome So mees Mrediaa Seodlines
Sloe

. s+
® See Exniovs O as evibence
ase 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 34 of 184

    
 

 
     

 
 
Sf.

Deing Genied Ero SL (raga Supp]
ane acteSs ko an adsequorye \own \Watoty
COnSkSOaerds S OA OdaW\AieS No olekoucn
enisvience ont SALcorisreS mono roy
pronfess o§ case. See a\So Exhibiks NW

On MosOn vs AO\G NeQdAy DSVacey Gunn
ane VX. MonrnoW\ en ous TAL Paorde f Ww,
serean ion ~ Boot. Seoudy S graAwe VX

_Oety adtommomdy cl\coat Wr. DWokdee LOrl\\
be Semrer® access So Nxve \ors Viataty

Wok Keoudrys hove used Noveodrts
AQoamelLouds KeneS SONINOY, Niney Vai\ itovs
BAG. “Dok eX aN Wa. 2 Wel SO Yrod We
ruons ae alale SO Use Nae Vor Visto y
Terese NoreosS > ot Vara.og2 ~ Sone of
Yo Ce NS Aone, RN evil TRON WER AAW Molice
See Yio AK ASN SUppot’s of AAS
CosnplorNs . Pay moh Nowe We, Woe
access So Wwe \oxo Viasody LIANE Vw

Seo LAAN em 1S DM, AXLAMINS nN dee S

—oe&Q{& eS , WMecos&K&S COW \Wdsscods@& Weor_
Wpekwween Maton TT ™ Qoll — Moston AX ANG

Me. Volek Wao MVenied, Vous Wiatosy acless
(Mr. Vote Goas Ne\& Nona Aw Seareagh ron
Naan we Nite oF Pun sirtnems \econs 2
Save Soo\ Wats OV af Clon ew Comss ons

C > Wy cosh AOSD AL Pisdousss a ON \o Me

ot Axrso WrodteS,.
38.

ak

LOMeW Wr SVoarAel woas TelLeasei ood of
SAXON om , Moxon of QOVG , Rode Was
Placed Wr an ovelCiord we cel\ OCCUDILY
‘oy A WassodeS . TAXES, TL Voliet Yo
Yae Yetced. +o S\eeO OT ARV X\oot . \eavin,
Wo Toots Yo mov & ATA . BOS esos of
o\\ \eS\ ao Soocn \o be oe\e Xo do
\eaon mat K anik wthe . Tre Senad\
SSK LSAQe wos Teqguile any inmodte
Yo hove No Sex YRerkl ASS SK HW
Weer of Someone e\s.eS led  WRon
VS OR VOR ke TOR Ors oX Vesoeck
Yros woe dsrors sek ous WudSouK wet
SOTRVONL \oys rete West Xo s\2eD .
MARS ONOR CK OUI OAR WARE Conan Yor,
Los n <VO SoA OV CRATES Ov Virevksod ions
ant TeSrccsioasS Of access No YL
COUtTYS 2. Dor RecotES vor\ Show Yee
Yon WAS Lay Vet THOR COPOCNY Lot
Senefor\ MOANA S - “RWecothsS ant Ne Seon
WOOL SHors Wwmot(es of e Loewe Sowsl
okeouk VV) Wounss of Mote a SON QQnik Yew
Soy Coon VS ok a Ofwore Place \o dO
\eao\ otk Wa Ssnouds BEAD, Mssustioed =

On Felosuaty VS QO PractSK “Vodres
Was WarotmeX Ahok he \s comoles ay cot

ofS Xeon access So Nae lor Watasy :
Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 36 of 184
Jor\ OSSichoNS Sol Hecanxrse A Pords OANA

a \S Wwething, . ON Wt. ~ a et ans ene ety

WAS AGPEAoNe @ om Fer, \W QOVL Nnok
PAT. SVokXeS AAS Wo access ocx ol to.

— Awe Vow Vito OS\ ~ Ragen Vas wor. be

Ho.

APN, AQKANSS Supe aileresd Sods eS
CKSVNS Loko Heved Aol& Loat ofS CVOAG
Swodk Ne is Xo We banned Stoo Yew
Vows \ilatosy . SrBine Micnae\ “Ruse
AMW Brite Sracey Less nenet *olK&
“SON oSSAcrao\S So Como le’ e\N SINT
TAK Volek \owe Viretatyy OCCe2SS . TYAS
Kas OLN ens ey BAR, Poe Ne
SWeArWQROINS Comoloio’s Urdret Sno
Ci SMIANS eS o§ H& USe \ABS LS LOROR
COS TAKS \eoo\ CNSATAS Woeina, Qlamissed
Yeconnse ox Sod dee ON Vierts\oX\ons °
Bs Wolke S$ LAOS orso dAeMredc ONY olvtetrodioe

LSAZONS O% \eono\ LeSeostorn a Ody wet

WO \ono BooKS Sos sets WAP A YoroXiots
TARAS vacddlkds. o\SO Otenen TWAc Porte C
XSagey NW ao Wobeas CospuUs. On

Xtosn Pre Hartera Tot rn “Prelitrinady|
We ot a YA de RWickhoe\ Dormiley cout

Mt. PokSeS cots ey ASA Ye
XS vQNonc<e- PlocPdsux°e, om Fes. \5, 2017

- cASANSMAMDS SQV SOs RIP OSI
1 hheine, AV ey AacCLeSS Xo On. Vow \Wigtosy

OF Ay odWetaohiWwe Mean O S \eaoX
TeSeaton ._ WNL 6 “PoShek Vecewes Wo
TESPonse Yo Ae QNWONHTR.~ Wye Votdes
sens Awo mote WANoNhce S Son S Hoc)
Ryasd TAOK OMMEt ANB SMA Tec ewes
Da WSHonSe « Relevon’s Gages oF

AVA QYoaKCe- ON OC PST Bo\\ oN. Ont e@
ok\oOnet aS BxWibt A Aside da Seed.
RANoomea is Exiniercs GQ We Secrlosadior
ox Ye Prettiok HekowAee7S Mae “PolKet
\Aas alSo SUVA, ‘aon. Yerroo\
TOmoOdloatQss ands \AaNdad Skea ON RENOWCeRS
arroXs Ho's QE ANSWeS OC
Olocess No OVVUo ORCL TOT DIA S «

Me Ween Nae moans of’ Decembet NOV“
ants “Samos y QAONT Nave PrLosecvNot

Rees Mrorsis Sem Wri\oieN§4 Potter

Cop \ aS oX YAS ON SCONRAN Yar\dinoy,
Krioo O’20S OW QA COD Aoken NS
police Sosncomela . Sor. Bvtaess
Wnhormed Wr. Pol\e&S Yrok Ke Can aod
\vrone Nae CD VisieoS 7 Qrodk xv Tequess
Yossn Wook needs No be Send Yo
K.WeniWes Xo WokOR Nae vid.c0S «
AR Wows LA. Wen Wes word We orto

CHOI -oofaA NS aims HAI Page 38 of 184
Ha.

aoe

Mer. Poids ef Ssriom\AN 2d Vequress YorenS
TequesWing Qe Kar\ of{icroN\S

Ord. Seen ams . Nev Wr<~ 5 Xo

Vey tr. Boittel Cook Nae O1SCON ety]
Wd § = AhHese, Tequess Lotms aor

\ono fed. Dexerndtons Ko WenwWW\~eS ands

3. WusaveSs Ose WEeW\ awoke rk, MPoWes
LWAaS VEOLeESemding Nimsald Cfo Se

On & PLov @ So SWORD OQ So\\\s etoi\e
Yai AA eveWCe OY Vahtn So Le Sony
No Wr Woke 8S BCS x acceSs
Soe COOTNS ari Noh\ Ao tes Doms

Yo Cequresy Rott0S ORQY WeNaWCTes .
AdWormed afte exhinnsS Cd, QR ranaN
AS evdence Wr, PoX\ en Aas On
SedtrvowS Weed Xo . \ RAXN Senor Ces
Yreconge NeS TeHle Senin \airsn sek
OVO Se 2 Eaxtave\s O antw& ate c\eadt

OcweSS ‘ON Ye Srsae on SA SS

SeodNineS wie. ONRek Set \on.S
OfSEAUS Naor Ws. Vol&eS Wos
Grenems ey we Pu SUSAN, . “Pree ninoy
BAL. Reddes Neorn PIT Pose Sot PieNewnory
estima, . Supote ss: LORK NEOLIMAOMS- X of
ow Sos y +elo\ .

TNT PolteS sulbwadyedy AMeVANCLES orouk

ars. *y Nac ove Sy NVAZOS
DEA OPIATE poautenrt SOSH Bass 39 en &
ans No mokKke Colosed \eao\ COPIES
sO O82 Gale Sot OW NOs Sok Si

SS Uwe Ss ace LeA\ counts atQq “8
Dse Hore Sol On “Preicnaty Weatin
YN Bdsae Mead Rumieys cout’,
“Wo 8 & APevnoNeesS ao Vagos ed
dW TO Process °

Ky On Felotuaty. AO. AOV7] Prvoradihh Rorkesk
wioie a WA Pane AMeVaNce ~ Soin AAANOY
Dae arvevoatce +o Nne Cass County
Sere , aeS& Loebel. Tre 4 Pane

VeNonee SXPlaNedr all \QsneS
oN Ofte \ See Sis CroiN\ Winns
Complains oS HRUS CT. \AGS.

ONT. PosN\et SAA OX seared envelope
OdsMseSacr Xo Wed Welet onrdrtK even
ase cormtecy POSLAQ? SShormps . SO Yao
\“s Wow be \o RETR Veto tao wecovas,
Wr. Voice explained +o Depry Fun,
Yhe isnpotltance oN Vox Oy Noy YS ALS
AY\LVANCE Yesiio “nce Noo Roa \ooy
Vecoy XS \ecause oF We Sack
VENA es Scvomk eX ARDS exer.
Depudy, Funk Soars she would mroke Sute
Vw was \ coe Aatko coi Tecotas.

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 40 of 184
YD.

NG.

On Feotunnty AYA. AOVW as \i30 AYA
or. Portet Spoke vos Degery Funk ,
Depury Mew , ATA Ware Detacany on
audy Nia *he lord speakel Wrec cower
SVS. Mr. Volver asked& VE VS in
WAe FTecofmasS of NONSS Neod Qo th
fPok’s es NS comp\es e\\y Kear et ACCESS
Yo Saw low Vilaras y : DeOury Fumd
Veplied Yes 2 ts WorAet Wrormre
Depry Fur omds Lwe Sad. on Sor

\\ ‘how
SOHQe Woarrey ORY SS SNoacey Ley

LV et eee OMY OfdefS No corrpreve
Tran TART ROSS et Etec Se Vow Wa tacy S

Wr. Potvteo Yok WDWepwrry Funk DeQery
Wen Vans Ane Sod, om Sur \) Sarokd
momen SSoSSK \eok&eedk MaVoMel wos
Seti So SWe ao \owo Suis on ‘So
ON AACASANS OKRA Wtohe TLeVYonces

OYsouXy medico\ \Weaody SOMAMO, Ov
SNOWY WroX SssoakS ate fesoi\x Voy
AXPATS TAS. Doth eS ON SLeVv|emMAiny
View Xtoren. achinc pro se Yn. lnottS

CAO ARQ Clieanal Cas/es . rn Poltes

asked Lowy Ane SKemror & Mepvdy Rero
ANwKw Nve Ses LON oO” Sudy Vooke d \tko
‘SOW WokesS ona Sarr Shen ose Roy
ONoserd xo SOX QS WN Was a Sectexr
NS SEN RR ae SN? Von Viasat yy
W7. \ Neprox\ mMork e\y AToOuRrm® Movempet QOY7

NS.

Swe Sou Wnotk 1 ANKE Kios«\
FrAONNne S IVSLOMeEdS. LErco WAL O04)
Toomer, Tr SPeikes Holicedke a Dosa
Yous Via Larty Ploat AN \ nsotv~e dX ~ A\\

Varo COrd@ Dor Access counts GAS

CASS Nord . HY SSouck Cons (ONS ,
Y EAMKONONS . Los WS... CVO D (Oo cedure,

amdd oad Awe lh Goce. Dart

SYLAR WatKXia biocK on mosk Nae
PLOa LAK OMB Ho wHhetne® ACCLSS ,
MASSOArr Sxok okeS Wo eke Yaw OAL

ko CUMmen'’S Wards \W et-e ACCESS Woe *

YY ne \rameguadve SAashior Lows Warasy

LOYAasS Place & AS Ow DEVS SeX Vin 3
WILE SHOU SISAUSIRANCES Wis tia \on,
LS a\So om YRESE Awwo ios

MCLQONKA LS MODA Wd ONAvel
SeWATES SUOR AS eMoi(,. WS ONY

AMO Sot av Oises ~. VEAO\ ~ ON

owe f Neem of seshee = Wr, “VokKel

Ly WIONW Yeu Roce & XO. SSLAENArelr

Me KiosK So Yao Lesaedc could
YNon ea ‘ANS Dy vk one JAAS @tnt\ \
eyc . RAS CSeokeS No SN BLY o

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 42 of 184
LQ rs DINer \<soa\® MAORAACS WALZ ploced.
An Awe Son TOORR aTourdtr Novemeet oLov7
KAR, VYo{Ked Was Qb\e Ao Summ
B\en) AMWCL_ TOSAOIG\ w\ S&S ma Mross
Sve Sieve qos omawets No Ywege
CORMQ\OAWNS e ISNS 6 “PoX\det ase a LID}
Oo & SRBC as QNOMC eS Aer
| omawesedr Nos ¢ yee 8 eo\ NAS
peconse wy \eadseS a Ory on\ ARNO Nik «
TANS o Vokes Ser Tequres\ and GLO once S
ASAIN os\ OSSACKOAS NO AWE eS at\
JAo®dan STRACK QUANARTES Nara wee
Dos Syoer DTole3S Se Soary XOV1S
No Neves ses QOI7T. These Sequest
Wel AA deme we

SO, On Novessaes® S QAOW Ws. Portex
SOIBMRAAVA_ GQ AVION ARCA Sin
ane Kiosk Woy Lrow TOs, RPomMees
Voi a ioc ands peli eX SAAS

WCVANOC-R LOOAS Kor CloceSSed

"VAS © ARALRVORCES VOCS BAe Be Of,
Boo. B, SOV), OM OWE Was awe
plece Ss Qrok Seats Ll Genta

o’ \eao\ TONS «

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 43 of 184
5\ Ploans) <A Moet ORR THOM] OTRATION

AeoineesS ate Aemraecwy No cnoke
-EMivoke LAATROMA KOT? Neng, COWS

So Nrete_ aShotmey SAAS Sas ‘been
ATA ONAN VS8OQ7 SACL Decembet
QOS. “Sek Exidcis E ant CC
Law AcciosaNiot\ oX SNany DreNCLar\
Gekoarees. Crt. “Poster WOW also
\nras ee Wore Kecakc\ous S bm dke a.
YA. SOOM’ OK VAS Cowen @NA
NacSuokt Neaodons =

Som SVP. “Possess \edtdes oX Incotc etodion
Yasue ds Wy Ye Coss Coums\\ ShwenS&s
OXMAce, LOA Sickod se Vrnoss heweet
QNe YeokS SO\G-AOAG , WX Dore C
INAS Incacce©&cards em Ro vr B\ (p Kay Ss
MAROON Ae KOSaXion. o&

WAC, ROANETS Lncasce fad von LRrte

Nave Jack Bx Vaddeo 1S Urret Ye

Yves Ook an oF A CUR , WAG ‘Rolie f
WQS Served \ TON cos oSS\eX We
CONV eCNNY Sew a Tegues Sot on

Teg west On Unrmotisote ok \eao\ co\\,
“TYAS SoU. NAAT ands Wear porey a
Re\eram Canes o x PA ale ordodnedty
as Exyinvows BR AsWicNe ol SecNion 3.

7 . : RN
We SEY BABY AAS AAESLV

Case 4:19- 4 w
DESKESSOY VAG NS S WN Q oNtoue \eag\ CONS
re

SA. Mr. PoWeS and MOM, QLEATON Sekoraees
Kon @ SU she & VOg wees Xos ess ANK
—~ eNOMCLES OSKing, Kot \ead co\S
Bok (Shook AAS GL oy S SLNY
Mee, Vequesd ands asievonaes ands
+e AessodieS Ae Wore Yo US2 We
OhonesS in Awe Sey Yoo ar

No USe Dre Phones WA Tne Say Sooty
breaksS Ye ANNONA = en eww lear
ands. conser) odvyy ~ Helevan Cones
Are oocked aS Exhiprs 6 E ana CC

SH. The ony Yelephhone access MT, Rorret
ONW Od preNs\ a SeiorKeeS oer ‘BY
sina, Ye Qo Looe Phone S ~ We
Not To\eek caNS Ano ate
OS ound Vout ot SOF ey Worse_ So Xo
Ane Vooy Whe Say Foote. VS ANS User
AS Varnod) Fecile advo alteor —— WAS
PNddiic. seWWina ARK Yre Lack Yoose

Ohone’S ate, TELOCRKLAR ond SOOM ote
YoteolkS Sne ONLOTRLY ~cNen pmineae :
Oovod expecyr oor on Py Was Dee,
WACKER « RWeevand PASS YN SUHHOCS
oX& Saese Nacsuodt MeaoS\onS CN

aXfodnedri as Exniots © CE Candi CC .

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 45 of 184
S55. Mra Poldes and AWeO HrekCioar SeXowwees
ate uUnobre Yo cod Anes PASAT
AeXernsets Wccausa Ane Puloely\e
DMesendstexs OMAce Va Wlecke ti CONS
Hien enka PAS. elke K QRWw ON

PrIeATLON Se ONL S Rosen CoNn

Wert ONNosneN « See Exner
Band lo adtcodrne dn SUppes’s of
Snese Vac uo oO \ EAGAN Se

SG ® Li DWwecorse WAS. “Poser ano 2s Nod HON
i \eno\ CANS rok ate OW oe ans
LASROMrs oF ed Onmw We Sac Ye
l Phones ate Sot col\ec\k co\\s AARON
We VAY SKPEDSWE OMB LEQ le arr
Actouny Yo he Sex XD \ mos \oro
MAcmas voit nok acced’s Snese collect
COWS. Mos loro cerns Morse evew
ARB SC RoAeT Aey OSe Hos ON\ors-cde
Yo Oe Soir No LES OTN PhoWeS
Dror ale TecSeRe cr. Mone rcoteds of
AN & SINS seitSmrae VRS WAS
Oi evemnredri Tay. Polder Trom og ing,
AQ aAormey heer SAK GDL WSLOENTY 4
eX Odv\ aN Loten Oty AMVOWWEY . andr
Yequess Rot ac WiehOvend Lo da OWotneys
Reever Vanes ove OddoOWedy aS

: % * %
col rranbanikic Boument 1 Filed 01/30/19 Page 46 of 184
SS). BHeweer Ave yeakS QOIS-AOW Brak
NS 6 “Podhder Ser incotcetake SX Kot
% \G Says DOdSVsX wwwesk\s x oon o8
eS Feronn| CHat HES \ Tare PosAet
_SodbbmSke dQ AuUmelous Tequess Xo thaS
Xo Sp eot® Wits ov Nowy eX ° Me SentonrssS
Sad. S. Burgess \Cotpoto\ . Ne Akernan
(Sxkecey Guan Ty PRonnolles Ke Nesles
ORBW THEA, ohwres Son oAAAAS Won
Qeay. \eaos COMMS 2 Wsc Poeddch Make
wy e\eodS Yo AOA oXSichrods We swowldrd
WK & “~O SPeas IVR OF OVISKT
OMe en on Seek SewwrvcesS Soe
XK ariracne AWoak Snele \S A\SO Or
ConSlic of [wreless Vl YL
“PUB C HeKenrds<er >\J sveren. Unies &
Qemrors \none NSO TOWAS BW BOY S

| Ve Wy Soe S cases.

Swe GRY] ters. PERE WAS Ve pte sen Ning
Wien aoi\X Plo 2 AN WAS PY cont
(Om cwi\ Cases ARK Ro eek asked
Sad~ Butgess WV. MommoWed , SAacey Goan
ve We desma — ko SOK Vea CANS
We coawse We WaR WO S\onVay COUnse \
Of Vane ky AOSOC Ons SQ. meedss Xo
Cod\ expesK wiimeasses . Awe Lord

BAS oN Pye Mewe ds, Sas 3S DEAL SX
SA.

GO.

PAs. Polder Feds AutmeconS ~*~ eNah\ce>
Souq persk De. Arrtorr\or., aX

WAS LmcoftceraXslon atsoud Vea
ZoK\ (SSUES ee OW Decemnel a7. QOVG
Rat. Potdel ast ed Depry Stacey Gann
VS Ne VS APiNa VO e+ ans pes S

back Yo MAese OS QNOWCLS . Depud\|
Srocey Goan Tei Od Wolk % You bedtel
Wok Bo Trosds Mecars & Wwe § Cofpoto\
ORR Sek ALON Lo& Wet Vs Wi ‘Ss Qy
RLLBASS™ VE Wr. Poktte tl Keeps
PTESSINO, Nae issue alnous IN SSRN
cas.

_ Vee Oy ION RAT, RAK WIAD LAr
ofave Xo moKke XW \eaon co\ Sorrodk SAA

WAS fo EMoadre ,SPQas ‘ay Qerdvr

n \p&aeS ov Ket NO wot Phone Cor Se
TAs. “Pole Woas Xoree dt No Saha Tray
COTrDVIOACNS So Yee courk ‘No At \\ Ont,
ager nw Vea co\ . Relenians PANL'S
ote. alSodned aS Exitok No mx Reivec
WAS OM \ Qere Xo one ae Veao\
caics Lyon Feotxotsy A AON

Years Felosuosy 1H, 2017. 1s Rohe
WAS CormnQrehOy cur od Krom octe ss

Yo SNe Prone cans of Festask y \S, R018

-- Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 48 of 184
6). WT. Pod 2S odSotney. 3 eSSi e& SN earn ‘ook,
wusatmees GH8G\ 1s mms iniosmmed by THe
_Cass Coumy Sues of CUS OF Not Plone
\enos CAaAS OW WedKeS doy Ss. \ne Sock VS
Sesmakes ate comodiedXely Cus oS®& Neon MaKe,
\eoo\ cots . AMocke XR AS. Exner Qo VeddeS
Seow, YRe ACLU odsotney . oho 5 aS She 1S
wok asic Yo accept Ohone coOdNS Xsosn Se
_ Seome Kramnik Srott OE SEV SK QOEVC Seine.
— RB vedrved oiSo AS Exes & “vs SRe
I easse Oy whew Veqaes NN So § CQ NEE ~
\eoo\ col\.. ress 1308 MeMrvedK& ana Vor .
anc. RBoter Yo Use We OWone dS Ya Nae leloclk
nods Ove Tecolhe dr OR QS ours Vourtkw Sameakes.
YON ne Koy Toots... Fotcena Ss. Ro rdec Xo
ose Ane block OporeS pfeaksS Soles oX
Moe oh otney cies Ofvo\ Xe and. poy
Sa Mae Wesmadk? Tole Konigeals , Atiodne BS
cen Ko Aide A See. 3 . THis Seniod
_oX \eao\ co ‘nas cCamole’s QM\\ OteneN's ey
Wr Soares Stock Saino o NS. AONE»
Rook] Ate arso Eymiseds E onan CC

AA a

Cod. Wr. Portes hos Sodom dead Ceqwes ss Xesens. AMB_oenancs
comedy, by Inlotining a Soh and. She Seendsasrs
Wwe Soes Soy IOs Xo Goomve Sne DARLEY
cers Ptidteag ond. Bre Sack Ss. Potter

_ BRAN RooesP HN HADES ES OO
Tre delemroasss DeSX Lookers KN en Wes.

Sed. S. Bowe ss, Sason WeRerron
Soy Gown TV. frannoXen alos SeMedr

Yaese Sequess ABW AWevsomecesS .

CANS. Polke LAO QW ne NOAMKE\ Co tec\\onsS
i ‘KA osK TROIS WAIN We CARR AX
creo wo Nae SeXerwronkss Ne Goes
Rok woe So CWooe We odd LHL, cMeny
U OVO RAE as ond. Wie Nrose Os) QOoAnCeS .
MWe. Palrex aor a Tesponse Ac oe
tf ok QAO OMenoMceS Sods SOAs.” Lob
— ows Your Seas Xo aneotiands file Ane

Vous Sua you Kee Soyit Spout

Hwan vo Sie AMooke Soase She,
EAS _— % ~e. Cc. Ns, Rotes Low
OddMo0Onr re Qs evarcesS ahdQK& Comploaarts
ORs ft LQWESN OWENS LO Ke ee \S : HOVE
Yo eX SAgcovecy Sbpgemas Storm Ske,
“Yosnkeny CottecMiono\ Kiost RB ord
TROSAL Xe. Nos Ory, Sows WAS Vid\e\e
eo\\ oN SA ASN) es Neer. A od\ Aone AS
Extra K. “Pals ON ASO. ANS WAtrAades
mW Wane Udves'stick a anh cam\terico\
OCcedss No Ye coutts .

Case 4:19-cv-00084-FJG— Document 1—Filed-01/30/19-Page 50 of 184
CX.

GH.

On Yelofio8y \  Q0V] ONAL, DwdsQe
Sroacey Lets mode am 08 Set  Anord

MWg, DWasx ek LS A. DEN \eron coi

So Orepake a Kertkense. Ser Lxnisid Vo
QeNs.. “Rate Goas cote No We Vine
naokine, des So scnoke Sue Chon

CoW\ Loete tb Vs loi Systoo ive.

Dod Ow ONS Dod “wr. HTWOAS, TOOT, ands

Li TRON WeAttvody eS siete, Coron Ya an\®
tors cout *e., nese Was ook ot yrothie

Ya Nae ate an So OS. Moher Purr Ome
Lvnroe VRS eo Sturn oni AS

ace VAX Stardie nundsie ~XS Yootnal\
ProyekS WA AO WORETS DOM OVet Qioy S
Yo Wiodk OX Arse “So wos We,
Dales CAT \\eok ANTS Convers soNvers of\
re olaet err ot Ye ANome ans also

Xo V\odX ours Wo\s-e- So owe “\exesvosk an

ARO So% \weok WWE Vat S Prod e

\eno\ mrorikelS as Wer as s\oXX .

LORA TAS Se ean WAS PIQUA Ane
\eoos CONN WR OX SNomdSian WodSare

on Fes. \, 20) Yo WloCK ons Horse 4
Se. Aekendsoans \deo ody "Na SN\onhol\ ey

I NON MstespechSy \Aumoy Ap Brg, Doldrecs

\eao\ col\ anw Sox tt. Marek AS
CaRY: isomaged nya DounTHD FOV 10 pS br Paahe
invofmed D epudy \ ~ Monho\ern Yok
|| eis CIN, COMIDS* OW “Nrds eS Of Ket
Vas)et iting uo Ot. VolhetS \eoo\
co\ ant Vsds\net any YW, ONt.. VoS\ aN
SASCOSS OD ANAS Leood\ Cot 1s rene
o& Wis nussine SS So even tro, Pothet
Was SRNTIN Yo We SHLAKY of Now
SHEA AN VPoaset Kas o& Ney Yo.
Krsousm OS TForokecS ed comducy

G5 =I mr, Vealtes user Yae AnSin oF com™dond
‘by SPLOMAMA, LIA Corpotor WS. WeKetronr
oOrrours DWeprdyy ZW. Romhiallems te Sscomooc’.
PAR Roeltxek Noha Cotootar We etmors

omouy YHe \ouak Sy sSUttibeoWCes Wren
SYR Sve. Yaoolkta, Ye\e Onone ‘Now
Vis SoS An EVvonK e@ amd Saxe Nock
Sod XL Ler x otdiet. re $2 \eoo\ cos
Yo cot{K WARKESSES . Prepore Lot AS \o\
LOS ener AS ORR. OBA OT ONKOL 6
Cotpoto\ a= Wwetiorvon. SAS SSX OK
Take Wh Tas lay putin IAs, Rotel
badk& ot Yee. phone . Yous Becoars &
ok NRAS Yes. Rok\e& deat wits
Nerso\iodsion Naw 8OxCk Kor ay Depry,
TY. Sanne 2. On Feleb &. QOXT od olmous
ATO OTN . We Qn TV Manhole SAS Quest

CAO BRIG goTmoh EPIRA: PIAS 8

YON Tal «
bb, Because OF Nae COnVRoarnra. Etold\e.c
on Depry TA. Bomnollen ond Qdcey (5 LADTN
LASADOY Jotens oN TeSoMo orn _ ANS. Volek
nas Rot \ooe ts one _ Xosy\ 7 ANsK& opel
APLAMDMHAN OOgNOyS se Caso Of
LD ROSS _COsrnes ALORA Qe Prange Vr
AA so EMO? S Depry T. Bromnaitey.
Yexecs ey were Ko Nateos ‘ko Mae Sok eS)
ONdy Se) o\ See Sonn Une coments
aed Waterss ont On| Paper mos Yap a. ‘
TW WON Depo Te Ronmhollet annouW&co2
Sve sron\ VeXechion Nome © X voice ,cleatly
(wed Win enr\ modive Yo Ppudys\h .
| Ache RA SVadteL Goas Ho oe av
VEAecN orn Oo \ smot\ nol \ce x — ants
Wok OSs er Ye OPPOSAL™AI\ Xo Onolencg
CEASOTSHIG LOF AdOZOX YRS achron
Vos VLA Was Tere w® Yo Semret Sore
Soy ~ TYAS LOOLAM SLo\ods e Do\\ CN\ _
Enniink A Asticle & Sec. G (a3) dictates
Varnadt)2)S AL & SUPPose Xo \Rone oN aN
LOPPOTNEMAY Yo appesd crad SSE s
Kyacdked is Exhibit K rm AK Cams BO

AEN SUdo0s \ o& Wese cr\orsrs ond Rocduok\
O\\ ZAONIONS .

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 53 of 184
ol.

On Woy Wo. TAs. Poldek was

AeSX2& ond \aooke a. VYerro Ske Cass

Caumy yo. LADO OV LWEktand \SSU2
Fof DrolboNiow Violoo\ Wuranaes_ OW
Vows a ancy A Aer F2\on CRATAR WQS.

DUMBO, ands, SAX Ladies AMesoph Oc .
ASNR. QoANeS Saw Tok Woors8- ‘AAS PreXENOORY
OW ROSA om DrioBostios aX \OuN maraioes

one lant . Ms SPokdkes formes. re
Oromoioty oc ets ONS, QA Se endsostS

LAL K Wer We , SON uragss bbLdA. Coitheto\
US. Wes eSnat eee WEPorsh SNACLY Gomer
~Oanw On oe Sor o& CS o\S Nrocr

TAL Roi et WOM S Xo SQene Wi tica
AK oddone \rerokse Weis Lesel
\miessaco' yom, O% A CLime ANS olSo

Ades IMMESTaAGion oN Nans Ploation\

Wolosrion Tnese2 Homelours Tequesy
ToRe Seoredr _ aO\\ “sor\ oN cAOAS. “hola
WAS. oes ASN mMoN\2S Som ex \RO\,
CONS Yo Wert oof i ens « Parc SickodeS
\ Boititons AC AsMeve 2 Sec. dS Nwror

en RNA} LOeANESON Sarmak)ess LON ke: 2 allow.

Xo TOK \eoo\ CONS, TAS COUWSeSR
Seo Saray s by Pier eat sO TAS. Pohrer

x Loo, ORAS, AN OXON)

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 54 of 184
Oot. Fresn Mvroy \W QO) Xo Sr OA. QOVT whi\e
Pron At “Nasocy, DWotkek sex cot cetorked
BRE WAL [AveShiood\ot, o% & CYR \
OAS o “Poste COtlech\y Followed Ye
TABS andr Procedure Xo Sequesys an
QRInoAr rola \eoo\ cai oni even Woy
ON, Vat\ OMACAGXASS “VK SRT Vequest
We GQoeS Ro coors XO warn a WS

Vy oe S No Ye addotney cli en)

ON Near. AAA Yequ]ess Woere Keried.

Weis couse SOY S NYA ODLOARAR

COOMA anw Lorde hae cowse MW Podldet

od. On PTAA Wearia \xe Soe We

Was AWE Fo COmMSarA Wr COUNSRA .

o\ Seo TRON LOLA WAS WS ey QQOMDS'N

BAL RAKE Loker Aive heatina oi celts

SLiomkes ne poppet work vo Re cout .

Ane heasino oTcetS YoVs We SPodtvek ney

LOW Yo\K Yo Yee SekechiwesS ont Ne

Mlosecuryor ant See TL ae’ dnote &
ran YOany Sarmesdtyc assay. Ar. Perret
SOs eax an EX ‘ov as DAL DerwwnoQy
Hearn, Wrok was a Sec\atoX\ot\
S\oX EXD Wr Roeh ;>wo Vee Vo
Speak WSR, an adto«mnaey AKA TAI, “Coddee&
Vs AeMedt \eao\ COs,

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 55 of 184
GA,

70.

DORE GAS. Vases Had courts on Sone 13,2007
eRSEATE LN SRos aryoonedd aS
Execs EE . Naod (As, Podhe{ Was
mnrous eCoUmseri. CAs, Pode Xo,
Woe rdaqe VA open cout Wow SA

So SASK yveuse Yo Ve \arsot\ eS
CHOKL \eas\ CONS Yo JQ OK AS’ OTK,
asommen. Mr. Parred (aFouaecds<. Are
Coutts ous \we WOK Ke Xo seeK WAS
PWS & COUMmSse\ .

hen Try. Vostde8 Load Vora VA Cous\
Om Some allo .Aovl WoW novrs COUMSON
ORO WAL COOMSe\ SVoONAS heotiney
Woes Welt on Sune Al, AOVT.
We, Volteh snoisr]ed®e We Coote of\
MHrose Soe S AK “SO AA. QO
how he Wished yo Seek Phwod &
COOMBE OM. Woo Bele VS & Comics
oX Wiheless Wh Yaw Polak ce Welendset
SV Syer . Because We ActerSonr\s
Ond ~ Or e\onw Sew \e o\ CAOXS, LV.

S : Shee ‘
CPoSA eX expemrencedy Vora, S81 D> O—™
AYN No en ON ONOWMR, On ty SAAS
COS Wr. Poces Yo Se' VWaceicetods ed
Vonaet « “Kedtevon’s PoaesS ave ossoadned o&

ExwitorS Moank EE

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 56 of 184
IN.

Tan.

rr, Polkel Loads atfeSser on Woy W301

Lomd Because We AekemdsorrtS Se huse

No Ves ANmo\cS tmokKe \eaod cons .

Xs Daas Kot Eeni\ ody AT, QONT
Yao Ws, Voites woes alate. ‘Yo
none Wis EM ove coumse\ enced Wis
OOPCOLOAce oom Svwnso cases VR NSo

Meter courts LoomrS,. Ovek Arco
PAOBARS Aso weeks Wr . oxcet sex
YACONc esa es ont, (Xen em ed Xo,

‘tino, ‘+o aes acs adSoineN » Macher ate
EXWIBIAS TA and LE oa Mx. oian
Jevex of WcatcetoXsion . am Wis ots SNES

| Eaity.o% Appeoionce .

me, Pokle® Loas sewed a Naa WatlLatWys of
Way \O QOVT an tw® o\So a Hero Felon Wokttany
HPELOXTHONSDY Loum aunrve of 3 NY DOV.

 Wedervacd Panes. oX TAL Polkers woaltan's ate

odSodoneds as Exnilok FE. tonen ofNcets and
Yon oNS\CAOAS See Ynose Aso wooktoaniS
ant aessers Ws RAK RS % \ooke QOD
Mckyove Yne Miranst{e WasmrQas APP Xo

Name
_ SAR Polak econo We was onset Yee

SUSPIC ON oy ow CSACAR AND WAS XA Tron Yo
| ABy On oer ON ONSLOLALY Yrok \S Ww OnW
| OVS ode Seg, omy Urmoriroterd ‘BY
w .
Osise @:1900100084-K. SOTHO nnd Filed Sir8a5 Vy 8z bra otone dy
She SelendorrssS [od\ Xow of SicraS .
Qe Eroleas Von AN ets Wands Swe cout
Dre Keetk No wake a \ LAOON CON ardy
Sve Nocd (Nt, Mot(Ces Was av aORedQor\ed
De DURAN) Weotinoy SO Mmeedt > SO Seek
TOUSBRK ond EN BBdMis.c Whos WS
QWVOAR CoUnsd2\ ~ ons SPol\ek WIAD
Seve \eono\ COL anW WMoBd(e WO
ALN ANY Osoise Free Wis oSSOIRR| Yo
\se ota\e Yo Pre Pare Zot Ye SORRSOAT YR
ot eo Nony \Weotitia.. AY Nes ON
OR Sefottmro dion wWIAS LAsedrw QQAIDS
SA i Vohek CAR VA-coten oO K cet
SBMA WE REMRS Kes SOOTY, ORar
Ve oot, VidloMon teposs Yo The cours).
OWN Dune VA, BOVT and Way \A, ROV]
Wnose fepothS Loele Sens fo Ye cout
ORs. Ferverner ‘oy the > DAS . so
Wers Onckaes Were Wer von *

TMidmoed BoamreyS Couty. ot. Rotter

nas odtoaoned ExXnipiss EE LB, EG.
ons CO Aw SOPs * oS YAS Clair
and Sackuokt OWNLAGNONS © Mr Vote lk
LOW, OO GOO ATVENEMTES ARQ
\e guess Rotsns Ne costeck\\ NAC ING
ASA Cass Coos (or\ to Tequest
OR UNO \"h ated \2ao) To\ a

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 58 of 184
73, & ONE. PorreS antk SMOMAy _ONHE 6 \acnod 5
\non & Svea Trrarne®eious OX BNO Ce S oabouss

Yaw \eo on Co Vebres ANA RN EN
Srowed Se Sekemonks K.Neoles™ 631,
Sod. Sv Bosqgess LA, S. WeSesnon* 7B
SokS LoekaeS  oSacey, GUR . ORY
TXT. Rornalen* S62 Wow ae
_teissouss Stotsudes SAAV7O ~GO00.0N%
Ons p o\\ Al Tothisy A Asie ot
Sec. S cXeote Ss a QOS Lot eve
eX SOSA ATS CHOLAR of aA So\ x Xo PIOWe
AsnoX-2S OW oe utrronsscoted \eao\
CONS SO Nrors Sey Moe CORSO
oR, COUNSe\ o Ve. Xe VenRiXondS
\rove cleat) ams SW etoredy bteodhed
ae, Qo No. \eX DICAN at Aekarnees
Consus LOVIN CoUNSse\ raves We
Oo\\ ON SoA! S Cand Yeo Sh
Ranemaitarceads ‘So Sane United SSoke)es Consiiiodios
Redevoands Aeclatorons andi Soko. S
Wraioked. Of OLoOoRnedK as Exiles S
HE andt{_ CC. Ms. Vote corr adso
DLoo\&e TAO’ LL Serio OA\OAS Sane &
Dy DAR OVS Var Sesoraneres Wekwee
\Yeo8s QOVI ond. QOAB 2 Wrsa Vodre¢
LOW also Suloraty WLignanceS

Case 4:19-cv-00084-FJG--Document 1-Filed-01/30/19--Page 59 of 184
TA. Prl\oiedd AA “Rod 2—f ohQ ad O\ eXSioX

AekoineeS SKOoULS cok Kove So works

LSRONARAS NO NY ands ack SwSQAe-S
OSV Xo Dloce cx WEN cat. OfNen
Va AS No. lake oni “Ane, QormnogeS
oe Sone. Ever wate So is Yee Jock
We CONS We Aen Yay O. Avwrsroce S

cotiet 1S Not WHO Oto e Nootr.
“Daw Wodhon Sele Snowe OL2 fours.
ew QB a) en ~ OS ommd oO SAcefS
ORs Wasnak2s Soe SWAY pteoKS

i Nain = oMWer OV Nene ondt
comrrerrodQy ~ Dee Ln ke GG

TS... Sedmeer Sy DOAS™ NWovembet AOS
PiehTior QerkaideesS Con soe
\ AON CONS edNeds) LO edsmess[oan wr
Nn OH ee Toor. Kiver TRONKSQWING,
ot NovesmBek. AOS Cros tn VWolAvetS
\midotrrodiiom ond \nelieS Sne Cass
Couns y Sweri&s Office o's Or Wer)
DHOOL SN SYA . ant, bo etarse oX
Soe. WEN, OHok—e =N\ SYvyesc al\\
OleNt\o\ dSeXolmeres SoRfese& oMa
Woeke QKemreixy \eao\ CONS. ATO
WO Yow oX ON OW .

Case 4:19-cv-00084-FJG_Document.1-Filed-01/30/19. Page 60.0f 184
To, — Ds. BolNeX Moe Nomeskous Commolaiays
URXEary A open cCouts ands ‘oy Lesrek
Yo SuLsae Micke Ruse One SrrQe
Stacey Les+. Wwe COMmDIAIANS wee
croouds Whe Soac\ SON oA CANS
ea yin WAR. Qaihek WS t Undiormen\oX
Yap SG access xa We CoutyS. helenae
Hanes of Wese commdoA«AMd\s aye
oWtoonKedr as EXnitet\s WM ( see
Yroms and. back o§ Wrsh page of} SAAS
exis)

Wd. On Novemoet 5\QOVE ad approximayedly
7330 AW early TMOTMINO, Depry Stocey Ginn

ARwoke PVA RH Basen PoWtes andr Wis
cel\ coke Boeve\ XKosnoo . Degeds
SN aLey Goan AsNorwvetk Deol. Polkek ORs,
Demrer Burroo rots She VS Qo);

Or CENARSPEC NAOT Xot a nord ort Zen

TNeANS Nok Kath oSAACAONS enon, hose
Ve So Qoi\eS - mvc. Potter Sol&

a Snel \ ssat\ \none oS eody\ APPS CO o\\
\Acormicia, sSmol\ om Books . Ss ALLY Count
x eplied Yack ~ we\ roe ate “Ssh APM To
CROKE SUL-L L Tre New Depry Wosay}
OMA coteoloa\ DS. Weernonr oasisie
Stacey Guan on Seat ina, ae ce\\ .

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 61 of 184
7B, Ws. Rodtes Nott bon Corpotal S.WeSSetnon
and. Deovry SYyoacen Guan ‘nok OA sno)
ans KooKS ofe aopPlon ers ‘By "Soy oVAAcAa\S
~omds Sostner LAL K. NemdeS Was ao
oli of ol\ DIARALAK Boi\ek&S Accom SO
_Mord\ So SRe aderinistsoio® Was
ANSead, oper over AA Werr Se.

7G. Winer Wr Varsrede normed COlpoto\
DS. WedKeS mon Woo Sd CAN (nn
WIAS ANTOWAN, CANa| AeApos Sons COS
\eoano\ ‘DHooKS ~ Te\Vio\ous book\eN 8.
andS od8 fess lbookleX = Carpotoa\
TW. WedResnan moved Ws. Votset
omy Domred Rormioo arsous QO Keer
Sos wer ARAN Sosy YA e ce\\ SO
Waod oAc. Reises ack Dorrer Qourwmsos
Cor&% nos see who Storey Guan
OW De Hr Nowray LwoKs Soi noy Storm Ye
cel, Proien Si Porter ant Bamrey Russo
AON *Xso\k Cotpota\ SS. WeSSefanon *hok
i Seace\ Guasn \S Yo SSIME, OvAk WA To Ort
1! PeiSomo\ WEACHOND Ss A \wod ‘non & AmooWtany
OtSTVesses ~ AM. She ced is bean
Nosset alounw \earina, o\ OXL Ve non
PONS LOK Vea SASToy SON Ord. ae) eSSeoto\
WOdAQyn~ans ASO OSSONLY, of Caos .

“Oe Foc ho ROBY, may Se AN RS DBS D> d x O
0.

S\..

“

yuss led Hef So wWhokt she does becouse
oun Knows YOu cans OAT Ldn Wet
Wr, Rasteses TAL Nero was SeatoOned
Vets Win SASALLay, enoos. andr Ye Jack
TNA co SN AsNpot\ Ons ORASOMA\

m

2 SS mee NoKetrX comsrovrts

ON AN ENNOSY Lepos\ Some. Yy OM ay
Swe Of FcesS Ory. Loos ao U2

Ofocess \JNeosicacn. Nio\oseS poli CN.

Releno®&h Panes o povicy ate al\adned

as Expos A Asvicie G Sec. a (4)
Corpotod “S. WeSSeinan coltnessed Repay
Sdocey Gunns \\ BX gv acomiucks (Was
\aSotsanets o & Se Vow ookKs. Noss
Loere Reo Vatovses Orso ~ \wens
COV Ra LU SR AVE OANA Wov\eds Xo
cate WA \WieaoX SALSComodauarc’ oy

SWeourt AY Da, Qe comVicrnorsr0nr oX
Nace) Gunns mednoniol

~MSAee Yee: celt\ Load SeaTtonedsr Om

W- 5- QO acnkk NEY MWsleso ess SQ
VedS An a S\Satiay Mon, oO Ms. Dothets
AM Dorsedd RucmdoS HPesSonoar OfoH eX
VAAN toete Yafaacr oves he Noo

—RoadLomo Sae Sloot. Ane issmodr]e woke lt
SLRS boa BEAT. PPE. PISS Qe +O
pic LAD ON Wer ofS Wve Voot ant,
Place. Ye Wess Yo a ia Rose o\e
Yue Sook. §te Void ANS. QRurnioo .
Ord one’ VaroseS unxaessed She
Yarnove uwnotket SXtasseeS § SEMEN Oe.
ANTON ISN Pole S Pe Somo\
PSo Pen ama. Ye NTtasees Ve SX of£
DS AR, SDRC \oSae YAW 2 Noodks.s. Many
\Warnoe2S. GLARE SSea& Yre S\wostyeesS
LWZALD, SocKkS ands Sprelerorts Nao
Cosme Oo o& Pl\aiet\hh Qprdrceta cad.

Br. Pi\aarA&K_ Vadtdres hor \wapotions atitess
ODrs Eriword e WXot enon Saoks SROs
\Krooe TRernet Sed AW ac Leassnode WorkelS
nomads . Fy ON\) aX Ms, “VYoitetS ond
Damredr Borneo & PeELSoner Pro ELAN, WN eA eU
Woe Xo Yack “arose wotKets . Tne
specie SAeEAS Tmadlatie &® Svso Lous
KseoK'S 7 RY oD MPS an Me Consiihudreral,
Armvemstnenss ~* Coken Amy OV\SESS Leas
BWeSesKan Wa on Worx Seal. Tao ie
‘Rook\eSS puoldiidne & ‘ON “ous SONY Brea .
Nosy \wesns ot ANON WEL a\so
WAS Ovye\ Swe Cow\ ‘ore 2 \tousseeS
SUOK AS SOCKS NnetsmoVS FTSRENS .
Pens PULONDS23. Xfosc\ COMNEer of

) “eRe qeBHDTROOGA MT LAF WPAOMAPay,
one, Poeitets Vaca GheMe tasty 2oA8 Asoter ‘iA
Yelk ost oli Saco. McMann AWas
Wetovss. Ons N aves Ware Torr .
DA scdn ek VS Exitos = OOS eVdence
Deiemsons Sacy Gunn wroie on
Vrcrters Tepots ands she, ads s tS She
Testroue dk ShasS amousts ok Oelsotal
Crofersiay ant, Beek S Born, DPVore idk Coddess.
cei om. Saree Noack Srey Doele isposedr
oO’ LAS" Maou ds Om AENVMAOAY VRPos X
Ch re Piece SS we VN PEVSonady
eager Ww AADAS Vem So Sve ‘\ermode_
Ssusvee¢S and. \enokeeKS wete.
Rao Gusedri wos Snook a Qooe
Proce. heating = Voy AAG SESS aNd ON
\onsiboolks. Wins ws Om Ssuem ON 2 povy
SEAS Vio\ok ee POWAY “en AWAe “Aescoe
Poe \nomsino0\K « ™e2\ RASS PARES OX
Po\\ \ ate oa doodrked as EX A
AS Oe G Sec AH) Dederrosks
S< AY Gunn ond. Nason WeWesrnom ocked
NEY TeAMASSS vos Saliioeseate Wadsiihesence
NAAN Wee mobe anate oF Se loan DoskS
OMB _Heraenar olopeda bana Wata.on ory \).
TAS. SPol\es Coad Pam anedi Nos Dosa,
Nnese ress of SefsenoX Dio HES
Sod oaed Lord oS{\cie\S aogiose &W

___Atavensaq Roos BPE docuin: Qpweysaso ANSes PHS LC «
Naoaneddy alse \o BM eS AL AS. Dae
MoaoNvor. Sepoty Yo Show We SeSerdroorts

SAOLY Huan rsrtens\oms. ate No Boris =
Vain CQRAA eX Ort Dane Buoseso
Segue seo om Ree ea oti Yre Victor.
aos css Meried& Yde Keokina 6%
‘\ Opose d © Poker Sh PokAeA\S sk
Domed BWosmoos. PELSOnNe\ VioeAn\
WADA ye So oS ed Aesmoke S . OMe
Wmsmodt<cS Svossre Laas Kidsae .
BR vcodke ® is aiso Exniisns \e P
FovSemce ony “Son rec ots B S\rovwy
ANN \ ac woos De Oorny Sony Gunn.
om. Mason Wer ernas Lnro Owes
fim _Woavte. Noa Seed SA Soarsne anid
roete Ane OMY os Sicets ‘oe wk]
comiuack Die\ ax ioWS OT Word S Poddet.
Wo owes’ Seik\ss LOO votive
Dyovod ios OK Ac Vortec We, won
S\ bo Soy S We. VolteO Sik (rcotcetodlerd
AS AS cleat evidsence of Nae
CeXoNvoSion Hrs. Pohr*ex expetiemce add _
—omd Wee eX eRB6oers Stacy Guan
_ Nason We re snows Ondy S. Youtae SS
UI OdMehSe ac\ons, ate. Oke cQny Tetoke dy
No SC. DWoAALES etofec\ed cComducy.

Case 4:19-cv-00084-FJG Document 1 Filed-01/30/19 Page 66-0f 184
6S. _ Wr Poet andk Danie Rurdoso nohiced
Ane te 2 eS Soma \ \we\on, SHAS Irn eh &
We SAsve SHeCHER SS mEOR Yrods
ow Ness icons, Was Note iWwKX
‘nokt® . fit, Poidel was Neve asvy~e
No Sek Ane ones no\§ ok. Saoks
SreN\onoky ~@ Yr. PotekS andr Donieadr Rambo &
\eaods wrokesrar vwoere ciudesced
ANOLE LK AS weilas Yaele Wed
LON maKeQVadtS al\K med Noagh het

SH. | Uokem Weprdy DNOCLY Gunn ant

_ Cespotor\ 3. WeiRettrac hook amty
WAters onnon, Plo s\Kh BolyetS Awwo
\eaod Vanek Sok Uoete ales )
APEToOu Row ato XN ATLTOTANG, SENN
YSN OWvel SON OXAACINS = WAYS Woan.S
o Nor of Tetoiation Sot DEIN THe

-ALQVANTL, SYSATICN , AMA Ao ASA On

TAN] & Vox Ssody . Te AelemroaedtS

— oOrSo Kaen Xo ~ Poder LIAS STAN No

ust Yee ALCL. LAY Fox 4 Pecbie rn,
SawelS LOm& Ye Komsos City D>Yot .
Nrok ON AwrrotieS Sianeds Nao vwoMEs
WielceokeS ‘ay Se\ oS. WukoeSS
ant orevenreds ‘fcor apinc oust. TEN

= ,

SS oe .
AN SSNS Se et SS

SUPPots of Qaass
r NES 0. GRIN DARA, 1

 
   
 

+

DP PAM MEP Neo ghionsS
oltaoned afte Exmbs K

a Aaediasawiom Sages Yay TONY ore sok
AekorneeS.«.

%5 e. When Wepury SYorey, Gann ant
Coiposo\ SS ~ We We Srasy Unio Suds,
Seorise ds. Danses’ Worres of Wis Sno
\eano Vaan books OD Noo. 5 QO
Vasnsuods co AA PAOCLSS Wea
Wke Po\cy Aickokes A Exiles KX
AwWiode G Sec.k (4) Yrese acdions
couse &x Sedo SON ASHSeXNma. TAs PaddelS
\eoaon owas . Comers \SALBAATENA
oN N ROON ols Cased. Hr. Voite0of
Xe sss FAN DEORE S 7 Dieneme ds
AS. DoKek Nyon OCU, e To Se. LIOdd,
. © OS -e- Wy, Voit ek So Sok he aoa So
Ole Pore. Xot Xn \viok ORB Woe on Voie
ANOLE, . An Loads Some vn word Vos
Xo. Olenens Wrsa Woaldee Viorn Waite,
AS \Notne nS Colours andy Was
Crow Vaesss co SNOOTY rmdet Wa
CASA MPS Res FO UST .NABS. EA
SArppes oN Ane xe. Voc\uon eqns
odNadner ofe Exnibs O . EXaieit EE
Sons ORds Wok Poa 2S Xo. Sow NAS mn
spade S otaet No Pose o\ cnoions SAC

Re YB Go WR Pu AOR ARRANGES Adee AMMoche
_ ave atso Exns’s ®& Srok Snows SAAR Rader
_\S Pio See

Sl. Vn Yaw Yor\ SAr, “Poldel Goat Tro

— accarie i on OLS QUONS Yor Wiss OX.

_ amt vo sed\ WAH VARA Qos \pooK$ .

_ FAR. Poldtes& ot a WOOK ALeWeEdS USE

Net Saxe Asso lon books Seok wel
KeHliwe dr. TA VeS rr, Voldel LOW

—S\o_ \own bookS UWirhosSoenet aontw Saw
x Ooty YAS WMAP eS woete Yoakex

Sts ‘nedp

37. RBo®n Dosiedr Bumbo ondrt. PaadrsR& Pors~ 6
SPeKE Lon Whe amodte wotkelS Nwokt
Wel OVowet No Susammaae Antwy Keed
LadMoss Sney, Womrsed. oN SKe Peisow \

Pe Moped ce Musso aske cw SSosie 2&
Kaa ads x We TCoOUlsK ack Out c\oSaeS
Track beconse its cot oms Saxe Voc,
rok Shasik.ce was LWeotinag TAt, Rosmass
_ SocKS omg Waeleaorts . VAS (acorn
_rpotKet Sort Yot a YEO, o¥ KeeXee
coidX/ee he words moke Sufe 082
Aer TAos’s oF Ci\oWneS load » AN, Voiret.
rami use ne Seshumon) oX& Tyosied Rorsno
Nat ofSiciods antk WooeS fom

ones
oe m Pea bT/ IQ >ap Noo O\ bo *
BBO. Dosina We onowstdL seokton of
Ms. Voters cel on \\~5- AO

WDeQury SYoceN Gunn AAiers AWN, ANSI0
XeNoy OAS \sook\eSS ‘oy Ovwx Soy lead,
TRAAS Wes LV Rourd QAO, Mrue Oo Less
ot ween \o S\N Teoot\ ad” Yan oAc\ OMS
Karo iS As Srod\s\amal ant ‘wolbis
IpeSote locKSnun we feat Swe

SON TEOMA We OION AS Xv YORD
Yoog rel Camds Lvs Kee os Ama

ani Deoce Ama wR OX DON Ok WA
WALA ke OULSAWLS Od aed OMA. TDAAS
WOS a Votre of feNonvodion Sy WSeQny
Sacen GUM ulhen she Sepriueds ondr
Neatero “sas ONION Exits & is olso
odoowedy aS evirence We NT Bread
XLXS Fekecte & AW OLN VACO FAN, SMor\

Lrawkvvrousrs AMY AQWe ploceSs ‘SN DWePoxr
SVocey Gurr. AX oes INCA ais
Ros a\WwonyS apoEtove Sars \oook\eY ‘.

Rodned 1S also Exhis\t K

BA, PlarwdtA&& Jason Portex Ww Ockobet QO\b
- Vad  \nenodse PISNTor MekorwnVeS Sion

KeclosadionS NYrok Words ao ‘o YK
A.C.L.A. Fox Proves oA

vets ,
An Ye Kowsoas Criky Sar. 3 eaosdina,
ul ‘ < ‘ a \G\ e,
NEARS: DW DOEERIS Bod AAPOR bah he BEAR AS
Yo moke OViwoke LUMTHony ros eo \2ao\
cots . An \osmoke by tre nome of
Uaestiany KiSS asked \S We conrlK& 8\ OO

Dre SseclotoNion , DoS Laskeat of Wien

oe a Wo Fusne te Ye Seclatoion

ANNO Lal of Ficio\S “yo “< S Loves.
LORD oreXesea ior Seeotsemy \ve QOVS
Wood pork Fort Ee AMoone A LS Exitos 3
OX Neos oS\or Slane sy No\y SAL, Volker
AN Yaw HtertiariSeraineesS «

GO. VWne decloSodions Sok Uvset-2 Prev ersxed
Viton ASS ors Ocrobel of AWL
rod Warmed V4 SONY Kiara Sas 624
| DOLL So So. ee and LAK. Nevilles
AS RKOMOMa 2 Tos Xevorts We does Mok
Query, Vot 2 Veose SouotS Anolon d
We MOTH Ploasarn So Yaok We com
Smoke (ea exv\toar Foot. Moke Yree
‘poolnn, FeeHhone CAS And Oxo
ouxsi\we Yot Freda Ort e VReSe, OL
Xomots ont. ore ererNiod Sseoktacns Anok
Wo oNwel Ole dtioi GedbaawneesS Aer
Mess Nney ose SKosteed. Tarot,
TN mONAA, KiQky. doeS Rok scmreek Nae criesia,
No Ie a ptoveds AS WH Wot Kina «nod

Scusvee . AiWooked WS EXSY A
Asa yey. = 8 BRSdeodn ent a 2 OMIM Rafe LATS
“\...

GO.

Anos erorideS \erno®xeS Goannos Woe
Wrvovean’s Sedony CLASS of Weem Cinonags.
atin cComurcewe & o§ vrve\er’k clos neS...

Lares @ Viseotey, KAR ©. oc 535694.
c\eos\\ Shows Ww Cass Coons \ So and
PLLSON records co \oma Wistoliy oF violence

com& wos chnas ned LNA Oma comuicd ear
oN AS . Deatee. Fedo Assos s ~ rurtneS

VidloSwens Sot lotineyno Solnacco on
Comdcoinonty ‘acto Xoo sURKAS Tecovtar
Wd C\eo8\y Show Ms. Kak KXLoes No

mee Wre coietia Yo be co NtUusiee

Marecdrned Ls Exists A Asttcde 5S See. 7

AS SOO™. As. Scostkee TYAN oN \ Leads, Soatnary
Awe Adeciogarroms VWdto Loi oS SAC ONS

_ Ser S. Svs og88 GX omdr dne SIelendtanrs
\

Ly. K. Nese s** 627 ~ Nnos nose Sait

— RECNATANIONS Lele Suppose Xo \vone, werk

+o Fox 4 Broblern Solwets. . Konsas Cisy SNos
am Koch. UA. M1. Poet RW na Voc
PAOENve WCE CTeNOMVodron andr Ne delendonk
K. Weoi Wes Qu o Word oc PAs. Pade tS

mort. Tre Wolk \askeds Sot caoptiag ok a Nene
ANCOR, ands ooke OU THOAL e \ne nay

_ WEeWADB-BOBIRI Doers BQMa sbi PSEA Me... Mror\ holds
WRK Bone in adi Jow ond We
Son Lirerrenons K neviW\es. TROL

SAS Of&25 GHA ACCESION No UNiaw Ly
mur oa hold on IM, PobtetS froik .

93. LWhen Vne Soi) abaeiaisitodion Li.

94H.

Exhins A Aryide & Sec. G (i

IS. NevWeS POA aX Wol& on PAs, PoldetS
GROAN. SAR, Potted BAS nod Teceiwe

WAS Im costino sion Yor weeks ak a
Wraew Amy War Point SK Boason ‘Posver
SAK Cece Tacoming croak Ve Wodti ov
Te. SOINO Yavock WW OSEAN et A~>s Weeks
\pesote Wk @NOT\ ONS’ JMET wR So Ot.
Pordret ~ OAS TOUse dt Urrmorr]edr KL@\O

ARS Viole 2& Tres an POric\| « Woodhead

ae Teaievom\. POKS o*X povicy XS
ay

The Seferdsons Ko NeoiWesS ont SON.

S. Thutae SS. Wo were in CONDSION
LOW eon oRet on She oro Mold
\SSWe AAR Dol oforbe ony Que Htocess
OTN mov ina, WNIT SAA Was Seveck ed.
So Ws. Wo e®& coas Aevest QWen AW

-OPPOTWuW\ Yo. APPeO\ AW ack Nom,

COMCEEMAIRMa NLS Smal becomse oF Ye

RXo\os-e AS ROA Of swrod\ TeXec\ioNs :

_ BSenReded a kahihadoih Abiko Sec (93)
nod EroorseS iomodes Sha rove, She
Ul oppotsums\ Xo ADO Zar AT ach\vorn
 ConcetMino Yreie mrorrle  Atviclke A
Secon @ (a) dichoXeS Nrod VarnoteS
maw we notified Wein A bouts
DONE Yor\ sya VS SHOR OWNatl']e Om
AN TOT WNOn\ \S UMRAO er als\e .
AS vc Ne gz Secor (p (\a) pt OVvQceS
WroX snot 1S Hos Xo We Teak Not comers
exced\ mete Naete \S TMM \nfotimo ion
Neos Wele \S an RX\SN ng, Wateod Yo
atael ont Secs,

95. Lorem LAWK. Neow\eS eu oa Wol&W on

Wir. PolKets eroi\ Awe Otiareaed mol
Was Nel& Loc Noma, PECIOSS oN Sse ~
Tne Erwieaeds Smo ANOS Wo. 2 XACML A
AWA TAK VoW\eRS Pfesence Can Ae
QVONe ned GAOA\K WAS Tea andr % evecded
Not concen . Ar. Polke k Uoas Sod WWE
OOK NOWvce LOKWVA ermrteaned oar Sos
Vere en Ona Wwe Qanvose No ave
Woic e Wokeredy andy Osan ey ed tH Rolhet

— Xsesn ono PENAL aNy Censol So of appeal
AN\| ACS AOTY CONCELEAT, sro.  NAXXroodke &
“a Exitos kL as exiSence Ye

Ul C\Azenss Corwrn\S Sion, OK Wosnran AN OWNS

| DP o Mae NESE ino DO HOSAMAD He PPPS ANAS
y eect ex. Delendsoards Ks Wes Wes :

. Mepory SNocey. Guan ~ ant Sead. S. Rosges>
rd Wok Vo \wio re Sod \oay, S rod
SnesSse verte & erecNed w SVS. Volo eS,
Swel\e ovom TAC S ANA Pac, seX\ ous
aN Yoteta Ss NX Agdic\e, a& Sec. (5

WG. Vne Ci¥izens Commerssian of Warnoast

Wioasss VS aj wwoedtdOnScon ant CAGOTINO,
Cisne DS _ands co SMOACAD S NYeokX evecs
Erours&e aS\ormeyS low enfotenen
CrNOAR ‘\ WE SNash\ OTK . Vive 2- NR WOR

MOV oe ODACKCALS , BEA FEST,
Camino Diisiotr ot Froot.  Deootstrenk

oN Bead. and Wuorsnor SewiceS =

We atin Cone Frank ( edticot & Feo
OMA WMoOMy Tole DXLNC eS.

97. Wren Sac ner endsonrs KK, Neo Wes SECS

Deedy D>Aoce\ Goan, Soh. S. Boktae$S
Od CorpotoX Wed eran, t Veeck oS
mmo Stor Saw Citizens Comin Sevon

ON Darron Rios As oak Oh odtrcemot

No Sop CrV\ardih& Sorter Atoenr exercise
oN WAS Toys S ANA acte sS So PRE couthS
XA woos Ceyec\ed So o\So SNo® WC, “Pottel

\ SHOT BENS Cage FRB VOOMBY Sage PRIMBPS YN
prope s aUdwWot Ay S, NO Devegr OX, “Podtec
Stor Using SHe Neuse Repot\ Foote .

As, Poet SA oh. DWAMELOUS GVCNANTES

OD medica Wea. Cote Frou of

re Jac’ cae dSicod\ ant Yre deensomrS

A LX Soke oor money, Yot eo

COXe exOeNSes . N\so Saw Nos

DkedSyeas Mero MWAVes. oner so ead.

\RSkenc @e Ta suppots of Ye OMNenarions

Lov Nac SehemBiomdS ies SS\\ WMI ON
WHeney Lassa dnet As. Ea Wes DS.

ESS SUSPoss o§ ON Mesossons, oy Yaw
Yack Sne SeXendondkS K. WedMes .
Sos. S. SureS8_, Corpata\ S » We Kertnan,
WEP Skocey Gusen Mery Ta tonne.

Doh_p' OrBAno, ON Ore Oface S& Woe

Srey Tere cd cro orssocheds ate ne

Exitos “a = AN . ans DD K ORB \_ -

AS. Deburny DNOTey Guan teyec’ S monk ank

— Roes wo DONA, PARRA Vobdtef usher
Swe 8 e\ecks snor\ even oSiet swe las

ween asked So smany Xienes Xo QQ Nohier,

— DeXerrmroars DSNocey Gunn ft Corrs en eA\
Piece of croi\\. Los concer Jo we DOs,
Snoopy So SekoMiote.. Wer belnoshot 1s
BOme Gok. evi crohine Gk ModtCe “co

WarewrS &-ooB MIG ODaRaT 1 aie phgeVBSNSINON
ans Cri Traps Cornoloin’s S$.) EP dvy
_ SSsoacw e\ Gone OAS Don, S eur MONA
UWS ecd\ eBS ary COOLS, Wats SK ctence
 Howoakds roi && SWoSN |e GQ. owret
\asnads © So PIOSLEAna, On. T\POVe edSec
COUSIN. ack OMAR AG oN. TOM Sot EAS.
eleva WY panes ate oMioodwek as
EXmins Ko Sane Aeclostakion, SLOQeds ‘o\\
Nine H2ATIOAA Berormnees . Depry
SNowey| Gumnr LeodrxS EVEN Or\ece OX
Man No DL Snoopy Ody DOBY ORs \S
avn ASOos\ om OX ETWWoc\ — Weeds OV o\ ONL S
QaWany, One POA =. “’e\evons Pa ZS
of} peVic\\ ote oksooned as Exiteti A

Asie\]3 & Sec. G (\a)

oF st Bnen We No ORS AAStoSs\Oom. Ko Nev Wey
Ploce dy Ware WolS& on &f, PoAXeh S garoi\
OX. DOVE Sous Wecemael LOU
On AQONS WA DOV od oX TAK VARS
EVoNWeage & eNor\ was Wet& Los \onoy
efio&rss of Nene andr wad cok exosmaecdk
| ss. Poked KA RQoAN AS presence ants. Sods
QU \ eae & Tor Laas & RAK OMA CemSoter
VASDNOAR A, Prey, ~ Retevam Panes oS
PONY ove odAoornedw as Exa\e\\ g

Mode A Sec. G (ax)

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 77 of 184
LOO. The dSeXerdroadss Ko Wess Wes ~S. Bor KLSS

_ TW. We SK efron. SS . Samaolen ( Onik
_ Depry Srocey Gaan Sro\eo\ea& Pole .
MAT HFoc eas Lam wAL. “PohelS Taps
Xo cots es pons Win nis \oveds one.
VL IWO LS ONSO. SOSPVeODeE LINO \ne\ Swi
rev esence ‘Xo \eaor enorvess . AXSarhed
Vs. Eotkilost NO Ned) Nyon DenniXet Geome.
rho Snre Was aleo YoKecr coke NOM
Come Sesodk\om of LAS ic, NA rnonl TUNES «
NAR Yok VS Ser SON ACh S VevecN\ea&
LAOMnourds any dure. Ofoc ess . One
_dsieadsesr S ote. Yer oN LOS AROS Angas \
1 Sas. Voces. Xos Msi Yre MENONC LR
__S\Stean ants \yecause ol\ dbtendiionis
OF B OONoK Cc WAL, DoldreX WWOAS XSi to
Sve a Cw Caopss Carmmpiarn’s « eS Keeos
ANOPPAIINOS OVER andr overt amd Was
KWecosne On Sates OX OUMASIASNENRT ont

CATMBALAY. O% \Wofasstnen.s

A Nady andy SMeERdtw oF PilohatVAg Ooddr™>ecS
‘S\ ve mwarve of Kod ny Masenyooes

LINO She reNitiea LN cod SLOMAN G,
Seon Nee Linke dd Siot es Roskor SetVice

TNS. WK Comrp\or. No Are Cass
Cours Spnesiliiss OFFice oves Nee

CAIDA GOOGATIE BOWIE) rreinsn sods SiGe ee

\O’\..
We DBetersonk SNacey Guan SAX

. Mos OTOMSe OM GUL Ofoce ss Lonecr.
Swe SevecheQ 5 crrsistrnass Cotas

_ Seros usese Ao Yeseodks SO VRE

| SoXe\\ o§ Naw ins¥iuoNion 2 Flow
COS&S Wr we sepetoie eneropes .
astdsSeSse Oy Xo Varna Lontion Boynton _
Kody aise seth. Wc Poidel Ov
CIASVSABAAS COt&Q& anme® Bers teokS
COL Decemse\ ROV\lo ~ Seas

Sore Guac SAK Ack Dody Ws. Pole’
one, Sevecve ds Srese cokas _ ARM So.
SAAS Wo. olevead Wr “Podsek Xtot,
KOU Kra Tord was CegecheK No be
apie ‘No c#roenoe of wt << on

_as\ervonce . So he ob\e No Qq0oe NS
‘Qo eX 6 ppotomrry Xo apoea\ AN acN\on
CONTESTING Toat\.

\Oa. . . Tre deSerdonsss Ko Wevi\es . S. HWuxogSs.

a. Ke Wetman TV. Samnokkes. — ORK SAocey Goan
TeXecd eS wrod Neo gS Ne NodX\ore\ LoasyelS
Gorm. Cesres Yor Canstikudiconod rey S
CARZ ERS Cotsmasson Of Dornan Rist SV

. Soveleragn Rearda Goro Cerrel . ant

_ Dou een Poo ehy Laro Cemret bhelween
Oc. AO Xo YT Ownoky QOV] .Vrese

QQWEATSC) 8oSB4- SBD AHeONBe/ SMe RLS >
NOS. 1

Cron Or ors Corollary ant occe SS So
Ye couttS. Tnrese veers oX& troi\
ross Koad Peveck 2X Wnouoks On Sue
Osoce ss OX Q\sonS osAesnots No NG
Ost. evr aA SNoO Yo Dol MAK Dai er S
x RHLTAMA, OC osecdvecr TQ Se

On Decewmsesr 30 4 QO’ lo WeQudy TT. Monnollen
SA sok nokity Ma Kk& Worse Yaok We,

. TeXeched snor\ Comien’s Yay, Doria Dutlhoscn
XA VS sos \oag ed seit mNai\ TeECOtAs .
rc, WoW\ek asker We POA, Mromnolen, LID\)
he Se@vec\ em AWRAS Teo, w Wood Ss
rol Sicotion S\\E ~ \D epudy “T. Wronho Vern

SNoed Nre toa nod Yo Yalonk oieceS oy

1 Papen ° Looe Woods dictate. 4.0 ‘Vane
Preece & oN @apnes oo DON Qose oa Wnreoas Xo

SoteAy and otsel o§ Sane Sod  SHeCause

_Nwe BQererdsomds Yor So DM, oN tol\.

Leyecions. ANd Xorvate’ o \oa ot We
ATNCOSEA, Roar\ YANo Kart Se css S&S Ais
CONS Awito guesrion Now Tron ONRet ror
Vevec rons one Nor’ \eees aAccouns Ray Not

rok cond ou Come Xyoen Cory <

\ou ew ome S Oar otnet Ode LEATWeegs ADAMS
> SS oS

Kos ACC R SSay Yaa cCoutss. Rerevyarms

pone DS ONS OSLO! as kxniiess >. K \

AS. Noowe-r36 Document 1 Filed 01/30/19 Page 80 of 184
\OH,

On of olboud She moms oF Novetsset Jove

Sreden Ldsamdrsoc monet Seni ag
atWicie, oddfesseds. So Wy, Vode . Tre
OSMAAS sas oor |xceSSwe Case
Voa iS Uwe Yne Pobi{yU Delendret Syst esc,
by Biceckor (Nidhoes Hosteds. Depody
SAacea) Counc % erecv\e & Yre ottobre GoiWnook
oN Soe pt{scess ~ do OE. Poltet Loas
Umanre So Cholemag censoL Sno ond Reeser,
Ware omy, BEANO Nno envelope was Snr

—oasNiodse oh poaes \oma, Srvock Pose Ho
—~Nareos No ae Sad RAN oX Yee Yon :
“Ag SLoW et Needsearx. Years otMiadke fot

He Counts So Vaetiek VX DIOR So Sac dae

"LNA eS eco, a Si sX\ OMe, © ¥ CoOUNS e\
sssues he experiences hecounse Nis

i DAME re remrrdrxrer iS Over CoOse Von keds. =
SAS TexnecN\om Otenemre dr We, Poi et

NN AAQOM™D, Dre ofX\ON® OS aN
Wnt Lon en Wee Se OW TAN OR NO
SASORAS a COLMSe\ o ma We Sasne Hon Ov
\ed Set Nw Is, Vols etS Tom SOAS

O\So Tevecke& WAN ena PON Ont
cortous. Heconrse She ~swas Rar Voltel
Teas Wes a tare ows of Yew COre\ooolk
oveouk Now She \S oS SAUgoose YO
Team snort Yot com\er se artsy ‘now SKE

BORIS Sse SO AA Aa HINO AS.B AHewsr She
iOS...

\OG .

TeyecXS cood\. Advook]ed VS Exhibit
anwk ExXxevess AK Sac AecrioatoS\ons
Sropredy SQN. ole tial. AedNornees .

On Decemwmet a2 /. QOVl ProaiF& Posse
was coi\e& So Yee Wo Re Vey
Stacey (Sus Outing, soll coll. Sas, Vodsek

“asked D eQudy Guen \X_ swe Wak rereche dy

aay moi\ oX Ts. Vokes. Depudy.
SSacey Gunn. ak a Leo\ ‘nok eNud\
OSSVALA SE 4 eo\\ er wack ~ NYS. “Po tiet

JNA You ernest ask tre Rok AXGAN ea

DOU COUN you AW SEoLeoarsion Od
Your SA, to's one Yo Tse Ye \arn
\etaty “. Lontorn Yooy nyo amd oknweS
\rrnereS neati SHig Minveotks .

_ OW Sonvnosrn 4. 201) We Qors DSA.CeN Gunn

OOATEBW ans erominedsy wllhourd rr. Valder

—pekan P\esems VAS AR COSA. esa), Sinod’d Ag,
CARO Vabete dt nok Wk Catae Stor
Cass Weoronor MeBSacoir Censxet . AAS

Ceors Vio\oXeS Ws. VoWetS medssca\
com wersiot SA AYoodxeb vs Lxwisit K
Srods C\ LOX Shows S SNoOCeN GoxrnSs

LacS\ass ate Roh Worth RCo AB enVrons ,

| Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 82 of 184
\O7. On Somruosy \A. AOVW? swe dSeerdronrd
SNocen Gann vio\as ed. Poa Agstic\e &h
Sec. 6 WE) YwoX R&WcNOALTS sHoi\ Lrowm
Yae cout andy NON CATATRR NY OQeNCreS
ate, No ‘ae VRXACAME AR Not. cony Coloondy
Anirons of Sa] inmote . Policy VS
SEXY A Kee \e lo Sec aw 3a) dAicholes
JAsmoksed none Yne Tons So untestricdew
“And com idsiemsiod access ‘Yo Mae cCOoUtss
SACK TORS PS DORAOKCEL OW WAKES
_Bethoieina xo Yeelf case ak cond sions

_o§ cominetaeakd. Tee Ne aon POY

_ Deeds, Sdocey Gunn opened UiNnouk ‘Polder
es esemX voars x fom 4.90 AN etynents

OOQENES es. Wosts SOW We Boek CADON Cot’:

amd, Swe Wot CLSOmONA] CAN Police, D208 =

MAS Ulododse So Ot. Polder S eC TAOCAL Oma

Conky SemViol\yy -

\O%. Daring the TWan kn. off Moron QOV] SHON.
PLEATIAA SerameesS \WiFotme dt Plolotif& Jason
Rorret how helt «si Tror\ nen S vereche &
2 Whos Loeing, nos ves of “Sropet Qxre
Process ‘ Tre Lamodt/ecS in Ye nex doot
Krnoan as E- Pot + AT AANA Sord Yweit
= ear AS O\ws ON S ARAN NO, Fucked sit “
moa Naeve ciroice o% VOTOmory :

_ \daSeicky FRPASs WIMOSE Aes BH PSA 1a VoWARd

 
Yrok Yre deSendtonis SAoceN Guan.
T. Momnbel\ern C amty even Cortpota\ Do WelCetnon,
ate arsoys NreoneS Lhe. HeSS wow
were mal andr Stovidge Ho ype oX
MONACO LO Of AAR. piscess Lomas Saenely
Berevons pose S ale os OOMeK AS
ExminsS AK LOD. Exel BD is
OX KedroCoion \oy PRD Lee Sinipley m
_ Exieves\ ARK VSO KE CMA SloQe2d.

‘SN Tan over Lo\ SersnAeesS , See a\So
Exes Ko.

\09.. On Fels. 3. QO ok BHO AM Point SK Pot<x

USe&K Sve Chain oF COMMORB Teque SMO,

No speak wits Dove NNontoe . Deourdy

_ BrooKkS. ana Wweprry Vhot Yon were present

nem Plas h over Aon & NowWce®

abou She Tekotiakion We andtk othet
\wsnotes expetence (arsovk ANVARCOMMM,
TRO\\ \SSUTS, Vesort co\sares, \Now
NYLON AWTS ACN AOQHot ed horn X eQues\
FOLENS nen Vosioted — how DeOry, Goan
SON ONS, Qnrdet V evtrary oves ne
YWarercomne” Berttef Nok Kee e LOUK
GURances of Vy Doi\ Yoe ad\ Roo ~~
‘ovs SN ace \| Gonna Anters ONION) TAT. Voldats
Vow books ant Dory Poteaks voi noutk ANY

1 QaebPr RAED TRS AT WN Ry sisaIs ind Apwpee “Tool
\\0.

Wi.

“noke oF OX Yrese COMPIANRIS ans Sa\d
We word SCeakw Lr LA. New WWeS
_N Ars ANOS Ye CNOIMIDOS «

| S oN . Nontfoe Sarr a XN eww ormnet Yasnakes

Ron 2 PAAR SIanof complaint S ANOWAAING,

a renods® Atak LoAs in provec\ine

cOsrody ‘oy SWE Dorar Sarnned Bror

Ye a D.O.C. Rorsbe® 1OSHT9VS .

— Sawer Sten was omnis Hout ours WATLING,
cand ne Sort Wis asievomces Sank ack

Onenervedi pack ASO. Mt. Poiies Has

Loddodnwtk Exhibis Qo d&eclotosion
MoPed. Dy tony Hredtiar SeroarneesS_ volo

\Ron LOWE SBE OK AS. Vo yek TO CRON
Lotto Ae TAS ands Hrorcesuses
PANY ayer OWNCTCLS »

On Fels. 3.2017 oS olboud 3115 AP
Q\aarsr{N Votrer and Soak. Wonto & Sook
a \ook iv rr, PolddeSS \nrmote2 Oropeky
locabed in Sar SYolone Too , Soy. (Montoe,
ands S\anss§ Pores noticed a momo.
eNvelo Pe Woks Was ser No Wer. Voies
2at\ Somnr0o%y AOV] ‘oy. ae Dovewleian
Wears . sis Pac kang, Was Noh \oaneds
Wr Mor TeECotaS amex bel ne Sendsec

VS Vey VOT os
he. SoeS Kok Know LIRY WAAS enero Ow
DOOM. ‘Be fe\ech es hecouse Ke

. SeeS No Ofoldlera wilh ih. Sat Monto,

-- AQS2e SAAS Crme\ope OV PACHA to

grace Potiet. AWoodkeK ts Exnibit Z.
AS Ei&eNncer DOVvelevan Weald |
okSets cout) semwiceS ANA TWeotkmensk ma
TAL. Podiet ondcky Sav. Nomto-2 motice & othel
VeSSetS ands DichuteS Nrok wete LAX
\amoke Piopesy Ssofane nok were
Wen er YS em Ver eNOS SOS oX\ WORK,
o\Sices renee Xn mai.

\ld..  Meyocoked 1s Exits Z. SsonS omd back)

as eviiente Sne Soveteion Reatty Girone
o\\ers a wite Nanies\, oX sewices Ahod
\nclude Cours Sewices Shot Junckion as
a Poriers odbvocate. Becorse of

Moposision Db Wrete Couts Semices
Neosn wot KS Ln otsotneys mm ro
Teotesens cienys and pteSenk to ine
CoUMTS comotehenswe Speodrwrenk plows.
ON! T SeWieeS WALA Vreodmen’ _
OSSASS Vom = NENA Weal x % SUSAN X
QooOr OMNoaho5\S . Wien ne delendtonsS
Seek CAE TPodkelS cratl Wo nouk Holice
Stow OW Alor. OS Of Of anvzodsions ‘nok

H PeSyPiolbsbsmu-puc VBoSaees V Bray BA30 0S Page arpa wee
Jones WAR eni\ Hdh\s @ AWK Teloradkor

DEAS LS & TROCCOMIAG \SSXR. ON eT

akves WS, Pottet Kos equreS\ea&

amd USE OS\eENOMLES asking Xo Sto6

Yne Meads mMiscondsocr Amdt “ko Nok, SY

When LodReER Shor\ Aer s Te\ecS ed. EViaence
Shaws in bxihit’s LK NAKA O08?
Shods Shear TeyecsioNs Hevel Hropely
ner \ooy 2 & Vito ‘Anmodte Mol Vow Tecokas
ans WS Sane wir eurl moive No
PEMISKH and Nos SOAmATA Ito A COSAPALO
of ofassmren’d. “TiS 1S olson S an
atAerab’s So S\oP BAG Woldrek Yvon Any

provectes conduc’ .

3. _ Den Mt ‘Poet wa3as Gor \arto SEOSC OOM ON
OD. Trosds 7, DOV No Wrason KO ROVE
Wie Vosrek LARD QOvx ato. Sea eaoNor

TSW ao WX OCocce SS Wet ita KO
Meee Loe Wel Code Wonk. Va ee

_Netokem . OW Sree WX Yo Seco Woke
deremdioms's D4 ACEN Benn ard VV. romnoiler
Sook, OATNee Se ANSA) Sot DENS LAD 2
PAs, Pees PASonart GtaHesAy Snook
ASN ome W Sano oot Sino Ra POSS K

> RAM oo & WWerASOeES ~ poSh\ac. 2 ss OTANH Sy
WEAR DENS AMLSH SOUVBA_ SOAG , Footapasie

abo DOB ADAIRIB PHBA VES
WH

smoma envelopes Nnok oat TeAusn
OdSSSeSSES On Yresa ro Loele approved.
ANCOWRQN AERO DON Qmeok elo oerly

OOK SoNe Veo OL OSRE NY Ss oO SORX\ Yeseatorny
amd troi\.

RQ oS Ane PRASONOY PIoHenvdy Qerok was
Qeovive Ss Reoen We Po Wek on ’77- ANG

OS Wdwrdse O&K AS QoK SOLA Was LIWIAS.
_ Soe Loon’ ay Yewenhosy VE Got \ %
_ SSS. TeAX\el Loos Ro Doe On, ProperNny.

Yesmosear Ssiios RAS WOR io\o\
Porc, omd SO\le SD. Exists A Keicle G
Secon a ne ossadneds WRK, ErUIdsKeS
Bre\tiod\ Mertcarees ofe SO aes oo be
Ofece 3S NeEosvVna » “DANS AeHnvoniocr

oS SAT Boers Propetday LWOOS KhoWe

Xo PUMASTR TAR Patek . VR] Noack VS
SSesn OAS. RoNA ets ~wt BLIROAT LOA Oma
owes Ve We, Por\el LoOas Qe OW
TOMBUC Goody oss. 808 P Os “wi
Ye Nove AS Doriammen’s Sort lhasin
POSsr\oae SaradS ‘ Venn ote, Pads <
X-Seac& oxelss SodSS , Woo Wass e ,
OWwr AS SPUN Soap = Taelendioni S
Soca GRR ANB OT. Meonhoallek Soon
Seose WWersns of combialnantii NY ey

\ SPPBSoB). Se BONHAM oF BION SSN >
Arne Sock 15 ms RoiXeR Loo Dunishe ds
Sw. Qle.ce sy ySko. Seale. ode ot
Sot Dosa, Sajanesse SEAS TOA
Seok TRO Dee VSS de. Keed
So Doe Lomdtry Sot rosin x
eS esto \eaod Sodesvad Sap
— Sucre XS VQaQe2s % QAVAASHLS \ Prom ioe,
~aemledopeS . SkosmOS . So Socks
SSS. oties com So Bocurswmmeanrs .
Soo . Od FLOM. Trades
Commpyeies s No Nae Cant.
DM iaore dt is Evniieis S55 ko Shox
Swe Sack Seer SeadssS Nosorn WeNetnon
| SAACY, Coun. ond WT. Monnolen.
Seort weds Br. Poles o§ Wis mooK
Ceeseots Neos SAQOUSS ~ OMds.
SOA, 2TNE_ erodes ak OA SOUND. <
De Ree Kew Not ON “Hrcreck ed. condsucd
“TALS Goas Aone Lohr srolyce No
sXo e TAL. Dorldes Noe Qe
NAA —> cao Ve SAAS Cor Qloin't rn SASNSs
Re reXersardS Conds. erenemd<:&
GAR, “Wo NA en Xieosn SAcli Soha S
No Sak cout ss . (rs Sesh\es Toi\\
also otsaodr Exipiss A
So SRowwd Ye Noacds TA SS an
Vas Semremt Oo Se INBAagNVT

SAR gay oR Bayle oe SWoOwS Son \
C7 os

Wack
Filed 01/30/19 Page 89 af 184
LONMANS Kroyd SO eR OAS aN Ager BY caus
\\S ~~ Tne CRNSanard. propessy Wack Loa

Seorvwerdr Vrom We. Po\es of 3-7- AOI
Was Heo Placed Wr sNotage (of

Ae LAs, VoNiei\S. Helsenoa HloHesS A

AN was QWVed. OWOA\ Yor otek Anmok]e]S
US® ~ wood amy Swe OfocedS, Mos
oF Naw S\ossOS wete Seas No Wr, Voddek
ANTOUe Ye TNVOAY OAS COMA BOY mn
‘3 Yre Serre Coleenoa LoS®t~ «.
Co\eenon Lopes 1s a\So Somente Wo
mens Tar. PoddtX*28 A Varo WoaKS Naod
SKerterancess Socey Gun Aten ovo oN &

_ Wihen Sne Sed ender S Dace Gann and.

“We. NYomnoW\ecn, Keorvvedsy Poi SS AA older
oX Se manok nee des, Poshoqe Soros,

Ont essen iio Neaod VA 2enS om

Madan / AO ant QUMDneds. anc. Poker
Xo ‘naw SESS Sno Se Vea SAO LLON ‘oy
DAOCANOS Ar Pole Vato SENOS OD — APS.
INAS, UNconss\ NUNomo\ becouse Ani >

OX anemxrerdy Anrcxy sSyopety SAR Roth 2t Vtorn

SN RN Ss COWARD Dr s Carnplan’s on
Masme Sis. Vols ef CoOtr nok atlot&
DoOMroane \emod Dads ands, olnel 6SSSRES
\. 20.0% Ween. RAS also Wiaketed ts, Poitet
Xsosen QoSvvedonia, ensSence ~ OL Cons Toas’s §

2 Baise htStv- OBE RO Doce aS) iPOD PHO wR olshown

 

 
M71
 SAEINPS LEQ A THOATTIOAA LATINA HOKE,

—envsence andrd OScOddkieS mons OS MO,
_Proateas of coSe.. ee SG.

BAST Voaitdes croisas Ne wOAs Kenner

| OANy pilose ANAK \eao\ SUENES x

LIMON AS. VOWS OXON AS OW Srges
ories . Socket ote EXnibitsS CO
No Sow No * LSALS, Vane Comme Oud
Manes Secrote dk yr, Voit es Tog nt “,

So Nod Ne ON ore Ween sad Yo Sa
Hl SE A[DMoenr supoles, See oa\So

Exnis’AS ‘WA ri.
De oti Ac. Poitiers of Wis. PoShoae,

emverooe S . om 3-]-Q0\6 . Anw also
WAQynee. ACCOLAIN, WAS. ok\ eS WS \aSiognt
PAS Se \eao\ SunoieS NaS severely
Vevey ASA. RoWe® oOmTN AAS Vows ok ackessS

xo Mae couty . Mn. Poke was ottcen

Nove ed So YateokK Torilh Soules zen We
\eotiketi. Sook. oSS OWS NLO\ SN PKCHANGL
Zot Some votibina motetiadt of every
‘Ny ene vWernS. Ns. Poser Words
wo Rocce To SW ORwky \roke Wis

SA ea\ BONES Lot Vea Supmies WANT
o\\ex, Pianist Dadver wnt Nos rey
mwas So \ou-e Yo a© ‘AU OX). Beno,

7 Yoh TES ol Bc SSe RBS Pajeot of Ne Qer\
WS.

> uUpples an ‘wy AHLWL. ‘otcke. TONES ‘\ oN Qe
nvsnvoke antbook. ArSSacanedi as
Eomisis KO Astle Z Sec. Zable and
Aside T Sec. Wa) ore Televons sures

Neos AickoS2@ WerorkeS afte aok o\owek

So hettow . Ven. Ondrs SPToke o CM. Vodher
UA also atiadn Mne VicloNion tTepot’s

So Shox Mrs Pal\el Was Sumakead oantk&d
Dur Ano Seale ao\ on. see Exibry OS

Linens GehenBom&KS Sracey Gun amd

TZ. Mombdkern 61 aces. Cas. Poles Ak We,

\nole  3~T-Q0\b Jor. Sve comtoalbant.
\eaor TAL ELVON a ONndc ny KEWL eA OS
Hone Vo Cunran amd teroaiod e APN oy

_ Ws VoWer 2 Delendsorr SS aceN, Guns
AWN, S emote SUle ko Ved tar, Vallet

a Now. Your com\ use Ve. \ows Wotaty LOR
VL Ook. Vou Se \nc\e™, “TRNAS AS OM _ONe

Sota ox TEXAN ion DWepar\ SNoce\y Gunn

Vad UASZA& ORK Yreve Was Mac motes
Dap AStrocey Gunn TeroModed aoinss
PA. Voddtes Voc usina Ye OPWonce SY sken

amr YIecanse Ynre sok amAaBEEXS Kou

ON Polke t WAS Ty NWN +o. YiWwe rx lors

Sur on Nresor _ Noy Kept We DNC, okt BN

oX Vea SUS PATS. Aaxtous ee és “Polvet

~ ABP RPSIDATL vied DAW We PON “NSE
Awo \ewbookS ~ dein CENA, Pe AN eX We
pro Se (NdiVaens sums. ~ Ps EEDA
me, Valier Ssosm, accesS No ‘eve Vietos a)
Lo Ne Ne WAS S LAYS Loon. told Aine
Socks Yre Vero Vita tony AS Wmoequode ~
emma Ors. “Pose S \2ao\ copies =
Sree Vows Viper OS) AS Shots \noo be oy No
_o~ Otmrcxek HW SO ACCESS YO \e oon
Softens ~ YAS at mre dn ir. So cteot e@
om evervtor, eXSeck Aro AS
Lmcons hs adiomal andi ‘as SAoge
8\s, Roses Loren lero Wis clos\
TAQSSAS COMMAS ~ Dien ere &

RAT Solwtes Neos OCA fo Se
on ‘aot CASS ReXK COSeS nN Dfeverder%s 7
wn. SPedXer Frosn Sidi oF O15 Se

\Wold2as SOL PAS w plenen ak TAR, Voller
Re O&A TATA SAW! Wea ines . Ona.
Mievescerds. we. Po Nek Sse Pr|epoting,

o Selense Lot Asia. Avodned.

Ofte Ewes KWAN KOO,

CD and G ee APW DS

WA... Evutwence otctadned as Exeibtis. Mant O
mori SRow Nae Jock PASABQ KS Dason Parret
WAS OX. Ole Vo Sesonee whe hawk wor

p\ eo QA of beer Kount Ais ¥ oO +
AMSG BOLEIO RcuAAD HtedG APR GAGM VOT.
_ Serweenr “Sudy QOS So Masten a1, QO\T to
Asha evisence worl Sorvo Wa far, PoitetS
Vassiove. bank Asansack\on Vist “dso
ees weste Sesucheadr Jroon VrdrdMRF Poets
— atccoun’s cieos ian on Ne oso, Ypo\once,
_ Nor Yee coss of medicad oad en ion . Sockot
aM’ DASE DASIANS OO sredicine. By
ANY LAMY Aedsmocdk\n TNOMe\| Shon t, Doers.
accouns She deXers&roants SeX\ wees x
Drwroln’s Died. Kv NeviWeS. S. Gus HeSS,
Bien O**Xe . DNephen Valendsialn ~ and
S.. WedNe{nan ofe Niolodsin Policy, AG
Swe esnotve Tule hondinook . RNewader
Pores. oN Por, ate od rockhke i as
Lotniios AA PoaesS AO- aN KeWic\e % Sec Q-3
Palicy, SrackoseS Wane amore tore
\romminook Snook RSMO. dar.\aO Snot (SG
Va acces Seance, wa BSMO Q2\.07O
Sno NO MONARY COT Yee Somer Stoo
am prertTroat KerorneeS acconn’ ooahi\
or een or Athy ov TAM, ot apats
Set sucdx. oSkence . FuosSwetcmote, ss VS
No’%k ENOL. So Kors’ Soke Vode sS
SSN becarse Va Soke s a cons’ of et
AROMAS CEs \ aos “Sesh sdicdlon A ae
COLMAN +O SoWis\y Sucks exXHeNSes .
| Radlevor Panes OX Yne Neaotwe Yona nce

_ \RadFa- Bo. dRIdBL ATS Socansidex® UNTO1Sde rads so oe Ot As
ExXbhiloks TT.
\AO. Policy \a Wre larote tule hoendioook Exhibit A
AwWicle 3 Secon A=’ ont oti Stoke S
ASTRO ADA ANAO ant{_ BSIMO AA\.O7O

ote C\eok andr LOAMBAQ\uUOrS HK
Sok Noy cromdose. whos ony aXiows
_Nne Secorety o§ cost Not confine men\
OMB sAeESACOA a — “ aN a
moa Olean of FYindina oF auoilys..
IN wn ws Exits ~ MS WEN
Geneto\ Chris Kosket OOAMION. ,
Ooinion No. \AH-2009% who We a\so
Soy S Sree Swern S* SHON. No'k chaos xe
! Sees beXove & O®V\SON Nas enrieler

= oN Cle ot Wah an adi wrdsicotion
O ON oy

lal, (a) Ravodned aS Exnibd \ Aeon Shows
mEeaoNwe Va rlaace’eS Va PlVaSsts\S£55
accouns Nor Sake cosk o§ medicod
_ core hedeote he even Slen AVN x
SAAS Wego Soaking o Sate. \ ro drouskks
Oy, Sue, Oloc ess OS \roppene & Xo
Yrovosondss of or eNtTiok SekoineesS .
Reo\evon’s PAKLS ofe odWacnek as
Exlnloiy S n Seclok OX\ON Sioned BY
MUSBRLOLS Pte ATlol Beroinees . M4. Poder
mor o\so use Ane 4 VSNMINSDN of Moers

| Nrallordi andr Modi ners ScloogsS OL Ad
CHBSE.410-CuDIGS4EIGE Macuthear® Fre biisyg Page 05 Of 184
b.). Laden CanW&KX& Basen Pores coas hooked
(ito Ane Cass Coun ai on Soy 8.3015
PRRORAN Poy SAAN fac. Molde, ALQ no's
Sop YAio ann aoseemendss_ of. comstocXs
fot Lad oiciodNS No Soke of KONWwe
Was. Wok et oO’ TNORE\) Yok medicod
oOdircea ion os.

c.).. On Sway. 25 2O\b . ons ANON \\ 0X7
LADO Ine\no, booke & AWio Ane Sod\ .
So. ON NICKONS GRw DWeQHor\, \Z. Watts
Yaotkoe Wowndes. SoA Yorce & ON TOAAE
| +o Slo Serio a comitack Ne SA vot
ras “oO Sag... ow. OSNCAONS Bat
VS rs, Bodies SW vod Slog Sxo_ bel\onc,
Sraporxvse Vine Wrote So oTk\ CLO SS.
USA pul Ins. Roter “ato Rok _
MTakechkiwwe COSNESN ORs Lro. SUC Mee
WordOn Hecanse of Ao We FS
POLassaQns Aw Swe comsstacks a Mr. Roliet
LION pe Uds<e& oY Wonk \Voolk. Aor «
rads Naked. So Sheets Ko heddin
POAC LAMA , SO s\e2 pin SOat . deren
Sood esas, ARQ Lrt&e0 Conssonds
_ Rusvetiance. Kroon as Suichik]e cel\
Wootton. MEW s. SPodser QQ nos
San We Cont cacy. Tine conttoc’s

eae GvowNng dn. Min EMD Ay Fac oo hee Court
Shod\ be intotened o§ Swe Jock Sod
PraeWw&& Dosen Pavel S& aos
Sion Yre Xety FOO Cataantaan So
oat ee, Vo Soee. ae vo weds Cor
ade nsioc « Ao ome can Ve Yok
DeQusn, Kent Wott. Nose YAK, PoA\sekS
Kiasve ityo We Xo PXxLAATA.ON is
Becoure oF Hatagioons. 3 anki 5S ToS Ye
comstocy He. Voltes Loas Notced& So.
Sion Ane Nes aoktvorn Sronortute os
Swe comktac' . Or, PoiF¥es was
Votted Yo coekces. SAY SICA aNW
mveniroaly Vo Slow Yre combprock .
Wr Wairec Gri_e Wok warns Yo QKORLENCe
DRAKE S vA eSin aARseX Suici &e swodton
were piweogs OR&Y Traprs ave tolket\ .
LOMAOK Woots also We RAN erhaNaSiNo,
ADD. WOlhsS &. Vrow any DUNISTAsnen .
BAS “Vater coy ON owe evidence
ORd Teco ss VCore Se Turnkey
Cotteckions Kiosk Moadiine vneK
We 1s olb\e So ner A\Scovet y
Omak. SOmgoeNas -

Case_4:19-cv-00084-FJG Document.1_Filed_01/30/19._Page.97.of 184
\QX Frown © AcdSASA PotWrets \ aor RON OCR

ost bee Seat VS nothin ‘soy Pow
ot Nee \asrove Tole randisoct. A\Nok

‘ . . Prgn On “
li > eS We dielensanrs Kier OWeld HSE
Coss Cowssdey,

De were _ Draropr Died\ Ka NeniWes ,
—S.~ Bosaess SS eee Ooartendyion Ody
TS. WeSernon Ane audinotidy Yo Wie,

Setucs *QO-BO Sodols evesy Vine :

Tic. Valves Sees Ye Wrxitse of Aochot.

This osnoun' Ss Yo Woteguoavye notice,

\noieguote owner zation procedule Sy

WARS otk e, oO S\ -dse0 SW odion, Pto cess \
iD AWoatequode poss Beotivod\on OA OoCe SS

Sot SCHroeno yen estoreous See

QASSessment . Tionnkul apptoeriadion
oN Woney OndW Plopeshyy — sredical neo

cote Tro w . in odeguodr< ovdnatiZodhior

Teoosdi\eas o% vonenet larmoak2<S Slew

o& Noses COMA AMASRomoaaezimnens Tor

Not- cosmo\i ONhce Ws 4* wher Stove .

ands \oco\ loans. Ad \odne ds \s

eimiiows AL Sie \esnode tule hondiacok

Do NI ~ Meereds rs o\so Exhipih

Yne opt AVON oO’ A ne_ ASAotne: (seneta\

Cus\s Kostet aoho cl\eo8\\ Showa S

RSMo Rari.O7O Neo avo snes

\\as AAA, AWN Ooty Xo e Wok He Nees

regres Reirean08 FIG aaa bea Fey N132, RadSIBSNE4 OW \A|

 
\AS.

Oo’ cet QASSESSIN Roo s\ oN ww

Aine. courts owe ouninotidy No. chate 2.
~AweseXees odi\ielt o DVEATION AerAAWee

Was Plea ry ot Keen Sounds. SAAN 5
: hae LWOdS hove So s\ = a

LOA
OMA MeS cor adrcOorMloc AS COSAS .

From Os Po Wess Lado SIWVaionm Ong
YaeMeN a \oS8aew Aewes Shaner oar
mltAel ASSeSSiRQ cosk 38 MedSioune
Omdy Wedrcat GAXSayVion Noo Yoo
Swope Sock Mr Retied Hak Ook yer
heen conwicke ds. Se No Sle at
old&kexv., LOorsad vo ack Weyer ws.
ou norris : ON “s DS ACTS GIOUNK
ie NON e To ner srot]< Me. Voie ke
Wevesd Tecewerd a courts heortin

Or Wolhic & Oo’ OH Corr Wet.

Orr Lae Wo lon So asSSesaS COS ON

_ MeBcire andr_mersicart aMremeion,
H PULSLAD\ No QAQ\.070 ond. Qa\.\Q0

MroXk woes elecdk omcady RA\ eK ot

| Ocrobes AY AOS. Weleans PAKLS aXe
~ ataodked as Exhilbt}) TL Xo oso Show

On rae Weneg Sioned. Am ofier ‘Xo
ASSeSS Coss oX SRR SACON orkernd\on x
\aecanse WAS Rater Was Sok comickeds
Sperngov-Do0Kra SPocuieveL Droawoien\ Haye exraia is COInren
Nomboet \d4\- BOOA AS AS also adoodne&

AH | ay dre SeSendacds Weak Ssduckin

LHOWNRD\| Xerc Pr\oan VAS oe Sy MRO
Yaamk accom \eaokna a Wwe

odio @
_ Yadliemc- = Osco SS o\\c\ Rook ‘\ >

LN Accottiiante vorttrr Bieno Qa\.O07O
ant QA\.\AO Ne AeXermdonSS.

DeXK LIeoex . Qiops Tren x ‘Aen OMe,

oO.

Sosom WelCerron 7K, Wed We S$,

Srocy Guess TV. tronnoWen , ony
ae YQusne SS Oe, Wictors’s Sas
x QAdXERS ewes Ofece SS \ Snrese

“We aor acs Ooms \nou ot. CLONWAS em

ac duno AS SSN So “Plaid SA Doser
u “Poe \ S Nv

SS No access No Se
Loos s . Gee, Valder Was Week,

Vorce & So Oncose wRehweer Ao

Conse x Qu Lomwo\ TOADS on’ DUtONASIN
_ RNEAKCOA OdAMeERNIOM Ct Oo DELINS ge
— essen\io\ \eao\ PAOKLELOA — Saw

AS copys ,SNos Os, Qa ef .No

Wwe MW= Lo Se \e \ So cures S a

Bermore o& Yro Nac Sh SeXersom'sS
KE Ye Po So Yee AEN Spore S

Onds. Megards< Seotwe We Dodtes o%
__CBSemTEVMHOOBFEIG\ DRIAL FTO PADI of FAC LATO
oditer ion. Seis Was P20 ersedy
RAS Vek Xroeen Saves YA >
Clo Tos S. Cosy 0\ oank 5 Saw
Ke eENWoedsS 7 PA enremre dy WAS Poet
Seon acres, Plo Se on Seo Sa
Cicero of OWN, ComD\ O\ RAS ‘
Pac. Val\Qet Gsas uneldre xo
od Ot \emod COONS Os Onoda
So Dost oXNOSS Wrveecy < OS 2 amy ek
YO o “Vette SQ soesy, wmee\ine Ve KNEE
Qeadine S ‘ Ons No Ole Qohe OW
dseXense Vor thot. Wrese \s co
\une, Oi SNesence Rags Seon, Nae
Semcon oX Teauvrtoat Wdraen
es) UHolke S Onda. Dio Se WS en
i SAO eS. DMerxentimror LSA Owe
| ess TMsiovtouring, Neslimony AA Yes
OY eNoNce YesOomse . Wk. ONWASL
WSBOD> NESEX. Owe QV >See \Wtogn's
SXoow es . LY. CQg\ eS WIaAS OM
—arven NWO SNosVO S OndS \ Oreces
“Se PaPes Xr weelkXK No We abi
So Comsmuticase Lott Corny 2
Relerand pone S oF Hc. PadtetS avievam®ees
ove od\eackeds aS Exes KK . GAs. Vode
wow or\So odor Aucnrelons opel
Wwenamces cudscem We SS abd re AS. REN
Gases ce xanesh rib Doc teh € SFilefOuRZO/ PMI of 18a WS
IAS .

Aemredsr oc Are arievancess ih Leite KK

WAR, Rete So_seddrtrcdd S ones \nona.

Maat kek ASS POances, Ode Weve crod

omy SeSpeNseS No Nne ayesonce's.
TDren VoroKexy Cottecd\orsS “wakol\eQ

- Yok sone deiicS astound DovesnBet QOov

*~

WA woe § Suda en\\ ex omMote_ ave VRQVamces
dino Sand Wiosk Modnince PNT. Podder
MOW PLO wane, Nvoh-e ALVEO OVce Ss, LON] TN
Wee VS abe. So Subpoena Nwose_ Sor

Vecotas.

On rorod oF QO\lL  PWadeMSS Sosom Pikes
L Set ord Veg we Rots yO See nel
lL. Sock ot amd. SULKNEOT— otros SAMPLE

CN SN oss. owe Levan Worn om
Swe SesS.ACS. — OSLO MO55 cyst NV Ne

— Socko&t oOf€Seler® GQ Somoaates ko We
4 Sone KOR QA HAKSe Trebrsacoad SudNes Wisot

Aven Ove sory sre voor Nove

Xs Aer “Ss aectaved by ‘on\ ONS \cho\S

No ener We oleic Xo Ve Dickt\F& Bide
ey Nee SOmoresearcy Kone ~ He Sekemsorh

Sox. >. “Dusog SS Laas OVteser\ os Ne Nene
YAR. “o\ ef was Serer ‘ay Ye. rocks of LORa.

So SeXernsanrd 5. NSokogsS Anes anos

My ase 21909095 <DoourRdx.efiled,01/30/19 Page 102 of 184
\AG . Ovex one sont, passed \b ODads Tre. Peodtoc

asker. Sekermdrons S Kien Oreo S. Sokroae SS ,
amt. cerpoted SS asot NeSSetnom ie iNS
AON onedy So DEN YAS roc \ot Sot Set eo

_ Somoatorm wore ~ Kien OSACS Teolied
Rott VAC Loos COS’ SS VAS ..00 \ \ ™

BAK, “PailXe\ wooemd SRE Somoataccen
Dir Soomre Aone andsw KisnTOWes
Jed. ONS. SSR SOW Pla Wodi<~d
LOOUXS. OMeadsy Youve XO Nove YRe

\AS.00 oan Ye Warn Xe S Hens. OCCOUESY R
Am YNES LoeudQ. Orvol\oX 2 polic\\ :
JD  iroOwed 1S Fxihieas IN ASNAAR &
SecNrow 1 (\o) Pac, SvcX\oskies Yrok Ao
\WAsnokie vol\ be &emied& of rehuse dw
MeSvcoX Sveottaems ye conse oft Voac\\
ot Com ikss . dwModre S Sec. A ard
ELouwdeS BAno ABAa.\AO Yano VS ve
LaccestSonce Urien. BSW Add\.070 rok
Aro. NOH, com He Sedwuochkew Rete
Mertror SAeNGAReEES accouns Yet tmedicat
cos pat\\ ao. Drea o \ ALIA Oc Vindiiong,
Oo’ APAN'S You sun OW ermse ont Meer \&
arso VakeS a cours ot &@L Yo Sos \\y
SUC LXHCMSSLS ° QVelevoans ARES ote
OWoodkwesW as Bibi Elon iy Exped AL
Fras Hr Polkels inXotmorion onds belie’,

“\\oas a1 0-csboceA Udy Dadeehite cRschoy/sbeaa Pale ea thin WAsutonc 2

   
Orr on SceNtvoX SekornreeS Xo cCouet
mvedsicok cos ot Ane SON woo
subconstoc\ Medrcok aierkion Not

ll MeN Vici dekanees ans SRLS Wolk re
Ke “ASvonced Cotsecdranoat Reoliicote

— Bd ookeds VS. Etnies KK So Show Se
Vacs SeSermdsromss Kits ONWes SoyS
AN OSeVoQe e Yesponse Nnork

L “7 ASvorce Cos cec\\ etor Weatitcate

OW Bok WOH e medica cost >

leh 7, Doras Noson'Vokset Od nok Sop
QO TeX Seo ok snedsicoarr core So
ae Xe QocketS Oc wesecw AOMODLOS
Sone WedliseeX Mrosor— Sony 201 lo
Vv: Not Se Wo GS. nw Soc hots oS&es
Dre Sevendsoers Qe O*AAeC Sod.d. hutagss
K. NedWies Dek Woods ef Deorowi Die.
ANd Cot Post ae oe Ore
came ome ava socdkoalS OF Aek
i SORA sro SOX OW SKeriimetos &
Wad eXence Yo conse Qedon, . Pair K
omar SusMfesino . Ire de Send ova
INNS once sy Cate cN\ono\ WeoaWn.cote
OOM. or\So SRO. Serres oe Vas etetice
on, Wok Sse COU eSing Nine cosk oX
XX TRE SAC ON TOK 2.

Case 4:19-cv-00084-FJG Document 1-— Filed 01/30/19 Page 104 of 184
IOS. TA December ox Q2OrVG Drvorer AK
TRDotex voroe a asievanee, AKK
oser MMe Leguness Rose
Votes Qe Servror Y\ en OWes
Oman CN Oo Svc \oNS \Nouwo Uncomnsotb one
Yave T.aSS CYS ORY Ssocere LAs

iu ern Wak Yrele \s ros of

a PAKS Se Swe AWEM Ao, ONS. SV &
Vault LAD Aa See Scto\urn Sac. Ana's
RAS PN SDA Ormrdxr SUA x ee\ S
as \& bioot S\ows woos nO MANOS CU
oS\ Yo Save. SesNic ie a Ve ASS ee
Kirn OSKES sol She VLoOElK smatlk \\
oust QS o Nooo WO VAS MS So See
Nive Socket. VRAS No\ou nS
OV sos Aen Qome .

\a9,. a AOMVory QOV) coker Plainiifk

Moe RWe Ww oor anokwet Tequest

No See Pre Sockol ans SutqQeon

Ond Sus0. Loee KS Loem Sey Loney
Seexno, of We OXAAcy So Wee We ott om,
Save rvedicoXt Combos NE, Davet
eX OXY aske & dclesndtioms Kise OWes
LAR We Vas Moe’ Seem rere dock\ot 7
Karn OL feo\\ ey We Legques’ Oke,
gROSS Rowe DOMED Vos Some soheGe
Cage: ros QIOScimeok Lied o1/30/19 Page 105-of 184
130. On S OMLONY 12017 cohen 1, Der
_ Seen re docot X ADAG AAS ~ Vaddtex
Qordsr Nees Nox a ScocXac ASV .

Sot Nae Sockot SO osdte& onoieel
Soman sas Nock Showy Koo
neem. Sone She Vist Veane Soe
Aacdho&t ofsefecr We OTA Wosdd-~ May AVG .
SAA ee Soc VS TAs, “Vode ¢ os ONaaQ2O
Nol pusetons tre ico Seen er
Sve DOKAe_ eyac\ mNedr cok Comdlonny
Bro Shoot. Kove Been oo tee
Yo\ous 40 ors o Ve Sockot ofdseserr

—Wae Somaosorn OR& Sarvrs room teLuse

ne, DOSS ruth Wae SRNR NS
WAS. VoiteS Menek Was Sayed

ONY celuseal OX me Sco cave .

1 SSon wed \ 2 Exnibrk > KKM Wrok SHowS
Messages Ur Noversmres DOV) aksouk
COWDADINAS oan Sees CARA Neo AEN,
dteckwed \s also Exile Sa On
Sectosadi\on, Sk Neer ‘Sy ofreScio\
deXoiwees. ExynNiinit T Ls od\oone Xd
OAS an \arnodt bon Sto oc Son, \A sy,
Ws. Poles LOO XRAY OR. ner oa
NCOMSOCNIONS HOD SINSCSERAY

ov AONDS~DOVW Avansachioss .

Overt AO \S Nowe of Ware Cos OX @Se BS
PORN AS ve QROS-ERIG SRoteEASH, EledQE Cases e(1eramneto

 
VAsneS Sot Ye exacy S XSL Medsrvea\
CamPlok’y No eg pat @ SO of moles
On Sex, ole QoVv) oN Dnasae &

SQ mote Htc SOS oO bolsance Xo.
DeAonio oe 92.50  Exhisi\S AO ani ©
LOW SRoV Yrele 1S To Waa A
Yaa Poic\| Soy — AWE Setnwon’s

Ken O8f2 © (Ao ~Corsreckvono\
Wea ncote . SeSh Coeres Sa. WAtQesS
KA NES NSS . ORR DOr wy Diedw\ |
— \Rove QvUNHot \\Y No Yoke. 220-40

SoW\okS ener \ Same Ws, Dolev
Sees Wave docket ANA AIS , Wino
Vss\ on plea oX aunts omdty co.

Couss ofdet No soMshy SUdK expense»

ISL. MX dA Aime M\AGNALK Potter Nolhea Yo
Dae Wusse and Sockot _ Sa VONAeS Wosotne dy
SNe ‘pot, ‘now Ke \Aas STON Qockot S
Ons expedsy S Nnoss MRO SomasgesNS
AKO. SOUMAS \ Ond hows SUMQKEN| AS

u on GUT — Srvods CREAT ON Oty. cows
RAY Swe medical 1sSXreS , NYnrods
GAPS OB TD's HroFer wrr\ Ho cuse
VW SRodts Oy cr SUfo.eom Con.
TAS Polke& asked Jot Sed error S
No HEN BARAT OX Pecos as Xtonn Sochot
_ Mse aR eu RQVeSING Docemtdgt 1 RiesDY He Page 10MINES HeXerdon't
\Aa..

Cemres Nor Ye dochoiS ©

Ki OWe & nemreey WeSe Yequesy,
Avvos mets Vs Totnes KK Xo shown
Srese TeNasears Onty Sen Ts, Vol\ex
SNe SAcar Tecotas.

On Yes, \ 5 OV] TAS. DasentVos<& WAS
SYomapowtke No Cass Res Soma MeSicar
BAR SOND. =

EukBence Lodt\ ShRow Ane Yack of
Rascr dO, Dre drockot ordselea. SAS
SN Aen, KRonr YA Sassy Vienne . Ne
Sekemordt<s Ki OsAe8 seth Wweksed 7
SoX.S. Sutaess . Kees  Desihs Bid)
oc. Moonce tt Cottessionad Reatiicot
Saray ed WAS SochkohS Of Sek Lot

WW snot iS... Dersendi.oos Kien Oerve& DS Bomgss
Ort LAK. Bese s Words h Ay ONK&

Vee Onds SHATAPASN 2, Wr. Pod\ et \ito
Ype\iene We Was Yo Woe THON \| Om
‘AAS ACTOS So AN Tre dACOX Aseok mean,
Ondrk No Ayr PE BAEAA Tecot&sS Nye
OVALE ockots ieee nse Pod\ eX TAQ or So
Sou) Tecotas Wrox Aso A Nerventh
meds cov cemeSS SRoa.d OVS eters

Of Naot CORONAL TASS Loren Wwe \ >

1 Oo\e Yo ner SASTOV aN we RA VOL ALA nok

Yveok We Neds Tesodd S ot Yeose- APROQL'S

, ead droo ROE IRAN 0 WIN eh we> ve

esd Oe er AS YONA
133. Becouse ne Schensoods DedK Helmet.
Duka: Tron, K. Weo Wes . StS. Dutaess
Cass Courty Kin OFF2L and ASvoncer Cotfecdiona\
Weatky.cote unlosss MN Soke one\
Por Sne cost of oie dacktyke atti sredicad
odtser yan Ls Ssnouks oa olen OX AV
am ne counts of KT. Snose- |
hekendrioaws > AVS Tok vA commoVonce
AT Policy| anw Sssyoke s\o'\ pies
ASIN ABA.AAO ons RSMo |aar.O70,
TEs cmissnomone ment Sor not compliance
TSW NedBesxor Shoe Lam& Voco\ Vom
‘vas VeS* DEAN @ naloNerS Ne SAT, WihelS
aAccouny = OAs Wordec ANAS Fosce ky Xo
c\noose beliwwe ees PNOKROWSL \eona\
snok ew AN ony ‘Yo P SOR ASL srVedacoa\
oditemelon . TALS YWNosesyeak OMA TOUsedr
| AD QALY Na ts Rod ads Trost Yo acce SS.
Sa Ske Coushys > rr. Pole Gaas
Lmat\e Yo Po) Vot COPNS, SNarnOS, Babel
essenior \ PAN ANRINS . Stew eNNina,
ac, Bortiet From Milena Wis col
MONS COMO ~ ac’ Plo se , Wve
SNONVOWS .. meek Selina SKeoadtiine S \
aAnty Oe Boke on Mekense Vor Atiol =
Relersoms PARES OX e odvoone d aS Exniaws YA
Fucks KO AsSicie 6 Secs ad-3. Sew
CRISD HMB oshent 4 Tepdp oie page

TreneWise Haeaces Ww jacks Bork .
Me. “Potet zitote Sevetor\ comolornds
So Nwe Advanced Co ttecdiono\
Weatih.cat-< Sy DEIDA OX Seale
eMmelope QdBATeSseS No Weis
oXSAce in Peovtin Tilineise . Vas
COMmQ\ar ne 2X Eon mete \ssues o%
DA KK Pol\Ke\s  troner \\ easy,
Heino Ke wwuck e& Xkorn SRe Vases
SPendeo accouwn\ Nos sea cy od\er\ or
Ketote CK Dreor ok So SA\ On. eve.
coors OL Kec ~ “ASN oNSa exOlorne Yarert
cuss ooo, ok mo Parag Not Sore cosk
= Mervacari oiwe roa. of COO RD Nre
cos of} meSiced abiendion ye
sat. PRB aoe DR Denn
C skin. — Ag SPed\es mS Wo V\esoonse
bsocK Yo Nnese VedSetS 2 OAs Doh\ed
— Rei AUS Gears (Dosa BelsSor Codi ne.
oWice oX R&sesce. C assect one) Wrealtk,
ant. SNe, Laat Hu OAc OMS WATS,
MooMine Semoice aber She aheoke Vo
OX Yeceon ames. Wiss Doan Waldock Sik
S\o%e nes AMY cot monwkKS Xeoeck
dmomce a. Cos ec \one\ eats a

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 110 of 184
\34, _ Moss Son\ OWNS uN. XxXvVWNS Qeny

i \eoao\ COONS WW NOK Yso\once | >

8O.00 of \ess. Those. spectc
Sor s\oSS bok oSe fod Vembe& No Oe
DEACON Sn. VoutagesS 2. Shank .
So}. Momice Carpoioar Tasorm Heenan
DWePory V _ Sorbo ern . DWeQd\ Rev =
amd. De od, TWaot son

135, On DEndsox) Domrnoxy AA QOVI SAS, “Voter
aske &k MekemdrX.an\ Dasom Were tras
VA Ine Cou rrnoke \eoo\ copies lpecouse.
Wels Oro Se AND GQeroalve ds AWSAognd
Pio Se ‘by Ye RECN COnds, SR
Nook po ASN AiclketeS WW Exes NX
Asticte S Sec. GH) Neo V§ on Antnod])
LAS PLO Dk We COR Tequeat OLO Se
al WWdiaens SUOp\eS - Ded AMrOans “ASEAN
WeS& @SMOK Odo ON > Kenyeds \eao\ Co QS
ams. PX Oo Se Wage’ svoolt Cae Ac. Parrer
askesy She Nek SHAL nod wosl’S riots
No rroke lead cofieS, Ws QOL
oN Semred._ Keconse oF ne DEQ.
Irolance e Moss coutts Tequite. diwak
CWE Semin MoWoNS Wav Sewe one

“ot See Oloseartot No c\etK ards {doe
i Pade APU Obokrs8 Sa fy Fis Foy oi xQM& .

19 Page

WS alwoyS ood Yo Kee Ql A COPY Yot
\outses Not OS eating Om TOhVoWVS
Mn, Voddet as. TRS Lye rtQ couse
MAT. Yoryset Yo fo be prepote &
Not NAS TRON VOSA reat SO ONAL
Ofte Sod neat Om \ Cp /Q0V7
Feta. \H QOV7, “INTs crevenSed&d err Podel
Stow Se SUppression Heol, C\oieS
wena Sed on _\| del 3Or} LoRA
_Q)\4)a50. “Teds as caused Sevious
SLY S ANd. YEADON emend OWN \e anr\
CVNokeAS YN AR. Rotel S coot\ Vos =
CorrD loans (and oon caminol cases ,
PrevenS ed WE, “Poldek Seo tein
V2 non\ Oa es. Preven er TR “Po SNe
Xsorr QOdead oF Yae LOC oF Probis\Siots
No Sac BASsou8\ Suotetnre Courts,
This Ww.a\beconse As. Voter Las
Sorce & No Oncose between Awoo
CoBSNAA oBod\ TAnsS O% QAKORASL
essen vio \ XO\ wmometion ot “Lo purchase
ge dicar meaArco\ oveman « 60, aN
Arched ate Exhibits COA VOVKKS
So Shove Yne Sack Wa Yoel US.
seh Ceote sented ACTIN Olo Sey
VS. \NMaent ~ Was Wieing Seodlines &

\36.  Delendondrs Kien O**<ef 7 WWuraneS& 5 eS
badeNR Koc MED Kru Q0eeProus MGS he MBATELNON
Omar Ser endonds Maa anceds Corsec¥rono\
Deatti coke were. Make OWA o%
Proiasi SS PoANetS C\vxronic Weal Cote,
Cond scorn LAD OM Aino, ooKe & Yao
Wave Cass Coomsy \on\ la econse oN Nine
Sees of qued\ionS y TNE Sco SCKEeMAA
O% OC RBULES LOMA Wecorse o% LHe
T\Venances add Tequest: Soren Riek.
Celenow CAKeS oy TAT. “Wold eS
—_ 2NAWHCL oe OLr\enonee Ye SConse
oxe okvodne hy aS Eni KK.
NS. “Ro ek a\So Wed OoarXk Nurretors
N eQues* FothA\S OSKinvo Xot \a\oo dk.
Yessy. Mae deXendonsy Kien OFSC£
CAWaYS. AeMedsr Wars ands. gekusedt Xs
Aer OATOACON Recotasy NN We
mm. B.0.Cc.. NdXoodkedS ate Ye
denrve mr t egnes\ Sos ‘Noo tt Ses\
Vos tesuddS as. Exiles HK ond
Exo Le. Exh KK As o\So
~evrvrence aAckenrdroanr Kien ocref
seSusedr Yo og Tmedrcok tecotas
Sroren Rrwomc eer Cotte chiono\ Yeon, °
WA. KPotbes Lai aldo oatsaodrs oN net oy WWahtes
Onqy Sequeas Youngs Yrodk We Sie of
re Turnkey Cottecsions Kiosk mochine S
Lohen We LS ovie Lo HEX rods oh SOLELY
_ Gasd WNP pv-co084E0 USA F Ousoagor19 Page 113 of 184
V1. S sem Sudy B,201S roves Felo.d 2Ol¥
PVACAK PoiteS sed Aumesous 6 equestc
otcS Tequrestio Aeerdsoan Kaye oyvrel
Oma Kon eels Se oe aloo Nes
done, Recanrdse oF Crtonic Keats Cote
COMMS Ran of hepoatis is Seed Cequace
sredicod olkerMion (Cose OW Onec K LOS .
Tre Gelerntons Kirn otter Nasonce dd
Corttecdinnod Neato ote . LAK. beuWleS ,
eX LWwelsel Z Soh Ss. PQUkQeSS , Omd
COLPoto\ Sason Wel e&aror AW Cos
Ovoce SS. Ware S$ & Teqguess Solt0ds od.

Svesasce S (oS Ken Gere dtiQ res
of ener Saseus Yrrexo AWN A OX
\Voose Snes Ko SON) Ste oltn]e nd
N We MerendsoorS Sow Ox Sel Wet Ke

WSS

SSS naiiierence Wy Va poi estoy
se, Selhrvous Tre dvAco\ Neears
AS\adked aofe Exnioris LL So Shoo
Lasomswecke dt S equesst TAS Aco Voters
- Sewod BA vos mae Plocesse & ONS. Ye.
SNe dicar TecothsS Noted Sno SL Hod
cxe*% QlfoceS see Yoo Acerdriar
Aten OSA’ S Mod TA. Bod eX Siac.
— YoXiaied]} AK LL ston cen ew Lequess
_ ORs Wlesomces a __ AVS. Poihe& LoW\ also
OMA 0O—. 771 LSSNARAL Cotrechions Kiask otavancesS

Cadriele-cv09084-RIEDocMnars Nisnovissto * tage Oiu Quis SROUR QA
SVSCONeSAL 5

 
\3%.

VA.

“Vo HEMA Ma, Partes lok loo Ses’

Ooms Crmrronic Rear, Cote \reokenen’s

ON Gore as Weddcod\ Recot&S
Nee SeXSerrondtS Adnoncedd Cottecsiona\
Weoatia . Kirn Owe 3 eh WelbeS K.Nenles
Dvdsias Draw \ Lands Sox. ve YautaeSS
OS BAO. DOGS VN. “Poli ek S otnel
eat cSRe HtovidetS Ot&elSs oho
Soy, Ceguite Check LPS OM eodtsrend .
lan® DAL ATA . Putt ane’d Sre Seer moods.
Vw SACK QAVe hr. CRNA es Ae da coon

— Sodas is Q oo secy Corner Wiss obwel

Wea®tiic atk ot oorvselS NOVA VA ee, sot

So Noise rok taeSicoNion Be carse

\is Khasi Om See Moet . HS. ‘Poliet

ras Beer Seesr ‘SY Swe Cintenic Weal,
Cote Clinic Since QOOT7. See Exhinds KK LL

  

) Seats (AC. “olte < DA Iylood ‘ est,
Vana snot , ani Saxe CKfomc Reolltn
Cove Steod tren \S AK EONNO, Is. “Podiet
XX Keremddy Drank an“ anweok& ‘sy
We Wartnre © S Edanokar

WIKO he was Wo AEMe OWN

Chronic Weak cote *feokmens

were Aw Save CoS Cours \\ So\ Ee nok

Amrmoke& Sadi Gok Kose so Da LA

Gis Fsttv-cONRDAIG CTDBABACL\RG_01/ ORD Ma ASSACON

ok) enon, a
\WO. On Svory BS DOV on ale] ca Stee’
\ocos\on, ovksS\Se of Wott\Ssonn We
Missouri. Depodrs Sveonen Nolen IN
ore dsy oveti a Nenic\]e Yrok Praehish
Dason Vete& LoAS OCCUPY INO AS OX
Yeoxk PASSe re oY ° Chee tNt abel
VeSormotsiory Ohi meres Sree GQeXendtonyd
Sveonens Urersror Word NO Orolmole
Conse No Meherne Mt, Solves \nok
comedies on ol¥ense a OL WOKS

aorronk “wo.

\A\ . Plank SA SasonsPory ef eyiiery We
reot Of Ye vericdte ond Slee of
Sook (no co Neth. Me, Wol\e& SA
Cos \Kyeok ON, yeSso\ WMOLNiaosS of
c\ eat anvouncemenys nod YS deXensont
SNe onen Nalend\iok otk ao KA Snocs
We Wi\ Use ons Ye Ocolbol ii

DYrok Me, Voadset mu ‘oe bite.
“AAS. Wook een Bol cN\ VSN CHoPre\ NS
> eX Ook “Ww Sec\ien) 3. ars adn] & OS
Exes * * EAS - Porxet ONY \Wearar

Rounds ox nN hoo bathing «

\Wo. PrvoasssS&. Taso Porres Looked pend.
SAassn ot’ et \Neok Van Yne SOLMAS oN
cake cdl Fe OR erin igd Gi/sOHOrVnge Ree Tre
voc’ De our, Ste dren enon Was
XSI! Wis KA Cross WETAK .
on, Pardes \eS Se Ke Tendon

SyeonrenN deren Kron We Was
MW Ws. Voss ef

DOAN eDBLUNY) OF WA
Comprried Lk ON SetS aN \on
N\oox om WS S\ormnonn 4 om NA

opound.« Toce Mout +
ORS WAP e EM SDAA
CO CrrassOS Secettn OeneNtos & Le
Ya ack OX XS \et’s OSS OR S\ceO >
CASI ROK HOOD ONS \CON Cac ORody

soother
\Y3 - P\ OnE cA COGS eX Scr ONE ds Ons penne

So
OX VAS

ASN Kees SXRD & Ye \
cos Kepr sea Soy Ome Ouoiiiroy

WAT PoshedS Ved arenas is Xs

rye a wot WS OSNOSESNEOT =
OF MOUND ‘Si ye

Even Wene, KA CO
oleic LOO

+ rOO dS So “No crooks 2& Kon

Say Os Ns
_SROM ne S. cl Pow Wye & Laer Asa

Whe Seterdsons Ok oe dremalenion Fo

, cm ta SHR rR GSDE INN SOM© XN aa Rega
SS ePher \lo\ emia NOON Ono eck\\\
Voqsxote, SR tequrest as VS YAS

CANON eS weve Modi CN Ors\\ Ons.

Sors’s\ cony| So. COWS e& \notecn o<
i = Omoseinesy.

VHRR aonie WA, altel Las Comorian’
Omrds suttemdmerte & ow NRE SOOO
Deon \\ Vo\ er ion outed. KS Corny
ok Jaren Wy DSINa a& Leadin .YREEN
Vent CORAOON \eoS RAS. KO wo
YWre madddt< of We. Vodidess leas
So Neo KO COnasno _pDoNrds ive
mc PoleUS orwone EottS COWBIDA,

exrtesne Paes SU&Le Aye De poryy
SxeGnen Nolen On Veen O Ove

Wiss KA Cross Off Ac. Voie QO
&

YY USA On Vestn. Vos CApetexkynors \\
5-10 Secon. ORVOK OOD Wo &
Me. Paks eX Was Voce Aw S&S
Yr founds Pre SeKernrdan YeQud\
SyeHnrWNoresnon Wiierionody .
Sadr. s¥\ coy SOM CIOS) Yot YA >
OUI _OCRUSEMAENT Lots comro\ o%
dre KAS \casn leat Wiss KO bacl&
oOwsko tTrR, Waddie C So Yorors wis KA
LOAD conan Yo Iwik-e ONS. oes

CRIDER FIO WI RAPT AW: BRL best APOSN\ ‘
Shonraeet >, \ COS. Vouset yack .
\ed\ WON KOSS ana Yao \eas
Yo COUSe™ Setlord Shyaica AWAtr
rok Kas led scotS Saok Te Nahas
UN Forenes catty, Relevany proto § .
col\otecdk polos Ove arodney AS
i Exnibyy Vous. See exh Tait X Xot Iredical resalhs

JAS .. Veainedk KO's ore Stained a lore

—andrdhol\dK 4 ROAMAG OR. ~ Wis Ye

1 TIAA We unc Lhe OO OWS \Sieked

on We. VoivtetSs Wore Bosy WLS

Vs clear evisence rok Se lore

: Onds Wold Yednniqgne Was Woks Used
os a lacs Tote S Depudy Sito Oren,
Woe nsioan, sccants: So conse Notts
Canes Snot Keep orael. AdMooned
AS Exhibits D0 is Sae colot]e& oheios
Yo Shove erdrkence o Sorvre S

—oX. ones Hs. Vol\elS body. Nkok

hee \ LON, Ye Yovve ORY \Ao\ds YeOnnique
WIXRS ots ASC OK Decanrs& We Pods}

i Naver sion Wor Kee VeAeasina,

— Wis KA overs and ove ars
Me Voit ~ fxs LA LS also
Dre Welders Teoorh, We, Poavet wid\
mse Vide2o Yochoaame WKe Sodte\ VaR ARS
cafes Su CI Gorden Reaeheen: ARABI BRAS .
ond Voice TeCotas OX SHAS TaAck&en’s
So c\eos\\ Sow) CY\SVACe_ vow
TAL. ASO Mottet woasds ai\te od \ x\ ox
on Wis SossaOn Noce Soin on Dea
i ToURdy ‘pe Note C35 SS
WRe, KA clnosnos Nits enacr ADEN
\ikeo Footlong Wit Sus net “Show
Sree SCOR O Wows Re f-2 ASS
Wo needs Kot Yar BON e OOK.
KA Crosne woinets Pac  SVolkeh TASS
&~ Were COUR OL One COMNOans ®
— Wrodks Ue Doo c\eos\y eYCESSINL
Rotce ° Explants 20 \S odtoone ds AS
Dae Comstonetsy olbousks CHISUSe ot
Goce do o> ~ an S& obouss we Ont olds
LeOnnrgure a Exner LAAS errsenore
Dre yee ands Wolk Se Onn RO, WAS, ox
Used Wnuk Soyer She Ge Vrdsant
i Sxe Oren Narenrorn Kepr TEAC ASIOO,
KA CROSNO Wo _Ovsposely ae. Wi"Pedies
Roe Ne WAS on We Yo De ORO

Corn Poss ~

 

io. The dederdrors Slepnes Vales iad y
Dvirays rek\  SoX.S. Burnes . irs
»_ OReS — ond K. Ben die Ro\ed Xo
YoKe | Wok os on\ Wh. Dots eS Wie

Casa ucaacadbede sc Srountan thea OMS Bags Fa so Lave
rounds on CAT. VoidtelS Hvoke HoeshS,
Yrraias , Lowe Yaack (ana \owes
extteriSieS Cant july chee KS ~
Wrox Yee dKeLemrans S Foiled Yo
Yowe Onto s ot LAGOA bein Lao nleen
Yak Lyre Cass County \o\\. aoned.
1S Exadsds N AD RV ALN we Sica\
s\oSk Seen DWM) WOURRS SO Ye
Vouses exdtesmdrses o8§ Qointiift TPodvet &
i las ty — Exit X \S O\So Yree CoSS
Reson x LOOK coX CemsxyetS MesicoK
YeScteciro ion Amd. Oi SONMOS Oh BAS
Teterom Yo Maco KA CroonB lave
_ADWow ras. We Sroios Ao NO \osice
VWDoe cone Shey wele Yoen Crap’ oNW\el
Dre Wcisemk ot Save rosdiho\ .e Wo
Prelos of a we WOU Ge le
Soke at Sve Son Xtern WE RWeLS
Wee’. LOSS JS SG Wools overt
Dre. Yacaudwen\ SOs. overt > LOR \oi\
_ Orem amd nots Ves woeke Wieck

ans LI D\Le «

WW7.. _ASXek Sne SeNerdsant S\eohenNolenian
Keok OSina excesswe Xorce by
Yaiiers omons Sonn — KO Onaenp.
_ Wwe tic. Poiters boda alovet .
Casirs49-RRACOSDEVO Doha MRDSoKip Ragd Doh Ba HONS
Woe Vac’ Svele Was Ao Kees Rot
CH Qe\\c-2 do \ Yreia ‘\ > NO : OS® cokton
No Kee OSI, KA_Crxrosnps PAST
No onet OFS ooeS None Yoo
KA bie Ws. Doltteh aQhiovet .
MANS SicK ond dole 2 Yasuko .
Troine td. KO S ote Aree ey ao Wie
OA Nolen Yechnmig re Mm OR Cn las e
Notce Welwoeen 1LAO0 ons 4000 Ooonds
De& Sqpose Laan . WIRLORK VS COR Dota \e
Vo or GbAdkcthoR\ec coRKe2) PORNO
ONES OR \a ody Pox XS. AdXodaned \S
il Exniks LI) ~\o Sow PVA eWee ot
er een NOW Aedaig ures Wad Conse
Seed DuncSoXe TOURKS Senet] CASA
ANAM es *

VAR. DederndBernks OS ednen NoiessiOn ors.
KACKampS Near rseoX
PAY SACON OCS COME KA WOK. RVelte\
Se\\oO.xrn oo S\ cory AROS REINO nds
sor X{ erin Roe amok DA mondt\AS.
Wc, BS aso Peel Laas Ocas\e So
RMooe WIS \eS ON ISN Xot ove
IXS SoS OdNeS Nave \achtnets ORay
Was Vey OoanSod\ Nox We Vote’
i Xo MOMK, “Avo we SACO iy ecouse- oN Qa wv
Lobe tx. Gaddis BIO Dolan NOKDUKIN ES Page seo 1a, Roldet
leas ANA \ouse® exwremiNi1es . Wg, Vobtel
o\so sudFete&k O83) OrrclooicoS os
Sask’ We iS & scoke Ww oX Soos

— axed Wad wad dSeasmns ofA\eR 2

_ RMevoes Panes ate adtoaches AS

aie DAW OK ani

Hq Prodi SasomPoiies Vadocmets Yne
Metical WotseeS ocr Yre Cass Reguanad
— Medico Cemryet \ocoX\e Qn ~
— Wogtt\igonsitvc S80. GUTOV. olnou’s
reo Neck Wes We Qory Srieornen
Noein Keo’ Yep eos edyy WSIRO,
excess @ Nolce oan Ss Ne Nac
Tc, Poder Leora ask De Od
S\eOnem Nod emicor Vo Q\ ease SO
“So oes Yre Soa oh. AveX Yee
 WotSse Weose. XN = sne Ce OVey
=X conpsk be reskin Ni sank
She Woe & ov . SAT. SPod eS WAS
_ Nnesm aver o Swerend WONSC a amr
— Was Pace’K Agvel SeeOr SAnods (ANS
oi . Tre Cass Keorona\ medSicoX
SLOSK oXNex YroX Seetme s&s ho be
SESS coves UO Ye Ooice
Tasusk ar SAY amt acke ss ag it Swe
WOES “Wedce Lash wired HK

ACER A oS 38 DORMER. E> 1 _ $a Lowe
our of YReil Nomi S ans Coke AS
Soon as Ppossiie .

\SO, Vre KeSerdson Sod. Dustin Criai dour
AR WWeQry, “Vinot You Ler TNS. Vo Aes
Knows ws is xe sasoss\ KA of doclh
rok Se\} none, Seew SY KA Crhromp .
\ ans ‘Poder \aSiotene & bot.
oS\cess. rou YOR Ov) NY oer von
\e py Paleasiag WS KOA Cirosnd Sn

Wisk ovet ands overs Ont ‘Kons ened
Mra Sre Soa Wik Ws. Vodkee ¢ Sino.
NRHA Qorees\oR Layo o& \Ke\\ ‘AAS
Son “Goods Boys as Vs VersotQinoy
ne So0e% eX Wene Ve iWAltVicte&.

LWoOUedSS %

VS\ 2 Sustin Ci\oilsovsn nds DeQoryy Thothor
rae on Yo SON \KNrow Dae KA CHAO
Wad SLMOCSY AoW aR Wow We
KOA CHOSNO \noe Sunt WEAN, Rome, rok
KA Corn oF a Kaan SNoaniutn

1 LADDRN SOs my TVeND Won SNOT teen
Yoecanse Be KA OnaraS Cleans om
casneny of comecreye . These Mend
seX of Siromwrcn Nees ate ofe Ser OX

I SLM, WENOoeS Seok COAKe Sevrowrs
Psy fe csdad.- AG ood 1 PHONG Ph ge Sea NBO On
—potesod\ ses o§ KA Fee. Vine dedXendsordts

_ Cooss\ ok Cass. SrkephnenN Aer .

K. Nevitles Diaps D1 en\ SertK Weel
S arte VicioNin

LN. {Done Rososks
CAT. PANELS TADS ant Ane SuisliCS

‘ou Non ina, OKO, GSS Sevrauaten Se ey
Yo caxns2 role Pay Sicor Qosmrane nots

Weeserr wac Yolice « F tos SNe, ARS
LaASotrmohioms ona ‘peli e& KA CHosnO

Le aiSo cote Rolod OO ° LASUroy
Oo KA Ciross0 Sao rast arent
Leen ant wrOber Sows Yew So Nendi.orrsS

ose, sd aoe RoW eS Tass NS
Wyekn Qe oN \\ SOrzea WaRse\ Ae

Tose Mamems sneer Xo Ye LA.S .

Consti\odsicts ~ Sc, RWoWeeS Que

Cxoce SS, Od AS SQLON So Neots OX

cf Oe Oma. AROSE Gomanrsens't ~~

\5X. Degedry SS eSneA Naresh WALES WO
Sotse IWciSt ess Le ooths aww Say S

Ynrve, KA CrsasnO Ovossuedt Ma, ‘RotkeX
TOORAK 5

SUBSEA LENN SoVing nice. So Ane
Aw Wseo. Os wwe hs. SVecasesy aN
SWorww WAS SVAdtet LIAS. R\oas on \WiS
RRO, NACE BOK \yerxsote Se

KAS SAG xX PNAPOSTNE NTs nee "FE KcVsen

SEAMEN TPL DAREN a mS Rw D0.

01/30/19 Page 125 of 184
Via. Pica SasonSolkes Tol aiiodn a
_ \eeSomd declatabion.s Norn
“Vat SS \ indies WTO Was a VIChion of
WNe, Save Police tulkavy YD Wwe
KeXendstion\ SkeHnen Noarlen cr .

\54 tet Plaids Nosed Vosse8& Clon Otr
SIN Qre * TANNA | o Ke Dos Viens .
Ke cdcaso ions of} Fat SN eX CroWvosrS
ome. one ansocers croiiat, Sao
DeHodry Sir|~rdnen Norerwor Ase ds
2 KXceSSyoe Lote OCK. ESomn Wag PaherS
— InSeorsneian OR Waie® ac ianoces’s
Gv Wat Coad Tecocdiea Oohc-e
RMAGTCOMSLEK OS Dre Ke henson
Se SReRN recon Cominco 5 Loren
DeQNs\\ Yoateriars Leoticdn of SACS.
DAVY TECOLOLAQ MAC We wreasedr
Wis KA Cnosae of Hel Ans KA Champ
Yaits We. \IePON oles iar Sook,
Wek OH ORAL Te COCnce Sevi Se
Ws. DeaQCeK Wag also WSe GAA otkneL
WRehdSeers Tadlesam So SAS sooadser.

\55. Or. “Podves SEEN Used Yre AYLEOnce Naren
OANKQW ONrenone < Prow ertuose to Wie ow
OSienanc< mek DeHosay SA aOWer Volenvian
Se ee ee ee
ONY, aot ONk GMrsan e{ \Yaock Xo ONL of
Ane axievanceS with \A bein Seniesr
| Los Seana, OX AION. SAVONC & Ma.
“Paiet Ladte\2 Rosnetorss ore t otienvances
DY Yotesting Se cottec\ TAS “3S x We

it RON PXoceSuxe. ~ OX asienances

1 OW x
0 Lopate & Word. Oloce SD oa

\SG.. . Me Palrte® Tealleacs Onds<"s WEALOOLOACS
‘oy teterence as i Sty sey Sora

Wetern PALaolaHNs AOA Lond WO os
BBA LOMO S\o\eS os ef SQ. Kronis &
sSooKe Vo Yac LY. ‘Ky Wes eS — ORAL
Wve Nock Yenc. “Polvek Used. Yee ORO
ON Comsne si asibun Dok. (Nonte &
Y0 please WeAP Wien Sone occe SS \O
Pes Sono, Spe yo Nene Troan,

CONES OS SLL Ly. Ka PenWt<esS a sc SPol\ ev

SPpoKe dS Yee SeXemdsoms kK. Heoi\eS
Ot. iWSotsae ds Rarsn We Aas corte N\\
USER Yre Seale dS etme ioSe ovieoances
oes. NSNENY Aw20y S AS \onote wornouk
Ovecess . YW Pees SPskKe ado

OW 1ssweS AA YAS TornOla ay , Re

LyX. WesWeS Sar We wWouw® ask AL

SKeersosrs fo Aseak (HS Parke ov

TeYorK WON . Wy Pare & AS tor nok

cht. 1 de peBos dbs bes PrPMsdorsod hye uP
i anyihina Beconse Sov. SS, DHokQe ss
Canine & No olbssroc’s Se 4 Vasonce
Os ace gute % NS oiwet Soy Oey CRON
YA Was, Voie Awe CoU\A Woy
arswes AAS OMevonce S = Wrok Sve
SWAX Sod. DST MoreesS vwoorks Was
Yo Reed Anes TS okStekol
a\so So Ws, Yodtes Shey can nok woke
Wee o Stustee Deconse mA. Loos ness
NW catpocok WeiKecnom Loors Hove
~ Or Corn.

\S7 <—l BRecoxs-e OMV\ENosKVC*e WNL \opeset. SN.
_Poi\ex one S008 \) FON On Seavey
eme\aobe Yo A eS welset Se
ewer, Sods LoAs OF Does \oney =
On ¥ ep. ArAO, QOV] © Leuly Fon. looged
AMS ABS Mans\ Secol&S . See Poraagada
oS Sais. Clown APkS Complain hy _as ov
Closs Tefetence.. MWe SeSendsion'sS
Ser wses_e& Ke Benes. 5S sD. Roragss
DWWeNe WrOhe Osos oX OX) SDC|S Yo
QS comoeeds Noiiet So cottec
os Tease da) OX LWASSHAS ~ obskstuck
— Aarerace. Efeceaute toy soy Pring,
Woantiiet Re SHonge se Ko Nene ond.
Wed Wwaemet cteareds. a Crrsxocy OX
Gaia 00QGUFIE DsPuitsths  NRIANIUOSD Pa CRONE
OCT A. OB CLOLO eS. NINE ComhnveiC-e.
oX Nae castor, Foor tris, PohetS
\ntiormmokion ant BalieS Sao La. K. Nees
Ls No invissSdote dk of scate ce Yo
oe Ofde\S No Sod. S.useesS |
> Sx WAS Lator SCOR cassecy Yreit
TIS COMSOCNS Paw KeSendsBX ons
SeX\\ Wesel andr Ka NenW2S_ Show
Seiwecsose Wan S& erence So YA Ways
aX tc. SPolveS onds. PHO e: es ay
Votitva Xo ack oc LmSot eKokion,
\R\oe Ria Sod OACORSMN ON omod ackS
AWEKE, OCOUMIMA. Delerror K. Beas Wes
ParWicrooked. GAs ecX\y an So A POON
\RdSinc oS As Baers, coroarr Not
r seeks a on See, OSS OM, Saxe
OAsce ssa A teare SAS Exim: Qo
Bendracowmon Si oped ‘oy Nosmesonrs SNeAsioX
AeXoineeS LORo Lode SS Mrs, “Padre
Cover ey Ae GIANT CS.

\S% | Wy. “Pardes NN Worse fou MMe ance S
_ oder OVexanceS NOV qhoew OlocesS
ams Sve” Sack Lhe otresanceS ate.
ORS VeESE dri YNnrose GLienoBTes Ach
ONs eked. NSN ne, Sor SRN Wns
Dre. SAPNA & ‘ Ss any. e& OSORNO Xo
Case 41es67 WET pone NN Wi Pagd DetoelaMoN ev
i A Wet Mor e2louos ‘' QNANCES LS uty Yne

TYasekex CatrechionsS Kiosk SHoOhine amoo
Src WSsSpeS Lorre clas\toc Not

oN & agievonce Htc eduate Trt. Voldet
DIAS SSR TLDS avons Your Ors Sve
Sve \oasSons YOu Keep SOQ Youd
sia. “co S\e Mc. Parekh Coas
OASOo Seakene ny SD) Wr, OoManmeny
Ol QV _CORSOES DicloMion Yor bos 2
OX Ae OMeNoWTe ON SNOT Not

© XC le SAWN CU OWEN ONCE =

\A4 w—!! On Don. , OV? Work Pr Aedt
_ Yecewed MeSacort WS Sree ne
Cass Reojonod Webdrcak Cemrek o
ooo Yee KOA bite Tocris wicked
‘oy. Sve OnenN overicla amd. KA CWESND
WAR WorieK Was Tecomedr nose Sosnre
Ta As Wk SOUS as WEA. Wr. Podidset
tarto\e COTDoans No Yao Cass Coan}
SwesQX8 So\ OXSicra&\S antsy No Yave
Coss Reeenst Medacak Cemret nx.
exo oawe dy. Re Sack WKoeus See
do Semrdronds Adwornce & Cottecdionea\
Weadtty DBeK Loemet , TAQ Man,
OANA Cass Couns\| Shorr Wowe Vo
PY Ware cos} ox Ye PACA OX ‘Si \\
\ ease :59:01.089084. F YS ocurred Wileho1/SOKDOPEge |goot AOS
CUSTOSN Mnomdiicodied. nd Seized

YOY Sess S&S GLOOANS.. “Pek Paicy,
ana SsokorxkesS BWSTLO QA\e.VAO

OM BAW QBddv\.070 WW Nokes av
Coosy ot&eX Xo soNs\hqy SOORK
VRXOLASES OS WEX OS AH Radin, a

ow ois. MM veodne dS iS Exhibits 2

A vaeheS AS Do\\ CAL OS Exnies AY
Asie, @ Sec at-S .. Ware tredicodt ot\S

ate acone dS as Exitos Yo Fresca

Ar. Volhets \atatsrokien ond baie’:

We Sd Sok Slog a Comers So medical
coke . AS. DeSdex VeXusecdr So Soy
O\So becouse Cass Rea yores Wad
to DVOTLOAS Odequore. THEdBAcor
cote Yay Sok * pT TE AKAN,

OA COSMOS ~ —QSS SAYOHAL MeMiea\
Cesrt\)eX Sw wok Aceoks Wi OoUndss

Om WAS, Poi elS VoweS V¥tTesr Wve S =
utteox Cans SHWE 2 Of eoS w. A&Sodne&
AS Eytan: Y ras Ye teXose Xo

Sy oN eX VAR. “Qed ex sy Choked
wei & Tas. Swhods eo SR ecd Ais cheats
Scole.. VS INARA, So We SPoe&S credik

Scotve oKecks tre, Vorres SON So Son
Vaina, x Yossn DAN, S\ Cameo IY

’
Kec essmes =
.. Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 131 of 184
\@0O.. Mr. Poet fealeaes ANS WAcot Pofo\eS
‘sy teXevence as ws Sud\y, soe
Wee IN Pataa tr onMAs. BA AO LAL ana
AQ ary odSis\ OMOMA Stokes Hs. Volvtel
CONAN EAN e& Numelors Tequesr Nokon
TeQuesino Xo be a 2H Kin VWarnok &
COMINOMAY catedX oa AtUs\ee Wok
pas) on ~ “VEL “Porret AAS Cattecs\y
UXWerrs aon t VQques Yosser & ont ATNANTSS
ANLOUA our’ Was Surotvonm os WAS.
N&cosk cet Orson, Xrosn Runs’ 2AON\S,
SATO DIOMNUOKA AOV\D - ren evans
Poags ON WS, VoWesrs Vedbdes of ncoicetoNien
oe ord acme & AS Exni ‘ors hM AWwock woal\
Sra. Bs. Rotel boas <wcotcetok ek.
—\w Sve Cass County Son Sot \on
pesos o§& Niwne a NoXed of Silo Boys
ant Sve SKeNersrenkS DeXK wedel,
TwiANN Diek\ K.WNervii\e S$ .S. ulogSS ,
S* cuCeN foun = wedSecnan. any
TY. SWawtnhco\es AOVoy S&S Served MW, Voer
~o ASuUssece Boson Vecarse ot Ye
Felam QSKOOUY And Leagee case Ne
DIAS nota mown. 1D eNy ld Oy
te Basan Vok\es a Stusrtexe ote Hecavnse
ok MS CHOLQS ok Sanu Seake-e Doenes ac
ASS0ar. cLoOoOdd ASseok PVA Pod ern
1 Osadiceteetodbdeys imum icwcao/1 Resets oumanak © S
‘oy QA Pave of “TAs oS KS SOF 535694
ond WSsodiy Weaokhn
aw no LASS ON | KAA Mop AS cor Qoe
Ona COMAc ety OX iL * Kas ee DomesWo
Mssoan38 (ond O%ediOOS CORVA\cSroAS.
o*X Andy. Beatee Dormes\ic ASSaUYy -
Taso, Bec arse Karty OTVo€
Cansicdions Not Demeshic Agsous
— Aw Oey Meas Le CL OANDK Desa nie ONY
_ Make Not Sssouds 2 od Timo
_ AABA oma Satay Bead hela Ye
OVAL Roa “ARsorke, WaASshee OosiVion.
Ags Ye Yack \ Ss ANN ‘AY SQ LA aS
CRoSaeik LOK. grote Miolen’y sevet~e
Dom essy\ou Assad Ono ALS fai ont We
TNAG TComarc\ed. This 15 eviseante
Wg. ‘Poel woas ros \teoted 2QuU0\
ays © *
ODS OV cCouove- San \osy SvAuo8 ey
\ernokes . YRokd Ac Paltet Lwoas
Nreoke Q& S8F evens Toas cot aiveX
eqguort ofonrearesS . TV ORAS CORA,
Root’ ane vex N5 = a NWechked
VS Exniioie 3 oOo SecdiotoNon Si ap ed \ay
Worn 20 LS PteAViar SeEAAACLS wWYRO
rwnete otso Aenvec We Avucsve-e
DoSiwrioi.. See orsee adoOned VS.
Exess A Agstidve. 5 Sec. | oX Poli ons
RS SSEE AN GRE ETT BRAS rs ERY IHR RAILROAD,
andi Prtoy Peach does nok Meek We
CON eNO. So, Ors wt Rot On Srasie &
PoswW\ oh ae ness, a\So SheousS

Wrae Kemre Ne SOoWhseS Crore, Sve
Me errooks.

\@\. Denyinoy Mere ‘Pod’ eS a Asusvec POSWion
wows o\so Kean We, ‘VoidoS one l
L OVUINe ge S ON wy prey eLend\\od\ Meorimen*t
~nodk WONKIND Varmotve StASKe2S
auornss cay) AGS 2. V\Wose evo eS,
\eetae Rok cok Vaskead& No ate 2

a) *Asus\eesS aes No aso ootSIRe Ong aes
Xcestn ake = S

b). Stustees One® No SrnoKe CropsereS
c.\. YrusteeS agr No ot exkcor Yoo omds coKES

4.) *Stuss ee AEN No snoKe Xcee Shore CONS
on Sac Yacelana Sele Prone s ow Se.

@) Ssustees ofe nod Voce d&. Sou A,

Sresre ces V7-Q4 KHoucss HLA Wier
AK. Boles LOas |

f\ AS Caged Oi 0004 RIG Dasyatat File OSMLS RRR LL, Day Toor
woe Wve Sweet SA{KendBkelCs ate locke &% Sow «
loa . PYM Vokdtet cotobve Komelous
OSVENONTES OD QKenror oX Mnre sworn
MAR Sod. @ SsOshee ‘sorES.. TYHe Sewanee
Abasys explained Row a sik asly
S\ X Aodvea YesmoXke AN Yr Rote \
Tis KAS aS Meet Aemrved. OW
Awsree Do SWion Tomer Ke Kas
rolerss Fedor . COmNicSsons © <. MowmeshiC
Assoudls |o* Seater ~ Dusk yer Mr. Poltec
GAS Dosrelous Tones fe dtiod\
SeNoineeS ate Semred becouse oF
asoarrs on Yele Tecota. One o%
Nae atieances voese § CNI2N ew ‘3
We drevernrtord Dery “Tn KKonnoens
ant he soit overs Wve in ketcome
Voy Vator o8 oS net Jarnokes
“Sop LOTAIo AYVNOHCLS on SRLS
Ces oul Wecounse Noone coces,
Sno otS\cess Sork owe So Ateoks
AWS oa ‘Ko \osK ok Sane OR as
wMoarcesrerS rey ofe ia Kiikerene Doar s
Depry, “V. Monnda, . Sod < aige SS KoRemeS
SYLAN Gon ays Weifte thon (ands Sei
Lwelmer Semieds. ald Veguess Zouens ani
os\evomceS Woda Swe CeSPHons &
Nnok TAC, Bolte 1S cChataedQ Wi
and, Seoxee Dome Shin. Nessun my SO
_ \eage 4:Te-cy-003geRdG\ Bodument 1 AA au Alerdeace sete o yt AS

~ Ner\atandian Wu Mometorrd agnor eo ® -
\o3. Ane Sock AS Mr PodteS Loos conSined
In SKE Tass Coun rod\ as co pretsio’.
_ Setcinee Not Sle Says Omady Anos
"NOA\ COMBS OTS arround aw No. Poni s nnen)
mire svoilelina ands voas nod Neoltny
| Lot PW ao kh Pawess Pry S\ co\. ORAL menor
Com ron . vs SPotSet coas Sseadiedw
_ SSGerem dy, Bron \amode Timothy Midas
Lono. Sh Sok Quon Vol oOo Vtas\ ee
CosWion .. rs. Pater SYK nok oe’ So
ae oudksitie aX ot Nor Frese ott.
WINE, Polder Mener oy Wo. Orrrdast Tectestuon
Mr Podv~er cos V\eSs Soot, Ness A foy.S K
_ ASS, Toke tk LACS. Nockeds. COW VA ow
ce\\ VI-XA houss ateoy — So Td,
— Wo Der Ss Paoerts, IAs, Pete tl Loas
| eon es oN ok Sook exetcise \ Ye 5
— LAS NoS an ANSso>l QT Breve was
WO KAKLLGONe, > Pace tSt QxXeEKCAS Ee &
OMB AN Neeke VAS Q ATK oot Mi. Todhes
OWA Ane Eleaiar Seloinkes voete Semreds
acce SS. Tms a\\ odMted WO So ch eave.
~_ amr OveELo\, eS eck “nok NS. LAG Conse ys ud\enol,
— OW& ~oas LMheodinn Fou OE, VoltelS
ny SATCOXK ORS. TRedtoal Meads . Sod. S.Wutagss
So Depry SKeensg \o not We Nice So
Dae Wsnories Decouse Ple\or\ Yawrode S

| Of 2S oOPwssewiti res Pi dimeduss, Aone d
ve Exes OR .
\O4H. Doss noy We mmowtn, oS Felatrnosy aOVI
LIN Sod ~Dearesr Lolse ands Depury
Wendsix WIRNG TOKEN, \eaod COPN >
Not Mang Poder ~ Re “WOMALLS \eao\
copys ao’ NOSEEAAA AQ AWD Copy ev.
DeOvdn Wendd\% DOMCeMY Sox SUNS Woshte
OWN Mra PoidtekS_ leonod rmoosK loecouse of
Wwe Soc’ Sve \eook COPYS Leena SHORL
Loete COPy > o§ YAS Complarss VUndrxye\
Tre Cli\ Risers Act YA WSC 1483.

\65 ° AWS SOON OAS Depry Wernsxyy VNohicess
So. TLO\S& Rose ON WAR. Po She§ \eoo\
coPN Sx. Depry Werds Yow SNe WS
“\ 50K o§ YWis’® Recourse o& WoNW Ane

Sores Iss Nae Copy et ARwW Ses. Loige
omw Deeds Wendsvx  § PAD AAN Tt Poles S
\eon\ Copy S oF Weiss Comoloarss onder

Tre Gsi\ Reps Acs ond Yre Sock

Dos Ls, emerse® Use See Wet Tose

Qe Complore , Wrvr. “Pod\eS WAS

7 SNope ty ONds. HVeverrer Xyore

MOKON, AY Tole COPY S ‘by o\\

Cass Cour | Son OAACIOAS 2 TAS
sememdr\e one BeAN eX Vtoen Wein Aimed]

WAS Cosmploany Urdret Wae Cio \ AON S

Kes o\ WO. Use. \A63

Case 4:19-cv-00084-FJG Document 1. Filed 01/30/19 Page 137 of 184

     

»
\(olo

sncoves oe
od voore ds ExXnin’y OO. ne

“LN sUppocts ox Dvoaieis§ od e\S c\onS

Yrok We Was bees VLE POLO SNE eds
becarse. ox ae LHe Gury OX On
Ul Vans AWSASY ~ LROARBEG WOOL oO XS \e nod
OSS Some = error oN pro. Se
Wiqgsss SrOONLS  ORds. Qe Nac

WeQry Soy Gosxm narod SOK
TN. o RoSAeSS \eaos Sr.OPNeS * \ous

os 6 WW aS

Doc Ke Eaves Yok We. “VoWe&S
cose \GCA-CROOGSS-ON .

 

FY s OO Srewrsd PIONS NO Ss
Wy SWote0\'S Supple SSr0w We oder WSS
Yesrove ds Kron SA Sooke We COA &
ox Swe Noack NRe Mme erodxorm’s S
O6en exert. Wt. Vorrek Xtoom
Phe QoRerno, Oo Keermse Not OND
CAVONLOT \eok WAALS 4 Of eXtior _ Odds.
ew | \toX\ . WuseeSos DEWaRdseor
COPARronedt > WIEN Vowce& om.
UX. Ro\eX So ko ON WRODBLGUAN S
oN \e aos OSs SS Once COMEARON,

_ Casegil9-cPRDESANG Docent 1 ARH SL/SGOPE DH VS Xe\\
Jor Nery Von Peviods ON Sone
—\na stotve = OUni srArnensy an

1 \Wattasme nd oe VReESe Vona, Pesos
ox comP\necmrens LAO Xd, TAnrs e
Prods ole ok. Qua So he
Vance dy \y Froud ~ OEplerensiod ‘
AUIeSS , OHYSi car and omenrod
coet COM - AdMvoone& WS Exitos PH
ao Seclosadvoc rowed Yay Died
Qersoinecs.. ASXooke QOS Eunkbiy M
LS xn. Poitets \edtiek OF Ancotceiadiot
No Siow Sars. SPodiek LIS comlined
Yot lona petiods of Sime . Undes
nese. LDAneod ns sXt ess kor ComsiiionS
Rae. Polhers Ohy sicai \THentor .
—ON&W gre WVCOXK Comtion INCAS
i erway mo otSe ant vX& Cooortthy
u TASMAN) Ondr Pry S CON) deplede
OWN OLN ANCOR cesoye of \orn
Hex OSS. ok Viene, Urde Yavese

Coma as\ OTA Sc.

\4%. . SBSNecdkedr as Exhibit OO ose

Swe GSockes enttieS ag evidence
ne cout Ssenicd CONS Polt2f
i SSomsay. COUnMSseN Koni. We WAS
l Ye ote SecWitia Nun sels elo se.
__ RasevR1g HOVALNNS QocungTh KoEtey OdRaHEN Paneth oP ON e_
—holkeaS Cot OAS Notens Yay ae
Son\ OSAACLOAS Qn Pre cout’
Tlewe SAA NAYS Xs oOo aN Q\TN o~
Koreas OFT ocr « We, Petite Was
— Semre dS. Ol\ YotensS Sao an
Aequare Vand Wstoty, Show &

YAN .2 5

VA Ono ok oO\ Yredse, OO eX\\\
res\tichbine Commons Sone
SeXerdons Acie d& td Noten s

i ex WANS So look We -

Ole Pos OMe ands Sia ox
WAS. Vans Sui OX un ots oddverso%s
So So P DA DoURNC OM&e COs SS
Ror Leos iit old ours QM SOOeh

VSSLRE,S ARATCOLSN eloan\ Se

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 140 of 184
EXWKDSTLON. OF LEGAL REMEDIES
170. PrvoieyskS Jason Voryek ‘NaS Lrsed Ye

\arnoke AVeNONCe OLOCe dose OVEN
ox WA Cass Coumsy Sow So As . Anew
SOW ek Ye orolalerns . DWarcdri Lt Vores
‘NOS Yoo cored O\ CONS desodk\ ow NO
Tq Ye tAdieES Ant Qe onaim o%
cosmsnonds Yo comect\y We omerno®ies
“nm SUCpotN o* YWwese Verdun Meogiions
oddoo ne & AS Exists QQ o\\ 3 Panes
of On MWeaatahiotr S\ Wedd ‘oy Se
ieAV o\ dekoKereS DINS \now a
mALRESSOOX DW Aes K& Votes Ose
Odea sks toe femeieS om oO
\SSU2S Om \eop\ Norns s\osetk YN

PAS ComOloin’s te

Wi, OU! oe nwdd Yoder has Yurdnet Key
SIND) Yre Cass County Cour’S lay
S Nexen sVxohiows .\ eWetS . ON etiso\

_CamspYEanhS in open cont’s Yo AWN
ont solve We PLORMEANS - Krvoadneds
OSG, Qosnelors \edtetS So We courts

AS Eatnieit WM , See Scon and hack
Panes. Pr. crati&& Pokkes coats Vol BN

Sie Dlacey Le Yo Ose Ine Mev once
CRG A AERROA ERS SPRRIARY 1 cAeOCanAI Magoaasbitsh oN \
Vo, Vre Soul Setogont and Liew etrow
mene Ave On Leo back ko Wwnese

| QPesonces OS do nok Mode
Q OcCesay +o o\\ MeNVNoOCeS * DMadiitS

“Poke 8 \\as YequeSt e& MurneloursS SvsweS
Not OTA Yes POMSeS LackK Ko
Yaese on eyances lat Vney o\\

ner emi ed of \ APOC' ed Cand) okey 7

\73. Deaurty SNocn Co onn YA Vo NN

RWolket Yrort net Corpoto\ Omds
Nerd. Ss se LO wee

WES Sard .

o\e Yao of NS Moet A Ae Keeps
TAOTAN A VLOVaNWCeS ON Pvosémsne@
YA@ ke -

\74., Depry a SMonhollen ras Sold We. Paldet
+o S\cO Low No Nese erty Iou\\sinis
QveNANTCLS We CBASeEL Ao bods COLES
oS N\

75. DMoaM&A Posies used ine Qusnkey
SON ecs\ornod Kiosk SOON SO
KWo Sevesor. A®*vevnances \X mos
POW) wR] SNe\) Weta nay
\eashot\cdd KA Novernoee 1 SOV] 2s.
poses MMOL A AWANAWCLH arrouss
So edtMing anmnests of Ve WS
' Pape dtRC one A I LGR RICO cop cesce Ces
\716.

117.

\73
a VveNomwcesS nO \YoackK \aitons’s of Ye
ae =

EAT, Doitel cok x TLAPONDE- back

Xo XO oneod Ont Mie Snreo \ossui’s
Youn SOAK Yow Werte, AIM TO We 9

On Yne Kiosk rodkine PY aS
SPod\es Op’ XH VESSCONSL- bock Yo
Ys Teques we oN aNd, ATeNONCLR,
Wrok We Kee PS Vota ON evances
Waoss We ro aex Wore LAO

wo OWASL, BRO .

RQ XAS\CNONC LE
SySesn., ask We wr oer Duonened .

ae

Netx Tote) ao Wve VweNOMCES OC en
I Mae ack, Lo eee Onda es
nex) Ko ack omswei\S iine\ —wWe

Verbo\ ott Yre lords speakel,
Poth WN Otwore . ond editor of
ot Wet WarnokeS — Nnose anawrert\S
Ove, Woon 5 ARAVA « XX “oas Kos
arti. Novembet ROW Woks SP\ arts
ok ONSWETS Fo AMeVNaNnTes Hecorse
SRen Loere drome ‘SY Kiosk SXaORksAeS
Ywrok \eowe Orons\ oN {SNOUGA S.

OS\en Ploandkd ‘Polite Aolicess ne

18-90: ROOMGSG ‘pegueatn Akama Regs 1G OMRON an
orounina ko a comlict of interests.

Yas. on re) e\poace, Ya Sve nN eNOANe &
voce Suke onoiroere ot Ve

Cass Co LO, Xo\\ :

174, On Fels. Q OV ®\ ork Rolie
SRR etino\ COMAO\AAyS yo
> Sie Monto & LORN DWeoud RrookS
a Ae Our Wrotson wele otesen\ %
ak B40 AN. The Comolli’ S Were
OW. Los Shek QOwrn Yay Soh. Mromts &
ond Swe Sock \Noww as => donk ag’
proce SS ands ohawers Wock Yo neil

OSE NOSCE SS WAS POSE er and brows
XS Prete otcerdion.

10. On Fels. CO, Q017 Madiard Poet
USE aX a Stas ek eM e\ope AdsdKeSSer
Lo Wwe SheriSh elk Lwebert and
SOMA KR A A Dace, LV BVOC
Camolany. ARS Complains exdloinedr

hous AfreVaNc?’S Ams ek Ofrecessed
aD Soe As OW one l COTNOIANS
Vite d\n SRS Civi\ “RAQ\s Complains :
Mc Volet Meet feceawead any YeSponses
Yo WAS O*/ Do. eu wh RNOMNCO 3 seoudy Funk

SOV she word \ooy SAAS \erd2k vAxo
4] Biss e19-PPARRATIGO Oagyment 1 Filed 01/30/19 Page 144 of 184
\&\ PracMmkk& Podke® USER OO Nose cot)e
= Regquresss Sox Recor dss Yo Kor CapyS.
os ON OSLen Ane S ODN Wo Se OVE
DOS SNOcN VTS Pec ~Ges . Soa\ Nea gn sas <
\asnote, acdio \\ Viak _ Snese Cequeds
soerve \ epreve dt Gor snouss OLocess
Ot Bd e&x™__o~ FeaOoOSe s

\Sa. . On Son. ORR DSONuo8} VR QO]

DVoraxvKh Solves soon seh. On

Ce ques. Nok DAScorveS\) CrddS macy So
Soresne Conrs* Morie ASO Leg we Shing
comes eo od Osven OWES, TesSOomses % 7
Ye quests Notes Nes Vo Soasa\ Vou ~ AND gron\
\oas TA. “Poalyes surardve & WARS Svacovesy
eo Mio Yo Nwe Cass Cound RIT
Couss ant is aph BWemrve ds — ee N SOAS
oN nese ecko Meashors ordiadve dS.
at e EY iss DB Ane Svyot\eS FesPpons]<
Ko Seis OAS COves| moon See Vaiaegeens

—Avorlans VW.

\$% S 5 Om SS AWOL} Ne 5 DOV] Dara Kf \ Rolle &
Lsem & Sudo LO RMOD Nos Yee Kon
OSA ASN SON Of So. Qfodaace CoeyN > ot
ON OSs eNanceS . SHhor\ Noo Ord.

LON soXve. acid Vo ok ~-On Dow. ob re
| Casd4tdoeondbe kath adduthe “iach OSCR Pajed4OcbussS ANA
ack\n Vlo Se Ynve Prosecudina Adiaine:
oye et so NaeSe SUE POM Neg Ae

ISA. Mr. Paller Seer On\y one row hhex,
tesdomse Yo Qa Qrievance VeSpoms &
OM DoOmroKy \ OVA BN We AATSe
Kisn Obket . Loken Trt, Poster asked
SeXembomk Kirn Ostes LE Ke coulkt&
Keeo OO CoOr| oX Wve 6 VAY ARLE
LeSPonse Nov Suduse US ands
etKence Ye Kedemdrords Serr erm WS
Yeqy ess Ond Sond. “P\oN\ <\ Volek OWS
rove So Sulopoenan Yrese CLevawce
cecorhs. AXSodked 1S EARS KK
OO Coos on Werrods TreNOAWC & Snacks ONY
gnc VoiXelsS oops’ akkoineN WAS ane
So AGUAS Vaecanse Lowen Wes, ‘Vodd\ eX
aye +o Sudpcenan gee dicad ASLevoneeS
Wren were demrerd

\@S - Me. Poh|esS Kooe oe ae
hacers@ TA. Looloace Loads ome Vo
OW qu Wee SOON Posi oX\ OSreo BW
Cosnploinss Berd “ar Tecot&S om
Mevembet DOW. See MdrooksrentS
Yh Eoiribts © OTE SS KK CLL Ltn,
NN ,

,, Case 4:19-cv-00084-FJG Document1 Filed 01/30/19 Page 146 of 184
\SG.

\S7

PVoa\ wst Pokket any NALS aAkotaney,

— Kaned -e Loott\ace, YA e Ween UmsaclebSso\

os ASN, re” sor OD ESL Ay av otto.
om. oSicess Xo Dlodswmnree od
Tequress otens AMAR AMEevemces
Peroiewm “Ko VAS Cause, Traele

oe, MrasnesordSs Leqnreak Noten ORAL

»

face aay ec Ye VNorakeyy Cottections

Los raoRine Yok Coss Onrord \\
‘Son\ a ickt OS, CANE ASW) OVA outs
Warods \eane ox. Mol OX ATNOSS n~ .

_v\rese WeoXy nuns aACxVONS Wink] td

\ ans Poe ete Xen Xo 2A
es WeeRce Sirs Not YAS Cron TA WAS
Cosnodlainss .

i Precaurse Sor oxkichok S do mos Otoodse.

\Wamtivuariteon SebOonheS back Neo OS eNancesS
LAMoKe OPieromce S am Soi Se Suc
mv Ch Kiros Osos oX\ GwrevanceS
Praia esNA Po Ne XS Unmot\e. “so od eco
OX aAvtieoamnces OS eorbsence We SAAS

- nen thakeds Te Woods. SMroeows Ts. VolkKe&
Uses ce os VEN AACE Proce Buwer AD
By, Se a emcee 2 Plonnsi< & Coder @d\so
Lsarteds Not Yesponseds too, Qass Ye
Dome Wediabions of sven toomas Yo Stu
Gaseh19-4RQQORM RIG eDArmennt Niedonadkie pase Rez BEAU So
Probe WAX “Paives 4S Unok\e ‘ko oak

o\\ er ances Wicumk No Faulks o%

WAS “Gun. Drains. \ Pode f plons
No use Ye DOeaiQe & SNohes Yous sticks
Cours ant Dloper SA\ScCOV eA\\ Mok loAS
So dbitoic Od evidence anh Os RVONC LS,
Yeo meek al\\ We Ex nouns’ ‘1 am,

Fequne MenhNS a

11 Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 148 of 184
\3%.

134.

\A0.

LEGAL CLALMS

Plain AS Doson Porser reo\ CNS ONDA,

AWCOS Do fox e ‘oy re . etence POLA.OLOENS

\- \8B

Desendiordss DeiFX Wee , Dusioot Dier\.

S aSTn Cr\abo LAT TN 4, MQ. Wea es dS. VvkQLSS

Omeds Cou y oy Cass Yd\vsre so \ Une

aT ase QvONe \ ALO MWiasasy ON x Laren

TAN ZONA XOX acce SS Xo Ne coussS

Lrroan att\ero¥ So Sooe Yee Coan)

of} Cass Ody Swets XX Ss Office SSROSNS S|
VS Sodio, PV car i&\ SVoh\eSS VAQNN S

No Os oceem Oso Se ORR Voth os

OCCe SSD Yo Wre cooth)S oS Yronmbee&

by Swe Une S\o\/es Comss\uosion . This

Kas COUSES WA Dty Xo Dae Col\ets

CU amimok Case OR Cha\ Ri PAS CarmBlcink,

UA > \ras Conse rdr ARQ AY Xo Vea A sS

“WoWhers Fins’ SASS RY SIR Can kh
FoorseenSs ArnerisnenS Xo Sane

Omiveds Srotes Const\suxjon .

The Selemsomts SeXS Docloet  Dwiolhy Dich

Susi Cioiibourts . Ao WevW\eS 0S. WUkALSS
Sessary . ont

RIAL DoE ITS age 149 of 184 ~

N. Monno\ em, VE~AVOQNK © ecce SS
+o on odeg wor 2 \aw Vs Vor BWRouk

PLOVvA An Q e\\etrodtivye sreais of \ 2a
Teseoavten . \ PAA mrek2tiak —\ LAN
Oi’ eX . Qoten Sy OrV\eOrn Cod Moh iocy Qoetens \
\ oan Trolls x Sei SEXO VA XXX \ Ooty, bool’ he
OX SA Ssousk ConstiSudion + COPY ,

an Are Wsaes OcKeters et O SQ IWS OES
SLSPNES LAS WAL AS POVcysS GS \icnol
Clo Se \RdAgen\ SAD Mes Was.

ui o\onk oN “OVA . ov e\s VW ek SNS

+ > Plo cee Dts. S>e_ Oma Ways 3
OccesS “vo Dre coutkS. VS Was
COUse dX ADAOSY So QoaARAN AK VelAetS
CViestanad Case OW Cvs FLaRryss

Como ony WN SOSYIN P\ aay SS Py SARRS
FUtsy Jaan SiS OR A Foot ieenty,
Kgnemdsne®iss yo Sane Daiied Shodes Consvihoiion

AV. DeterdosSs “Sel¥ Welses OAS Dien ,

_ Sos Mion Cikcrtbourc (Ke Nese S Tennihes Wise
S.VYauteesS VONOGY GO Dassen Veer nan

Lj ans \ Monro WerK O1Ol\as enw Proradh KK
Pod\ eXS Fo of Veena ements en T\ oN
No Que Pi\cceS> ‘oy SLOTS Wa Wicd
oN WAS eased Woets} Yaka teosk oS
Se GRBadsloneX Oro Se ANSA Ron's
supehes . \ ea moe Car . ote .

_casousto Soasd 8.656 DadMEMAANPLOIOA PhyaBORish ~.
\Ad.

wWitho oy O' OVI Sarin als efnaryw 2B MeaWASs
No Ole Pare orsesese Sok sy CVo\
CON Ane SeX EXHoMds§ QVLE Qvol xe
CAT. DoW\ek Was Wo SALONS
Counse\ because We cons ON ot

i Son dion COUMASLN Wes 1 Nose

PIaend& ‘PoetrXe8S Toads 10 SS cee
Oo De OANA V\ ON So ACCESD So

Nee CoutkS omndsed Yre Fisss Fan ,

Sa \ and Foutieen Nene madionens SS
So Nae Un\\eds Si ote Comshiturdsioti.c
THIS haS Cansers_ rv“ SON} Yo Dl\andti¥\
Posters V\ Op’ D> ence SS Eg ua

“\rokeciok C\aXxrs &- a YQae
Fours ees Nh [Arnemdsmems No Sace UO nde,

Sveves Cams isodiot . TAT, ‘Pes\e&S
AeX\ense, Yok Neosiays . Pte At\oaX LOHR
Xo Yseab\e Yo Ore Ene nr Nek ene, Nak
QB LsyAVas wee AQ CAVONN
aR aea\e as Dro ro Yousyek

DL Qn DlesecunetS COBSINA OV

WN WQS SAS KONOMLOAL .

Delerndtordss Wed\ Webes LDwrAr Diadhr.
Coumsy, oS Cass . Susan C\ciiOoi ¢
K. PeoW\eS . SS. Wore SS . SNOcy Gunn .
Yason WeSSermoan — ont Vit\onpollen denio\

of: BA oERICS Bdchittent PREAUPB Paty rppros N
33.

Winer Hfovi Noy OdMecnoive rears oF
\eanos SeaSeokon m \eonos mrokexsio\ .

OSS IN VomoXk CLO Se WADdLaQSS SOPE\N QeSy
XYotenS . BY gout C one hudson =

Se4ne\o LEAN acoSion Now Rook S K COPNEN

OL aM oXKet AWeIModSWe Weonrs

esseri\a\ No ple paic o SeXense-
Xo On Sesy Yeiod. ats ~ Ana SonedmoNded
SHPTSE SS VON eotinoys WAS COMnser
LALoos Coy. DAY ene Lamansoms 20s
COMAnvonces , EX eNenyina Orr. “Rodvec

_ Xsoon Nowimoy Ware Fels. V7. AO]

SONATA SAXON eSS\O Neotin oy “= Onedy
WasnriexsOus NoOXiy XS TvoNS. Vis WS
Wraro\eds PO\ornrxcss Vote&S Due Vrece ss
Omdes Nae FAS ond. Foorse ean
Re)emikksaree tS Xo Nee Dehe te Ssode S
CEmENAL AO Ode WAAS Combed
ADS, So P\oaw dt \&& DolWekS MonyS
No a Noss Noss anti adeeds *xXo\
Apore\ee dr ‘ON Sae San Krnemdsnens
Ondy Fouskee ny Amemasmems Yo Sane
unwed’ SNotkesS Consiicckks\on .

DeFendsons s VA aN evi WN\e.S ON o& SS. ®Bosoe SS
Srou oX d&eioetrose 1 ASA erence
‘oy, Pieve Mic PV CARS SX ord er

| cass RA DOOKU RCNED telgaShsohdd SPARE Wes Sos
SChedr reds SUPOETESSrion Neal in Sy

ono Vion NEOVNYAS z OYeAtiod COMNehOMNCRS .
amdty SOmed vie & Sesy SANS DTowKenr
Hohn Jelermrondss Welk Sare Discov BY
Wiseos rok wete Oc a CD YroX
Lsete ONY CAV Cron lecoarxSe
Brey Lsete aposty of Me.'Podtets Wiscaresy
@NASRACE Nerds Come x terry, Wve Coss
Com ‘Prose@CUN\ om Om Ce, Omds Ye
Severdsormrs K.NWerdXces and S. YWESS
SeWyse8 ore Weiss eXemce, \ ov\xe So
\ex &\ ond KA ete WIodsOc Wis Discovely
Wideos odes Ke Yeque Svea, SO Nvy°ehou.S
SAEAeS AAS \Ras violayed PVoinsi &§
PoWk\eNS TOPs No ploceed& OO Se
Ond Tans OX occesS No Vine Couths.
TWA. Courses VRQ ASA, XO M5. ‘PoteX\S Suoo
ceieinadt coSeS \SCA-CROOG3B-OV ank
\wCA~CQo0001 ly pisiestlan. Mr, Poddex
Sot, PLEPOKEINA, O Ae\ense oC Xn
SUPPLESSrion heakin OR Aes NSLONS 2
TAS Clevemved TAS ‘Poltes tose WON NA,
YWre Fee. VY). 2007 sone dure & SLPElESSron
Neatirdy AW LoOsy ASIANS © VOSA

PAT. POETS FAA SRD RC On Cour ee
Asverdascerss yo Sine Und ea Soke
Coms\\\odl\on

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 153 of 184
\GH ot Des errors Stacy Gunn LAS & oN Saseok S
Srod She vi\\ Qrace Tt. “orkd\ef Anko
SASCADMaory S Se-O9N10N SO Wrok Ke
comno’s use Xne \ors \ilo TaSy ant Ye Yack
Plow Sik\ CodlNeS coas Cloceds WA OSCE \inoty.
Sere andron ON We moms of Moktadn

DP R0\L ands Movembel AOL ond denver
Access Xo We, Vow Merasy moNnrou ds
PSO o\Sermordiwe Meoms OF \2ao\

— ResSeasdn\ Saw NTEXEN moretial oS vLretoa\ed&
Paw Poets To XO. ack Cfo Se. ans

Mores Ko access NO Se CoussS .

“TR = COUASed WAY Oren QO So D\ounhi fk
RoAN e\S Cluminody, ond Co Wo S Cossmioiey 2
AS Woe as Wmparsmmrest or Viena scohionS 5
Wes oS CORRELA No Woe nee Vode

-\ss*\ = -\ AN ~ Sy XARA x Ord. TFouttees ty.

Asnemasrnensss yo Yne Dated SioseS
Cons iodkiot\ @

IAS. On Moston 7, ADIL Ye SKeXeriorrsS Srovy yun

SDSoson WedKetoon (A. MomnoWer — antk

ps VOUS ESS. VUro\ods eds Br\ousik& Bodyets

rn Vas S Xe Sure Gfocess hy Cloceun
SAC. Voices ia ASCrinosy Seoy ep tion
TEs ROU NX s\ WBeiNoy ACTOl aA OX OAL

- PNOCBSS Neovino, ~ Oa CLeSen

Cas YAVOROGAEIG CDE cuMee SAS HONEOTNA Pagawer of Qed eXeNine
\A6.

197.
L K. Neon We S . > ~ DWUkaess ~ ON& County
_o®% Cass Sollute. Yo fur oa WON

ww P\ aAnh\sS SPAS ef WrioloX ey ONY TON. ts:
TDAAS. Goto ed Broad KK WodkKe&S

FrSQA ond Fourheemsin Aranemisnes tS
Yo new Unies DvoteS Comadidtursiot...

On Mosror / AOlO We deNendSonsS
oN ON Gunn DD ASOTN WedS eLNO OV. Wom holler

Onn SDS. Duseg 65 Seorwuek V\okedti fF &
Li Pocex OX WAS Deisono\ ELoHedS) ‘
L4 \eoo\ SATAN OS, SRarey o\ ~ Andy POESNOQAAL

SNos™OS TOWRA OARS \nvemsoty Teoet\
Omtw IROL on ALL Oloce SS eatin
D\o\o\ ey Vg. PoWees Quer Oloce SS
Qurosmiee ‘O\ Sne Fin ond Foot Seemin
Kenemassrnenss So Sae United StodeS
Canst\iodtton 2 TAs Seotiad lor oxy
SAR ~ Poi eS QcoHeSWN COUserr ANAS,
Yo Dore dS Poe CS TOSS to access

bro Dae COLENS Carns. imiosy Yo
(Mad &ihs First FRNA CGR Fourseenty
L NanesrdSseerdS No See United SiodteS
_CanasSX\ NAO 2

Delendsomss BelS Loeel , Dron’ Tnes\ ,

x ot Poh Voldes So Smoke Et ook &)
Casrite-on sede hd @odtmen 2 HOI/ITORS 1sSee4 NRO
\he com Say Noo eX am odhotney, ONL Anes
AG semeek Toren Seno odosney Ore lok S
Picked Ss VoA\NeLS c\ Sw “vo coumse\ VN
_sro\osion oS \ Sekt oldeLS TA ON S
undseS Ye Dixit Denemssnends “ro Sine
Daidtex SoNeS Cons\ikudiion

VAS Dederdrorrs 3 eS\ Loebet . DAWN Dio.
Kv. NenWdec3., S. NSuUsngss a Som Wet rettyan
SNon\ Guan om V. hMWomnol\en Aemvo\ \o
\ex Drow Qotvek THO e& Ooore
_Latsnomasote cy \eoo CONS oS\ eX \Wwe Comet
Sed» Xn Teques\ Lote PeEGLeStinoy 0 Clore
om _unrmonm ote ds Lean CO ons ne ;
ServerdBbonis AIS onwoale Panik PONE \S
Or ceAc\ o\ re Xorxwreke bradet ness lAgToN
OX & chene . We dSeverdsomrs of e
OCA YW AS Mages SSO, UL LER.
delines oNe ERTS e\@Ence Wr VANE,
Plann ihS “PolWekS NN opt So Corrs e\ —~
SAN XS of acceSS Yo Wwe cCouryS . AAS
_OSo Yateoks odes oX Dre ONNOVREX = Overs
| on Nv\ LOL, Ve Grolod ion oF Raa “Ro ers
Cosy Ake S Ane First FAA SUA ,
om. Fou meen tn Amenmdisaerkss Yo xe
Dated Siores. Constiacsiom .

Case 4:19-cv-00084-FJG Document 1_ Filed 01/30/19 Page 156 of 184
NOSES:

200.

by aot Providamo, Pras ‘PotteS |
Etivore Tourn, Wo sno he \ean\ Se\e phone
CXS Ord. Sve SMO’ No Vek Dae ~“q“Qq4&
Polret TOK DACROMAA ofedk \earon CONS
So Ws OdASIREN LoRem Miasousl Revised
SVotvres GOO.O04% 44. wire ONS policy
Asticie G Seer dX Aewine an cleoke a

_dwod of enesy pefson \ CHaATane OX OX

ones SAS onice Xo Moke cr Toorrn were.
o PrTsom \nedd ‘vex custody COM Sow

| Evoke, LAA WS \ousy ef. Ane SKelendstondis
TSeSA Lodhet , Dwroyn’s_ 1h an Kober We ,

S. Duress Nason Netfernon, Story Gunn
Searidet LOIS 2 , ARK _V. Monnollets Bae SBs
breadkhe th OO Ourdy, de \ex Word Voltes
CON WAS GkkolRlN AMDB Nore DW ONY
mown Wis arksof Hen) ssw 3B

AN Wrolodkion ot i KSSO" L :

Storvses GOO.OHSB and S4H4.170.

  

Aten

   

Sy Ao’ PLOLIAIN, On Etwodte, Tooc™ SO
DMoandsiS4§ Dekhel COULNK CHoOke EVworte

\| Chone CoS Fot ne puteose OX |
_ Hie paTinoy his delense For a Woy tial

LoKem Wonostanre SUs{p—Qe Socy Lex
oraerk Ow Jomualy alo. QOV] Yo Oo \e\ephone
Sor Yne Oustpose o8 Ple paling, a dcdense

_, Rasectesesce, e008 kala hoctttint PoAeftsote age 15 e\S seotesenieds
re Selerndsorris DeX\ oecket K Nes Wes
LS. ‘ukaeSS x Nason Wedewnan \
st Ocy Gone , and V1. Monnens UroloA\ea
PVARMSS “PoldetS Tas Ss So Os ocee my
fo Se VW vro\odsion OX WMoare(KKVy
PolWelS TLAWTS LHset Ane Si YN
Asnemadsmenys vo Swe United Stole S
Cons \ricdionm. THIS 1s COSI
L AAS Yo RaAngk SPolWeks Drew PlecesSS
Onc OCcessd Yo Mae Coutss a SRY SENG)
‘as Firs Fan SSSR Lona Foust erin.
Kenemadisnesd s ko Nae Und ed SrvodveS
Cons M\Udi0n <

QOL. Delendonis SeS4§ wWeloes | Duar Dior
K.Weodles S. Dusgess Jason Werd§ etnron
DAOC Guan, DSennSe& Wise AKA
by Comholles, Qveniod No \ex DVAniss
Podhek Moke OWwore Urmot\ {ket
i Lean CONS ot\e\ Ne ote VA Krouot\
Xe ON Xoo\ AY ots Ne OOS Wo’ Wont
Xo Wwawse We od\orney oles S Ot oedae
— DredcedX/erSorrks O8e Violodia
P\chean& ‘Rod \eXKS ops to be Aree
Reon LAnname & ons ON) OX
comrdendi oN VA Oa\os\om o
“P\ ASA “VoWehS v\ ON & LESLL Qe Foun
Rerercacrmoaetyc \mcdiaes rer verter S> Seg sky Gershon.
AOR... Dexerndondss Sed Werres K. WeowWeS .

Se ‘vXqe SS — OSoe WerdSetnon —

Story) Bonn. NeaniXer Wise. Ons
TT. Oomnolier, Qemoar vo \ek
SN RE Poldet snake p ruoke
ammnorsoteek \e o\ CONS Srosn,

May \W\, BOY Ao Dory A Aor Se
Yrod Ae COrn AR Ome Acryaty

addborney, \pecouse Plank oy Cod eX
AAS LIS Rouos COONS e\ ons

Dndserdt Sve i mUesk\agh ow ot oO
CHER OS WAL AS GQ PIwrooNor
O\o\o SN OTN Sof Orv adLoMiN, We Vans S Ane,
AdederndsSonks ate VIDOR, PAMALKA
Ro\NeRS TASK Xo CoURSen nse l Yne

SWRA AcnemaxcneddS No Ye O Aked
S\odeS Cons iusiot . nese Wea
Ocy\ OWS couse & OrCAD Onds. AQP,
by PARANA Po WekS Cos oN OcLesS
Xo Mae CookNS (SDHAe PLOCESS ~

Loa ont SHeedy Yeio\ . Onde Vans

Ox OANSsss se\\ SEATLASSAD Or oO, ies

OVS \oNion of PARAS Pot\erk >

Fics FASS SKS Cand F outeen ti

Arnemaners& Yo Ye Daived StoSeS

ConshAcaion %

Case 4:19-cv-00084-FJG Document 1_ Filed 01/30/19 Page 159 of 184
QO. The SeSermronis Jed Loedoet , DAs Dean

Koes Wes -S. Dko.E 88. Sony Guen,
Sasom Kee sron CORB ON. Mromno\e or
Semort ‘ko \e*x DNManhAr Voisel moe
Qtwoke, Umenon’s Ose on \ LAr co S wien
Mine SeSendoadss Jorced& Ms. Postel To use
re Tecorser corlect CON OrvoneS VY Swe
Son, Poor SRok \S AtouRds wel \arnos 2S
VN OL eum sein aod ate suiayecs
XG Te Cot dinar ARB MOMs Oey eteoKS roe,
Sores ox Ywe ox’ ANN eMers Ov We we.
Wee Aelendsomis vicloie ds PVN SRos\eN\S
Torst So Sure eloce SS. prded Swe
Fook sk 2enin, Runenasmens Jo ‘ive. Unirer SitoteS
Cons skiom ‘by Keowwrmnoy \Wien o& ‘AUS Nesters
VilnesSyy inveke St “cy SBRLSONAA OTVACY ABW
TAS ‘0 Com ers osy o% Ae comets
ox \eo\ comuet SoXion LOD AWE AS
_pereSdSiche ty ant COMMmeMriod OcLess Vo We
cot SS OTOIASeR A Qave seascrors Q TOA Shon dicot
“VAS Weogh action o% Sete anokinoy We. Podstess

\ nN CONS ‘\ S CODER OYA) So
wk AkeSS Th ahs Eset Ye eq LrO\
OtoXe

cNrvoan C\oaxrSe@ oX Nae Foursheenin

Nenertisnenys Ko Se UR e& Stod\eS
— Conss\S\uxion

Case 4:19-cv-00084-FJG Document 1- Filed-01/30/19 Page 160 of 184
AO.

On Novemmesr 9D, ADIG shen Snre, derendtorss
Sag Gown Omsk SaAasSoc Wesletnor Lr artaly

Seotone dK on SErvzwe rn Wresn& WA Droandtd&&
—RadWeis cel Noinaotean LS nook ONY

Otome couse VS eliewe Nnete Loas

| Comrrerkoang. ark Sve Noack ao Wed

Combto aon. SWWoaAS wae Ort Yaven\ Ov\ ed

| Ory Were Serwermdsorrs SS avy GuNmE
Lom, Deser Wei etna \edis Sr. ® oAelS

1 Vitra, of eon ot cent AN Or On SSONY Ord.

oc W508 LON Ae s\o% VAN em Oty

| DerSomror Oropesdy Serzeik amds. Sven
, 2

Ormond So owe \oasnote Suse:
SUORKOS Ciotnes, LorslsookS ORS Soo
only \yreotk%. Snvods Not ek Sotio\ OdSSLESS

amt DOMoNe QutneeSS ocr Nae . Ihe.

SeSerdsroadssS SNosy Geen ant Sasson
Weletnan afte Jidradinoa TAC. VoidessS
Vany \o ibe Secute. —~ DelSoV ,
Wouse® ~DadetS ands. eVects DONS
DLeasonanms Seofores Ani Seizutes
We oioloNien oX TNS PohNesS Ty SAAS

Landed Sine Fouttn, Arvemasners fo re

Ue ke & SNo\e S Cons h\ ot . TAs Ww .

eS Seoriw oot o* ersona\ Propess\r

  

 

ih Voss. COAAS ew AR psy \ o Ak, © a ek u

Sue Ofoc ess. CORR ex cce ss Yo We. cous >

1 “gasewi@veddaarnJGoDucuenee FieuoLadag Frade Seno 1E4 NOW

Fourteen, RornersenendS Yo Ww LA 62 2 Constd uae
AOS,

2OG.

On Novermee’s 5 AOW comer ree
SetemsonkS Doc Gunn ord SOS Veet,
Seized Anck Nasxerv rs WON PAA AS
Qoarte\S Nuso \eao\ WWoOKS cated

Tne MS \\\ of Mops S omds Pre Consirodionadr
— Rererdanedss omdrd Coke ont Ol SOWS

u Lea Weseas On A ow Nod Sno” wK Ay
Wace Sock Ssnese Sino. ean \oxs ook S
roeke KeOnwyerdr Ntorn Machi SK Vosrek
ur nous oo SW OVOCLSS Reesinay sek
Oo Qo Ashi Ne. é Sec. . AVS.

TAOS es WIVES OM, oX Ar. “Dodd eS
TAQSNS of Sar PlocesS rmies Saxe.
FARRAR. ond Fourteen Acnemaisadaks Xo.

Dre Darred SioskeS Conshiccdriod. nese
Weaes OCMonS Cansed ues EN Xo PWoindtif&

VAACLS Vos of access No Ye cout ss
ordser Swe Fits FMA atk Fourte enttsy

Renendsseaens Xo Sane, ONiied Stoves

C onSWAcNOn

On Noverrbet 5, AOIG wshem dedemrors
4 . “N
DSO, Guan Waser OW0N\ Siow. roaly Break
TEVVOOUS locks Mrak 102k] ADEToVe-Or SMiouny
WAL, DEAK!VES WACOM itria, tron ‘Dy onet So
AAMAS ~ WAS Semta ston o§ OelSonod

Plopery, Vidrohe Wi “PoAa kK AAS

Soad4Dacodbic boda Wher ecod Rc LaRN
— Fousteestia. Ameritientss Yo Dae Unikedk
Svotes Cons diot.,. VRese Meco

I ackionsS Corser we SSAA ‘So “PV on wS&
“PAKS ToddS Dadsed Ane Hee
EKetcrse, eee ot Saw Fitsk Amendnens

No Swe United Siodtes Consyvosjon,.

207. By not Sad\ ous ANCONA cmon Qloceduikes.
ants So’%k moe. VQroikeriks “Poltek

LSRen Wis Day Bicod. VelraporS
Vaookve*S ote Yeneock ey LEKOKWR
SEACoretico, Sad Dre Ackemroaws
Sot Goons ‘\ S SK Ooo Doh arx
SOAS Ore ploce SS OX ve COs
Yo We nove. Trese Wh Pood acwoSs
ose “CoOUnsenn ANAOSA| Vo Pons) <A SPoNA ets
ToR’S Lanier Sane Ftee Exercise Clorse
ov Sac, Fics Armendonens So Sine Univer

~Svovtes Consdiiusion.

AOS. Dedtervwrons K.Wed Wes, 5. WSUkOXE SS . Srony. Guar
_TYasomt Weteitvor (om Th. SNomnol\er.
_S\nowo oS oretetes\io\ Syeokrnenk Xo
_ \wrnodve. 4 CON dass 535604 Ror

\ LARA nT’ DMeclatoadion \Ato Xo ON cAoS§
Wook aAdere So op So Spe ASC. bh,
. Kensos Cry Skat Landy Fox 4 Proplern SolvelS.

> Capmdra WA Seauate tod hh TISAI RB IPAQ Tes beer >
%

ous BAAS Caunsecrd ANAASY Yo Nair K{&
“Poets Free Ex Oe Ssior ox ‘Palhico\

_ BetteXs of Yae Fissh Amendeanesy No Ane
Ue der SrodeS CTons\scdtion |

_ Invercepled omd pterentedd Seon ON

A041. Dederdsoniss K. Nenr\es JS. Besxaess x
Dason WerteSnoan iSkocy Gunn, Ond
TT Sommer. Weaos PN STORdUCy “co
Drowd IAtrnod Virso8ey KS& f..0.02.
Nosmoes 535604 oreX ees ior Xteokmeny
Sot Orin VATS And Rovot S \ne doce Not
quonky for SUOK aS Yre woth Proofors ,
Od reneSksS o§ Sar sootk PLBOLaNN \
UAW, WA vock Wrsott\\ Kadi. SoeS Work
Query Yor Yrecarse oX ‘ANN >. Wio\ens
CUWA\Mad Tecock. Yre SKeerdroer<S ale
\seokine, TO. Porter SW erembdy by
SeNyiacy Wie Sve, SWORN OR “Asnodke
LIOVK Sloovasn, . A Wrote on of
Dans SRN ees sy ot Ss undsel Sve
Lgl ProkecNion\ C\ause oF we
Foutteentiny Arenikcnens Yo Ye
Uerter Svokes Cons iucdion,

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19. Page 164 of 184
\O., Delerdsomis K. Wesdes SS _ SukeesS ‘
DAasom Werk SRT. DAocy) Coun . Onn.
TX. Siammate dersod Xo \e% DMoanwics
ote wo0OtK ao Waster Posikiom
becouse oF WS Onntoe oN Sd Senter,
Dorme sds vVC Assos On. Saves Yo \er
Od nes Wsmoadt)eS Lor ts, Ye Sotax Crolog
of Sole Sen che Wio\er onos ae
ANWOVK A WWustex Pos Won Ne
— dekerdsomrs 5S ate ASCE Rodina ank
— Yedo\s ONVNO\ O canes “PV\oandk\ XA Pater
_ ox Seohine TeBLE SS OX VANS OQresomceS .
Coe Q\oarss Sw Osrdts Yok Xie “Xo LAS
ae CO OAS Ont 2 ONAN COX 2 eISSN
TANS > “VS GN Wro\o ion oN Wad §h “PodS eXvS
S\ ON So 'See be Sree Tron SAS Sireimotion
omses Nae Fousscemin Asnemdcnen So Yace
Lraiked: SkoteS Cons\iudiont. Tre delemdoods
NZ YeAQroNiroy Anns’: \ ais SMohie
Le \ousss ds, A Wovods om of Darks
“Ro Wess vi NNNS reds)es We Fish krendsnerss
Xo Nee Unie ad. SSoN\eS Const iiot
COUSATO_— AQAA So Nea Fics’ enemdssvers\
CATS _

 

Case 4:19-cv-00084-FJG-Document 1 Filed 01/30/19. Page 165 of 184
AN.  DeXerdrors K.Westes omar S. Doses
OcAet “ro Oust oa rol ON QAR ALR “Pos he\S
_esak\ om smom ig Sor Och. AOL So.
_Desesroet QO\b Not exercise OX Wis
IE Vaya So Seek ve dssess Xot WLS Complaints
1 Ond, Opreronced Yay use oS We COUstS ,
Aor \nvnome tuners Oman 190 SAECO
ol eC DSO Ord She ‘ Wes o\ ocky\ om So Pes
AL ow Wold. Om MP Vda Sk ow se \S. gai)
may SRovuds AO Woe NocesS ON Moi colon
AAR SNon\ 1S SN eyes en x Nr dSerersondss
J K Wee anbk SN, Wuxo VS OS IN
AOE SON ON Dae E RAN ess Pits
Beneracrr)ers Moss sx No Sendtcont
ecevoe Verdes ORDan \tee VxDieSSiotr oX
PraWicoariineie Xs o Te HeVrehBWQW0oers Ove
oso Oio\oSina, Dias Roles
Se Sone te © Sw bo ne WoliMied
BWoMeEX. Tro is fe esNOQ ran Ursitodhkvan ot
AS, Pad et[S DOr > umdrs\ Nae Fours een,
Menandsarnd So Yne Unde d& Stokes Constitution
“DAS VS TORE ARS \o Qaim (Ll AMES
Moet of acsesS Yo She coum ondrtet
SRe Fins (FASS Cond Fousleenth Amensanents
Yo Sao DniieX& Srotes Const oon

Case 4:19-cv-00084-FJG--Document 1-— Filed 01/30/19 Page 166 of 184
A.  DeSermonks K. NeoW\e8 ss “DuiQesS ‘

Tyoson WeSeirnon Stony Cusn . Ont
“T. Bhomnio\ven. ie ok emvscon func’
om cominnecovion oF nok Yoon
Dtoce{oxeS Yo Cenrsol gon\ ~ oh Sot AS oy
otk PARKS ‘Polhet ond Wre Serrer

nen Shey tevecd SAO) x Od. sot

- AYA hota, SPV BK Boker ant ne
Sendser Nre chonce XO CHANCNAL Wae
CeMsotSN\D Nne deersaNrys ove
Grcdteo imo PIdOMAKK Pores Fars,
Eon. oS FousteenSics Arnemasnents So
Daw Umsre& BodttS ConassyVordion .

A\S. _ Delerrontss K.wvesdtes S. DoKQeSS .
Soasom We Sernory tow (s LAT, L Onds
“TL Konhal\er. Weed EMISCOMAACY oS
o's. YLo\owiney Seer Sules ot OIocedste
Toner Aner cemsoredn Maa && Pot etS
Own Neng ds gsKo\ New Ye CWiwens
CatemiSSioc\ om Worsan Ww SAS ~ Te Sov edi =
W eo Cate ~ Cente Sot Conshivienan) “Wiets
Onds YA Noiono\ Lawy es Guid aN
Se hersoms > OC MALNIN, NS ~» yet S
Mops of access Yo {re Coust SOS
LORNA CASS Wee Ooine)- Vers enn\ 2) mm,
Hs Drvd\oNiow OX Mae && “DokkehS Van SS

“Lande cde AOS ind DEA DAA FoasweeNs
Asvendiaans ro Sao Dated Stokes Consiiiuiir
a.

A\S ._..

Derxendsors SAacy Cann COmisnvir.akiom
ox OPEN LAP “Vos AA “Pol kes S \eog\

es a\ Toho nies be itvo Eresen’t Ona
~oXAe8 SRE LOas % equesiedy SACLE

Wenes Yo open uo \eag cao \ Va ‘AAS
Otesemce . Ynese leap acNiom of e

i SroXicroy Vea Solk-ek > Tons +o

nae Daresdtichkets ark COmNisenrMor
Heaccess Xo Yee CouttS AS WEA AS

Dre obdotney client Oso Nene Ye Usratodiot\
of Dra WRK Roters Fass T FASANO Sin,
ond Fourreen Sa Amendisnen’s to ne
Uniedr States Constiudion,

By Seadocin ONE roses Doren i S& MoWelS
VASO Voor accouns Sot Ane, cos* ot
EAE BAco\ AtFERSiON amd mnedd cane,
wo\Snoud S\tss Placwkis Ror?esxS plen

os arty ot Wairoa, oN nr ant Shen

O coors ofher hein CYUMIRA RrsAichyon
Yo somsihy Sook expenses whe
SeXerndsons 8 County of Cass, Sek Webel,
Dusit Diem ~ K. NevW\eS ns = Dore Ss y
Aicn O*-*FeR . and Mdwotced Cottecyiona\
Weal ote Weooty Sedoacriwnoy TAHOMA,
amour ina VO Lavon ALPS Eta ror
aw TONKA). ORR COUSRODOAQV TASHA Sot

_ OM-6. ORE RBS\OD BE RIO SOLA oy SHON L
Ae.

and Voco\ \aws we viclork\onm o%

RSMO BQAV.O70 ands’ RSMO. BAN .\AO

by WW eoo\y Aeducking, CVLOWRN J tore
DVaicdis\ RostetS iacnetke Yank accouns
Veooina on Neaghive \bolonce soc Nae cosy
o*% ie co\ oWiesion and medsicane vinous
tees Vedi Sk Pottess >\ eon oO aps anadr
Sren re cont) of Act ANOS ND CA\EAON

_Aphiedictor No sod\aify. Suck expemseS
Srods 1S UR oc coltdiomee. Wn BSwro Aa\\aA0
ands BSINO._AD\.070 . Yhe dedemdson\s

Concdy oS Cass et loemet , Dears MO,
KH. Nev Wes > = Dutag SS ~ Kien OWes \ Anda
Adaance dy Caosrecsronad Dea Acar &

ose Oio\okin SOV oon KK ordMWeES ue piece aS
ares Yee Fda ot. Fourie estan AmemdsmentS
Xo Sree. Das ed SX ove Cons oN OT 2 Vrese
We oX\ aAcwons ale COUSIN ackxvo\ \ AAS \)

yg Pl NAK SPokkes S Volt o% acces To ne

_ CovusssS ant ne Toles Xo orocee ty Ofo Se@.,

Plow Nk ‘Pokkek VS Sorced Xo Noose

Yyeduo eer {uwoo Cons¥\\oNiono\ Lass S oy
PUSTINASINE, gNeBacod otkyerm sion of Xo
OLTOnGSe Veao\ croke Sio\ Cody S. Sor ps

Xe i Ye \eaod Docusrnenss 1 No A

DIAMAR RaV!KS Ficsh RASS SSR ond

- Ear dsesdnr sai RSE er
ater SreoveS Coo

MASA NDSEOSS. a
AV By no's PIOUVASAK AV Quore emedicoa
Cole & Se Not Se d\ibetors en\\ COUSIS
pmnmonieS Seay VO _pt OIE waodnce’
cose ne de endsoarys 3S eX Lebel .
TDLavark Die\, Qvonceds CoccecSionoX
Weaddn . Kien O'XeS . SS. Vuree > — Ana
‘A. Bev wr\cS_ ate Sno Ue. ON Serio eso
‘ naiietence So Waren. \ 2 os\etsS
SeVionsS gredicod\ needs On CWrON LC

—Reainc oS COMdMron, Liclodc Mois
Re eis Vioreiss Dedse@st Ye Doe PtocesS
CAoxS & OS SNe, FAA Omds Your Veen

Asnemdsrenss NO Were Dated Slot

Com eX\KuSi0n «

AVS o. Deve rdioo’s xs Kien O-;eS, wef LS eaes ands
\Z. WerrsWe Ss . Tt 2 XUSCO\ ATA Memrod\
xo oe’ EAE SACON Ve cocks oOf% Dor WsS&
“DPoAAeSS Cirnromic, Weatin Care, Canta iony,
York YAe WAL SROKA Toe ok ~ OX Cots ecN\ons
Sree KetembosssS ne LOSES SANA, Ons

nous) a. eu AN A Ve Laxr Te, Xo
Dade Waders Selous Ae SAcadr NeedS

Sno N VQurve. Onweck LA'S Ony Xad\ors UDS

Wr Doin, V\amsa SS “Posse8S c\ opts

Lranrer Vwe. Due Process C\onx8 & ox We
SMR ond Fouskeentin Renendioned xs No Ye
1 canst dpecdnoThad OLunGrotnirratachis VQ 170 of 184
AVA ss DeSXenBoeds Kier ONAed Semrot of
Wade VortetS Mmervous Yeques’s
—Xorens Nor )loottest ont \clbvootlkk
_ Nye AecXendsoank Vien OSX /CS AS LOPOTernoy

Onn Showin, dSernoes ove Yao: eXexnce-
*o Wore KS Yor sek & Seon Crtonic
Weoadr\tcose Cond sions Srods % Require
cKeOK LADS Ons, Ra\ovs 1.05 ener
Six Mos 8s. viol ea WS ose8S
JSAaeis ondset Dre Dire VrocesS Clonrse
(oT Dew HiSe ond Fousseemtn Nacemdanenss

Xo Yre Darked Stokes Cons \audion .

AAD... To Qeny Dich AK& Podites loot Sead . \alnuset Ky
SNe DACA ~ Che ioni Weortdracac-< AR eok eNenty
ons se mok coves Swe cosy aX Wwe
MeBScame ANA Mericart alremvion
dre SeNemdtonrs Seli Webet _ Kien Oe
Wwtol’s Wren . es County oX Cass ~ And

_ Aadnarcerds Cortecsionat Weoltn ate

uJ Tieoimoy Vai KS Pods eX Sy ekend\y

Drom a siemlatly sikvole & amok

L \oy Drew Rane, oF Edswoatty

aw ro We also Voy Crysomic Wena. Cote
ComstSion ant We woas nos Senverd

_ Xveokenemds ands nok Ghoftaed TNone\

_ “Was vaclataoossine\ odsinows, Aare Wee Hodes. CS
Th nt S omdek Ye qura\ “ProkecSion Clans 2
ot Dae Fourkeensn Arvendunernk ‘So Mac
UOeaiier Stokes Consicdion .

AA\.. By threokerinoy PlachiSS Poker nok to
USe Pro aevance S\N shear We corse
AKedX error DOACN, Gunn Son. het
S eraean’y Sah XS LA be ol\ Rad
Xot Danesh odd ev VA he Keeos PLISLCANG
Dre Sse Win \eao\ CONS . and tay i
Oren emia HI Posde8 Xges ey exeterS & Wis
Cons s Sot oOo ‘e foleckeds comsuck ABA,
Yot ol OCA Or: Potter In BAscielinasy
See AMOR OD XW Yot TN of Ooumshmen*>
\oXt SRO, SYorno8 ‘ OWNS eN\ooes ‘
Venn mokesial ~ ant ‘ny HEMES CORLKEU on\
Nao AS essensio\ \ ot ‘Sothing, Oma
Kawa, \e2ao\ WON o\\ etokec\ eo
commucy Om Maton 7 AO ands
Novembet AO. Ane SeN emmomsS
Sy ACN C> WO . eS XODBOoON We Sh RASA ~ D>. HAAS 2
ands VT. Cronso\en ate revyo\\ok\ My
AQKOAWD sk RaSh Potyest Unies dhy VA
Dvolos ion oX PV he SAS SRottets 8 ANTS Lrmdet
Dwe Fisss FSR Ont. Fourkeen tin Amendments
yo Nove Onied SrodkeS Conaiitdion . These
Wear actions ate COSINE Wayesy +o P\oniiih
“Redsveibiav-olioaaesd OCU ONCL RDEWIOND Pe (MUTT S »
edu Li “Sy tne Sed ervronss 23) eX QW Wael ~ iw OKeS
Tui Mien\ KeberrWeS Cs Burgess,
Stoc\ Buen DS ason Wedtiesnon .
ant “Ve. Monno\en SWsuo oX
_deVioetaie, Ina{Kecence, nr
AN SMragre e, yy nNok Pro's Siwy HrecesS
LXxo oyrersanc eS. Use oF Wwreadss

Dro Ware, WA Ooniarn DeainiKA0

SPoA\ eX Not EIN, re aryvrends ance
S\SNGEN \ ‘oy No} PIO Ina ond

rarities COPNS. OX OMeNANCe TE SHOT Ser,

ay Same Sine S GNSWETIMA QU2VONC?eS
ovet Yre lour Speoket SNOT

faake wndtvows oX§ offet \ncnakteS \
ond Sos \Rasin Ye Seance

COMmO\nriaksS anadseles Yay nee
Sn O exact ONS cet Wook Qe
Asvevonce cacnolaays ale of ,

We Serverdsionk S Ave cNeokt\enc Gis
Comics oX Eavetes EROS — On
Ofenpsvce ASLENONCE, Ctocehute
A\ DAA “P\ OI vA PAK EES First
Jenendrsrnems So Ye Dated Stoke S
Cons \cutoem as Le as Pla Ws
Votse8S Due, VreceSdD andr Equod

Dcolecion, Shas of Yare FSA and

I= Oot ¥ eesti enemdrisnemrss So Nae

tareddoa,eqosn ue Sbeciinen(i Giesineae payed 8GN84,
AX, By coy PLovidiacs efoce SS +o Or PVUAMCES
rock e\ AOS kN eX Sularmssve Xo.

DekK{ Lodeer Ko WeaWWeS ond S. Botogess
Are SerXendsonds Ss of O's WAAL, nN
Wrevance Pfocedule Consima Litnecessaly
Sey i uiolo\\om_o% DereAr8S SPoAXets
TORTS Endel Ye Ficsh Asenishends Yo
YAR Unwed SroNtes Cons ALON OD Loew
as Vwee, Mondor RAS Or TAnSorrmersiot
No ant Coons Yay QR WSone\ S < :
TWrese actions ate COW OaA, Selon, Ont
L ANAS Yo “P\\oankk\ <A Notes SQ of
~acce SS yo Were coutss Ondrei XE
Fires Pitta ont Fousseer tn, MinendtunendssS
So Swe Onive & Siok eS Consiiiviudion.

QA. Delendons Sieohen Nolembiadn used
exce Sawe Sox Ce by repeated SNOW,
Wis KA doo, Chosno bite Moardt\&S&
“Pol\eS Cusmelourss SernesS Dore Pleads
WAS OT We QAOLNHAR COmPlias’d, AWW
Sustendwrerer. Wrese WW oN aAchiens
cons\\ kode soette, neem, Oa
CXC SSN ASG ot Sotce XN Wolo ot
oN PVA’ PodthetS TOSS ome t Paw
Fours SA Amenssnen’ to Ske United Soles
Cons Shore VON COUSIN Senet DV S\ coX\

ores. SLSVesino. ANK

AA) %
Case 4x19-cl-00084, FIty Docwment.1 Filed 01/30/19%Page 174 of 184
ONNOANAOMA SNS ao om 9
aa d.. By N\Oswnroy KO Chrono as an ovNicet
Yo w08tKkK im Ane Cass Cours Wot sichion
One Ynexy OS® Qrooart ec KA Croc
\AoS hot sHedicad Susogey o%§
Wennd +A OA \ eet Ody 0 ee\
Sows Prok ofe oa se oF Seotta|
es Mao case, ee NS Devever
IAN SICOX Wty — Corin  SudFerin
fat Scot A Soe Weeee On Noten
sek of KO +eety — Nne delendtands
Ser WeoeX Dae Dier\ Dove Rohogss
Ste oher VNalesany, and County o%
Cass SOX Keay ond. Urreasonable
excess we Use oF Voce Ons
Vo SA (Qo dke 5 CORIO) SeneXLeou AYA
ONY S\coN Don RAS . Memrioar any
exroMonord QAAsSteSS AS LWOd\ as
CN re Od. UARLASOLOY Doss uraen’y -
VA ne\odiot ot} Droid bA Dodhets
TASAS Umadied Sre Four idan,
EA os ~ oma, Fous Seemtix Armentsnenis
So De Dade dS SNokeS Consi\vrtion,

AA. By nod PLOCE SEAN Nomdat shen Venonces
and Vesso\ CarmQiniasS Telodked So Se
Mead Ais condsuA0ck ‘ay Deo Stephens
Nae rion Use of excessive les

‘

e\A ‘ a .
! ADs gente MAI owe
Cov ew NON ‘ LON TANS CORD, wAC YE
oad].

Dre MererndseondsS e SX Welket = Duro Die\
Cones oy Cass USAIN Crci ks ou scy LAD. Rodaats
> emorSex Lose —K. Neviites Jason. WeShetoon
ord S. \auseg 55 XG EMCOLANA.OYT re
cominroiom o% Ded Sic dnamNotenticlks
Wreaod PASCONBUT EN _DAO\ ODO MASS

_| “DobX\eh S Fiss’s Your Sn ~ iN _ One.
—Fouslees th, Aenveraasnesiks Xo SineU

UOnrited Srosxes Cons sXicccdsion . TAS Os

O\So COUSINS, A, Yo DaARNKK WoalelsS

Lx e_ DlocesS ONth C.GUo\ DLON ec Niom ot
Shree Vows us

Delensoodts SeS\ Loeoes Busia DIOn\
Counsy oS Cass Wien OMe US. Ke QACSS .
Aadrvomcedy Comecdionad Neat _
Sr|eQneaNn adr/embion  Onrds K. Nesiies
VrArONEAR RSMO AAANAO Yrod (\S ALK
accofhonce witk RESO JR\.070. by
No% COLENNOY Qnve cos’ oy ened CoN
oliems ion as Swe Cass%e oNo\ Wedi\co\
Cenxes wsndr< Diaamd&K SorldeS Lomas
ASN Pol we cosroty o§ Yne Cass Coord,
resis OsFRce ~ QAAS Counsed ADEN

No Daw Volkexrs ctedsMk score
Sword eMeeS S Wer Votes Soy So Boy
_ SSN Ont. Xo Aen XamoanckoX\ cK ets
i Raveesncv omer’ epsumenth FuanoD soa RagowWe om
 RAARAASE RodKeS SS ALLL CXoceSS
Jenrem Bone nS Xo. Ya, Ons ety. SK ox eS
ConsS\Nudss OWN a.

Bolen ®y Ssulbyectin — Veh S Volves So
edt. Teshhi ex ee SARs. ane, CORSON >
ok conSnesnens Not Sne BIL Koy S
Ws. Vodie& Ser \ccoscetoveti aS nv
DVeNNoN Sexkoame & | Low nous CEPOVEA Nes
Xot arkeg Wore e Ker Cvsew Seornwers oN
Orsdsdoot VXeICrASe ~ SNO oseqyrore S Pace
NoXt exetcise No access ot OQ So
OAC “Anadioos NES . Wo Sism~nty SS ~
a Dame my overt W LEO roe Valo
SEMAN ~ No TWN. Mo Pe ospapesS
OL Sovsce OX Ness. oot air Quo
Ones vert SY sx er GSK MOOK OOrsy ‘
Wo AWeShK ols an Ssuniians  WWuseinotion
as overt =o dent Sk Om. Ont
VorKe dk tow Wea cet\. VW-a Kowss
A Ko — aot Sae Yack Sab. =. Wuraess
SAW Deovrrty Gkeens So nok be nice
xo Yasnios 2S Yor COALNS & Of eX Ns or Seloinees
Xe Svppose tobe Ooms hed Ans ol\\
oddeds UP Lo cleave an OUeToN\ eXXeck
Wrok \s unconss\\{stionoa\ anwk so

CAN
CasDRDDNNDGDATS 50H GIATNGD- pakQ77 Pid Nenent
Yre selensondss Derk Webbed SS. Burges,
| Dasiont Dies\ = KA. Ben Wes , S ason Wek RATA .
Svan Guan . Cours oF Tass. ank

i. gSromno\en Ase Dic terxiwwao,

MroaahiSS Volkert S TOs So ‘we Mee

Srorn Cruel ant UAnsiar DoMishnmen’t

OS WE aS We Tos mos So be
Duniane ds iesi\. DS OOS a\Sa\ AN

WrodoNion o§ Sores SS “Pat\eh\S

Dw.we Qriece SS CA\Naxr.Sse- URdsxet Xe

Se Amd. Fo uss een. Kenemdoners >

No NRE Oded Sholes Cons'iudtion .

Trese Wnaussoane Comr rons oX
comhine senk \nroue COUSZE& ANON 4 Ce)

Var (Oot AS ehy S\ Cor anak enens oO\

i Nearsn Ody CHa Vs wolsS2]. WWrese

Venn \ ONO QEALIOSS SX Nene Ac a Sod

oN © OM SRSnends Omar \nattansnent

Lmde& Udheadky, SHESSSA Comsid\ oS
COSA WAS Pe: 2S O\~0. oN’ Was

Yor case Auwoet \S CA- CROO GABLO\

So Yee induced Noy NS dk. APErenension

. SXeSS , Oy Sico\ COeRCAOT . Onds

eNemto\ coeNt CAO NA Sro\o so os

?\ oarnss<& Polk eSS Sy So ARIAS

e Xce Sve, Lyon Onds eOWw oom ow
Ye C ons Wack \\ MINOX ULL

QS OCcesS ok \ow um wced YQerce ES AN, x

Tala yo 000g ir docs ene sS Ms SAI HOON S
So Bae. Onike ds SioXeS Cons\Aurkion .
AXA mae Detendroand S “"S amnnrreS WH Se, OAK
\Se pod) WendssickKS Diclearked ProinhiA
_ DRoWeSS8 Moy Yo Sue Process rmrxer
She, Foutkeanthn Nrnenadicnends So Sine
Unites Stokes Conssiic sion \oy
Seow ) AA en ok AS sesved
Hoesky ie ever ‘io Son PeISORA”L
PSwocny FO WAS \ear\ copys Ord So.
\nose, Whe ost +o Uaresivicihed and
cons sensio\ ACLeE SS Xo We cous
Eek policy, Exyniieds A DOR \S AsMicle 6
Secon (3) We nen Seok Worry
ij Po lel S Ven esNon\ LOA Srey Werte.
AMANO, le, on Copy S ow Fekstuory QOVT of
Rem SO\oodRN AS SRo\\ ef Cro Nd Ors
Comoloists e WAeSe ations COARSE On
SN ONY Yo Prints Vote S Tos’ Yo
act Ofo Se OAR NOW of acce SS
So Wie coutts becokse Ye SeXerdsoants
Deanites Wise . Depry WendsMoks .
ORs. OK Lori ofFiclo\S S\opet
YAS ~PoWek Xtore THOMA, OM PNOL e
2oao\ CO PYS O8 enerinod DOA
DowWe & Lyocen = SON Were YAS Chnn\
Riad ss Coradloisis Drded USC NASBA
An DrdoWion_ of Wx. VoWeiS Tops S
unser Yreo Firs S FSR Sixt ORa
FGasndkia,er dois c Brearmdennie side odesio\ rage 179 Sed ConsihoWh
A300 .! Ry LIAXAL SSAC. ANCK Speno, wmhouneds

Adr\.

_condsucs oF We
AAAS Coty osonks Ware deClotorXosy
\

oX§ We NoSerdork S D>. Wokae ss -
_DosSom We Seino . DIAC Gonn -

TV. SMomnoles Comm Kirn OC! SS

| Wea actions . No\ina Yo come ct
—DRoNT eS COMOAUC and ENCONADWND,
Shwe Comdi\snrcodion oX& Yee \ STORAUCT

Awe SeXendsoamiss SeS Week andy
_ K.NWeo eS ate vicrtodSinoe. SP\ ooh kh

PohkesS Tops S undead ANS Due Process
C\ WAS & OX Ye Fildk ond. FYousseentn,
Acnemdssnens ss ko Ske Uniked SSo\eS
Cons'\Wudtion = COWS Dordt “Dole
\o LAA, \ae ter AWROEN AKOAASN

CLE ONO, errno\ionoX A\S\ICSS «

PlankiS Pokdes Nas No O\ OI  areguod

of commel\eve TeMVe da ak \eaw \o fedatess

Ware, vot ONS Aes chimed Wet CAN «

Dacdd Sh Kas leer ons. ) AA Conmyane

Yo he Ve Catan) | ADO es Yay Yee
Woe oaks Lame SS

ORdwkK AW \pac’y

Sree LIOR ola titt
seeks.

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 180 of 184
TPRRLER FOR RELTLEF

WHEREFORE. clot RE vespecd€udly Otay s
Pook Sais cousk ener SPrdsqernenr %

AQ = Granting Manridh Pollet ~~ declotodion
~ Wrok Ane actS ank oof ssvonS
Aesctits ek Werk QU Drie\oak a W\ S
vi ont S oundrtet We Cons\\\UNiom ANA
Vows OX Wave Dawerd. Sos eS ~ ANd

ASS. A Ov ENV Dory ands Peveranens
INLEMC ATO ant

& Torino, P\ok aX X X i ove COMOEMN Sod ov \

SosmmaaeS iN WAR asnount of "33 000

AKOIDSS eoon deXersans e. XO A nN
Yota\ of “445, 000 c S

YH. Gradina Wari Podtek Suni iv ey
4 hoarranges Wr AW] amouns of * 33,000

*

Qooinsy each SeXerndranky e Awol
LeXo\ oS 4AE.000 oe

ANG, . PraictdS “Poaites Seeks o Yperystio\ ON
a\\ issueS Asiab\e7 ‘oy On psy

Case 4:19-cv-00084-FJG. Document 1 Filed 01/30/19 Page 181 of 184
Alo, Placr&& SPolket also SeekKS Yecoveny
oX Wis cos} UW NYAS Suk. ask

aH) ‘ Ay Odssidi\onodk ree Sais couty
Qeemrs Vash otepet cand equirod\]e

Morse 2 Danvo0ry “7, AON

ResdecsS My Solbmvdiex .
Dassen Poles FIOSAIS4
WALD. C.C.

SHO\ Foataon SA cee

S&Doseph THO. GHS06

Case 4:19-cv-00084-FJG Document 1 Filed 01/30/19 Page 182 of 184
NERIFICAY LON

| ; Voi
ove Teak Wa Vote PANY Corn

cad ety vetiy Snood Ane a ss

atteagk Mnetein ate +e ~ 2xcep

AS Yo mmo ve ts ON e< x aa ox

\nkotrmoXion omdtioe tie . ad os

Yo Ynose VY heliese res a “

Vrwoe. TE ces¥ky unde Pero\ N

PeCvoty rok Bae Foteasina, \

Yor ara correc’ ,

F X¥ecore rk ot St. Dose On AAA SS0u08\
ON Sanvoly x 7. AOVA °

Jason MO Poliet pos Bile;

ere MSP Aden

ae ne S Ado Se a i of j i ' ? ais °
Hot i Lh rk os fi i \ Beja Fae *
= i i b ne "% a eA) 2 i tp bot ms cy oe — 4}
a AMET Joo Si A se i ° il ve

   

  

IRENE ELAINE UELIGGER
Notary Public, Notary Sea]
State of Missouri

uchanan County
Commission # 17907675
i; My Coramission Expires 01-31-2027

 
 
        
 

  
       

j 9 Page 183 of 184
F men Filed 01/30/1 g
Case 4:19-cv-0008
 

 

fpblagh «ove back, :
4

aes PRIORITY MAIL

; FIRMLY TO SEAL PRESS FIRMLY TO SEAL pee eeeeotmD

 

 

RIORITY Prmon Season Pottec® OSS SHUNT ]

MAIL * Western Reception Dio.anosh§ c

AMA Cot TecNronal Cemdrer

DATE OF DELIVERY SPECIFIED* / WHo\ yr ,
| ataorn, Stee
USPS TRACKING™ INCLUDED* SA Sasedn RAO are G
INSURANCE INCLUDED * ‘
aaa . TO:
PICKUP AVAILABLE eo SHED BY: UONINERDSS STATES DISTRICT CHURN
* Domestic only ~ ; ORE Ce © - V WEL CLERK

y §te es ) ge . ,
a aa VAAL” \SIO WW ake Coustbause.
Hoo E. WAKK Siteet

USED INTERNATIONALLY, Lo. Cc" fy. |
sett orate “Sas Cry NNO, GHiog __|
tise USPS TRACKING #

i

ore 9114 9014 9645 1859 0841 29

ae POSTAL SERVICE ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7690-16-000-7948

Label 400 Jan. 2013

 

 

 

ded GreirrR Ged ISA prolh§ Dama da Ode. FROG of 184

Ota

kaging is the property of the SsASAsed Hele; aA

3g
e
a
2
a
A
m
«
<
6
a
=
a
3
$
2
e
o
a
a
a
&
“i
=
9
uw
$
a
Wi
3g
a
2

a
2
o
=
bs
a
£
g
u
a
a
PJ
x
-
=
ae
fg.
a
vo
2
6
£
2
s
i)
=
